 

Exhibit 10.40

 

SEALY MATTRESS COMPANY

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of November 8, 2002 and
is entered into by and among SEALY MATTRESS COMPANY, an Ohio corporation
(“Company”), SEALY CORPORATION, a Delaware corporation (“Holdings”), GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as co-lead arranger and syndication agent
(in such capacity, “Syndication Agent”), THE FINANCIAL INSTITUTIONS LISTED ON
THE SIGNATURE PAGES HEREOF (each individually referred to herein as a “Lender”
and collectively as “Lenders”), JPMORGAN CHASE BANK (“JPMCB”), as administrative
agent for Lenders (in such capacity, “Administrative Agent”), J.P. MORGAN
SECURITIES INC. (“JPMSI”), as co-lead arranger (in such capacity, a “Co-Lead
Arranger” and together with GSCP, the “Co-Lead Arrangers”), FLEET NATIONAL BANK
(“Fleet”), as a co-documentation agent (in such capacity, a “Co-Documentation
Agent”) and WACHOVIA BANK, N.A. (“Wachovia”), as a co-documentation agent (in
such capacity, a “Co-Documentation Agent” and together with Fleet, the
“Co-Documentation Agents”).

 

R E C I T A L S

 

WHEREAS, Company and Holdings are parties to that certain Credit Agreement dated
as of December 18, 1997 among Company, Holdings, GSCP, as arranger and
syndication agent, the lenders party thereto (“Existing Lenders”), JPMCB (f/k/a
The Chase Manhattan Bank as successor by merger to Morgan Guaranty Trust Company
of New York), as administrative agent, and Bankers Trust Company (“BTCo.”), as
documentation agent (as amended, restated or otherwise modified to date, the
“Existing Credit Agreement”), pursuant to which the lenders thereunder have
extended to Company certain credit facilities to be used, among other things, to
finance certain acquisitions, for working capital and for other general
corporate purposes of Company and its Subsidiaries;

 

WHEREAS, Company and Holdings have requested Lenders to amend and restate the
Existing Credit Agreement to extend the maturity and amend the terms and
conditions of the existing Revolving Loans;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the Obligations of the
Company outstanding thereunder;

 

1



--------------------------------------------------------------------------------

 

WHEREAS, it is the intent of the Loan Parties to confirm that all of the
Obligations of Loan Parties under the other Loan Documents shall continue in
full force and effect and that, from and after the Effective Date, all reference
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement; and

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Holdings, Lenders and Agents agree as
follows:

 

SECTION 1

 

DEFINITIONS

 

1.1    Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acquired LTM Revenue” has the meaning assigned to that term in subsection 7.8.

 

“Acquisition Loan Commitments” means a portion of the Revolving Loan Commitments
initially equal to $25,000,000. Any reduction of the Acquisition Loan
Commitments shall reduce the Revolving Loan Commitments in an equal amount.

 

“Acquisition Loans” means any Swing Line Loans or Revolving Loans the proceeds
of which are applied for the purposes set forth in subsection 2.5A(ii).

 

“Additional Mortgage” has the meaning assigned to that term in subsection 6.9.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being page number 3740
or 3750, as applicable) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered

 

2



--------------------------------------------------------------------------------

rate on such other page or other service which displays an average British
Bankers Association Interest Settlement Rate for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
to the nearest 1/100 of 1%) equal to the offered quotation rate to first class
banks in the London interbank market by JPMCB for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Affiliate Exposure” means, as at any date of determination with respect to any
Affiliate of Holdings (and any franchisees and/or subsidiary of such Affiliate)
that has an obligation to, or has any contractual agreement with, Holdings or
any of its Subsidiaries, the sum of the following: (i) all accounts receivables
or similar payment obligations owed by such person to Holdings and/or its
Subsidiaries (other than accounts and payments arising in the ordinary course of
business and which have not been outstanding for longer than 75 days); (ii) all
trade and vendor payments such as co-op payments, slotting fees and other
similar payments (other than (y) with respect to a supply agreement with any
Person that existed prior to the later of (A) the date upon which such Person
becomes an Affiliate and (B) the Effective Date, payments consistent with the
terms thereof or (x) if no supply agreement existed prior to such Person
becoming an Affiliate, payments consistent with Company’s past practice
regarding third-parties which are not Affiliates); (iii) Indebtedness (excluding
accounts receivables, trade payables and expenses) of any such person owed to
Holdings and/or its Subsidiaries including, without limitation, any
participation in a credit facility made available to such person; (iv)
Investments by Holdings and its Subsidiaries in such person; and (v) the
acquisition by Holdings and/or its Subsidiaries of an Affiliate or assets from
an Affiliate for an amount in excess of $250,000. For purposes of calculating

 

3



--------------------------------------------------------------------------------

Affiliate Exposure,the amount of any obligation owed to Holdings or any of its
Subsidiaries shall be the stated amount outstanding without giving effect to any
write-off, write-down or any other diminution in value other than as a result of
the repayment of such obligation in cash and the amount that the Affiliate
Exposure is reduced shall be equal to the amount of such cash received by
Holdings or any of its Subsidiaries. Notwithstanding any of the foregoing to the
contrary, with respect to any of the above investments made prior to the
Effective date, “Affiliate Exposure” shall apply to any incremental exposure
created after the Effective Date.

 

“Agent” means, individually, each of Syndication Agent, Administrative Agent,
each Co-Documentation Agent, Co-Lead Arrangers and for the purposes of Section 9
only (except as expressly noted), Collateral Agent, and “Agents” means
Syndication Agent, Administrative Agent, Co-Lead Arrangers, Co-Documentation
Agents and for the purposes of Section 9 only (except as expressly noted),
Collateral Agent, collectively.

 

“Agreement” means prior to the Effective Date, the Existing Credit Agreement and
on and after the Effective Date this Amended and Restated Credit Agreement dated
as of November 8, 2002, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Amendment and Restatement Transaction” means the amendment and restatement of
the Existing Credit Agreement as of the Effective Date.

 

“American Mattress” means American Mattress Centers, Inc., a North Carolina
corporation.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic, marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

 

4



--------------------------------------------------------------------------------

 

“Applicable Revolving Facility Margin” means (i) with respect to Revolving Loans
that are Eurodollar Rate Loans, a percentage, per annum, determined by reference
to the Total Leverage Ratio in effect from time to time as set forth below:

 

APPLICABLE TOTAL LEVERAGE RATIO

--------------------------------------------------------------------------------

    

APPLICABLE

EURODOLLAR RATE MARGIN

--------------------------------------------------------------------------------

 

greater than or equal to 5.00:1.00

    

4.00

%

less than 5.00:1.00 but greater than or equal to 4.25:1.00

    

3.75

%

less than 4.25:1.00

    

3.50

%

 

and (ii) with respect to Revolving Loans that are Base Rate Loans, an amount
equal to (a) the Applicable Revolving Facility Margin for Eurodollar Rate Loans
as set forth in clause (i) above minus (b) 1.00% per annum. No change in the
Applicable Revolving Facility Margin shall be effective until three Business
Days after the date on which Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to Section
6.1(iv) calculating the Total Leverage Ratio. From the Effective Date until the
first delivery of a Compliance Certificate pursuant to subsection 6.1(iv), the
Applicable Revolving Facility Margin shall be determined as if the Total
Leverage Ratio were less than 5.00:1 but greater than or equal to 4.25:1, and at
any time Company has not submitted to Administrative Agent the applicable
information as and when required under Section 6.1(iv), the Applicable Revolving
Facility Margin shall be determined as if the Total Leverage Ratio were in
excess of 5.00:1.00. Within one Business Day of receipt of the applicable
information under Section 6.1(iv), Administrative Agent shall give each Lender
telefacsimile or telephonic notice (confirmed in writing) of the Applicable
Revolving Facility Margin in effect from such date.

 

“Applicable Total Leverage Ratio” means, with respect to any date of
determination, the Total Leverage Ratio set forth in the Pricing Certificate (as
defined below) in effect for the Pricing Period (as defined below) in which such
date of determination occurs. For purposes of this definition, (i) “Pricing
Certificate” means an Officer’s Certificate of Company certifying as to the
Total Leverage Ratio as of the last day of any Fiscal Quarter and setting forth
the calculation of such Total Leverage Ratio in reasonable detail, which
Officer’s Certificate may be delivered to Administrative Agent at any time on or
after the date of delivery by Company of the Compliance Certificate with respect
to the period ending on the last day of such Fiscal Quarter pursuant to
subsection 6.1(iv), and (ii) “Pricing Period” means each period commencing on
the first Business Day after the

 

5



--------------------------------------------------------------------------------

delivery to Administrative Agent of a Pricing Certificate and ending on the
first Business Day after the next Pricing Certificate is delivered to
Administrative Agent.

 

“Applicable Tranche A Margin” means (i) with respect to Tranche A Term Loans
that are Eurodollar Rate Loans, a percentage, per annum, determined by reference
to the Total Leverage Ratio in effect from time to time as set forth below:

 

APPLICABLE TOTAL LEVERAGE RATIO

--------------------------------------------------------------------------------

    

APPLICABLE

EURODOLLAR RATE MARGIN

--------------------------------------------------------------------------------

 

greater than or equal to 5.75:1.00

    

2.25

%

less than 5.75:1.00 but greater than or equal to 5.25:1.00

    

2.00

%

less than 5.25:1.00 but greater than or equal to 4.75:1.00

    

1.75

%

less than 4.75:1.00 but greater than or equal to 4.25:1.00

    

1.50

%

less than 4.25:1.00 but greater than or equal to 3.75:1.00

    

1.25

%

less than 3.75:1.00 but greater than or equal to 3.25:1.00

    

1.00

%

less than 3.25:1.00

    

0.75

%

 

and (ii) with respect to Tranche A Term Loans that are Base Rate Loans, an
amount equal to (a) the Applicable Tranche A Margin for Eurodollar Rate Loans as
set forth in clause (i) above minus (b) 1.00% per annum. No change in the
Applicable Tranche A Margin shall be effective until three Business Days after
the date on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 6.1(iv)
calculating the Total Leverage Ratio. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 6.1(iv), the Applicable Tranche A Margin shall be determined as if the
Total Leverage Ratio were in excess of 5.75:1.00. Within one Business Day of
receipt of the applicable information under Section 6.1(iv), Administrative
Agent shall give each Lender telefacsimile or telephonic notice (confirmed in
writing) of the Applicable Tranche A Margin in effect from such date.

 

6



--------------------------------------------------------------------------------

 

“Asset Sale” means the sale by Holdings or any of its Subsidiaries to any Person
other than Holdings or any of its wholly owned Subsidiaries of (i) any of the
stock of any of Holdings’ Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Holdings or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Holdings or any of
its Subsidiaries (other than (a) inventory sold in the ordinary course of
business and (b) any such other assets to the extent that the aggregate fair
market value of such assets (at the time of sale thereof) sold in any single
transaction or related series of transactions is equal to $500,000 or less);
provided, however, that Asset Sales shall not include (1) any sale or discount,
in each case without recourse, of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof, (2) any sale or exchange of specific items of equipment, so long as the
purpose of each such sale or exchange is to acquire (and results within 90 days
of such sale or exchange in the acquisition of) replacement items of equipment
which are the functional equivalent of the item of equipment so sold or
exchanged, (3) the leasing (pursuant to operating leases in the ordinary course
of business) or licensing of real or personal property, including intellectual
property, or (4) disposals of obsolete, uneconomical, negligible, worn out or
surplus property in the ordinary course of business.

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit X annexed hereto.

 

“AXEL* Credit Agreement” means that certain AXEL Credit Agreement dated as of
the Original Closing Date, by and among Company, Holdings, GSCP, as arranger and
syndication agent, JPMCB (f/k/a The Chase Manhattan Bank as successor by merger
to Morgan Guaranty Trust Company of New York), as administrative agent, and
BTCo., as documentation agent, as such AXEL Credit Agreement may be amended,
supplemented, refinanced, renewed, extended or otherwise modified from time to
time to the extent permitted under subsection 7.14C.

 

“AXEL Credit Documents” means the AXEL Credit Agreement, the promissory notes
issued thereunder and each other document executed in connection with the AXEL
Credit Agreement.

 

“AXELs” means the senior secured term loans of Company under the AXEL Credit
Agreement in the original principal amount of $330,000,000.

 

“Bain” means Bain Capital, LLC and/or one or more of its Affiliates.

 

“Bain Advisory Services Agreement” means that certain Advisory Services
Agreement by and among Company, Holdings and Bain, in the form delivered to
Syndication Agent and Administrative Agent prior to the Original Closing Date
and as such agreement

--------------------------------------------------------------------------------

*   AXEL is a registered service mark of Goldman, Sachs & Co.

 

7



--------------------------------------------------------------------------------

may thereafter be amended, supplemented or otherwise modified from time to time
to the extent permitted under subsection 7.14A.

 

“Bain Management Fees” means the fees (including one-time fees payable in
connection with acquisitions, divestitures and financings) and expenses payable
by Holdings to Bain pursuant to the Bain Advisory Services Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(i) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s base rate; and

 

(ii) 1/2 of 1% per annum above the Federal Funds Effective Rate.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in Section 2.2A.

 

“BTCo.” has the meaning assigned to that term in the Recitals to this Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, any day that is a Business Day described in
clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, would be required to be accounted for as a capital lease on the
balance sheet of that Person.

 

“Carryforward” has the meaning assigned to that term in subsection 7.8.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means: (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (ii)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition

 

8



--------------------------------------------------------------------------------

thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (iii) commercial paper maturity no more
than one year from the date of creation thereof and at the time of acquisition,
having a rating of at least A-l from S&P or at least P-1 from Moody’s; (iv)
certificates of deposit or bankers’ acceptances (or, with respect to foreign
banks, similar instruments) maturing within one year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Japan or any
member of the European Economic Community or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $200,000,000; (v) repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (iv)
above; and (vi) investments in money market funds which invest substantially all
of their assets in securities of the types described in clauses (i) through (v)
above.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit XI annexed hereto delivered by a Lender to Administrative Agent
pursuant to subsection 2.7B(iii).

 

“Class” means, as applied to Lenders, each of the following classes of Lenders:
(i) Lenders having Tranche A Term Loan Exposure and (ii) Lenders having
Revolving Loan Exposure.

 

“Co-Documentation Agent” and “Co-Documentation Agents” have the meanings
assigned to these terms in the introduction to this Agreement.

 

“Co-Lead Arranger” and “Co-Lead Arrangers” have meanings assigned to those terms
in the introduction to the Agreement.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including capital stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means JPMCB acting in its capacity as collateral agent under
the applicable Collateral Documents on behalf of the Lenders and the Persons
party to the Intercreditor Agreement (other than Holdings and its Subsidiaries),
and also means and includes any successor collateral agent appointed pursuant to
the Intercreditor Agreement.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter or any similar acknowledgement or agreement of any landlord or
mortgagee in respect of any Real Property Asset where any Collateral is located
or any warehouseman or processor in possession of any Inventory of any Loan
Party, substantially in the form of Exhibit XXV annexed hereto with such changes
thereto as may be agreed to by Administrative Agent in the reasonable exercise
of its discretion.

 

9



--------------------------------------------------------------------------------

 

“Collateral Documents” means the Supplements to the Collateral Agreements, the
Holdings Security Agreement, the Holdings Pledge Agreement, the Company Pledge
Agreement, the Company Security Agreement, the Company Patent and Trademark
Security Agreement, the Intercreditor Agreement, the Subsidiary Pledge
Agreement, the Subsidiary Security Agreement, the Subsidiary Patent and
Trademark Security Agreement, the Mortgages and all other instruments or
documents delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to Collateral Agent, on behalf of
Lenders, a Lien on any real, personal or mixed property of that Loan Party as
security for the Obligations.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

 

“Commitment Fee Percentage” means 0.75% per annum.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.

 

“Company” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Company Patent and Trademark Security Agreement” means the Company Patent and
Trademark Security Agreement executed and delivered by Company and Collateral
Agent on the Original Closing Date, substantially in the form of Exhibit XVI
annexed hereto, as such Company Patent and Trademark Security Agreement may
thereafter be amended, supplemented or otherwise modified from time to time as
permitted thereunder and hereunder.

 

“Company Pledge Agreement” means the Company Pledge Agreement executed and
delivered by Company and Collateral Agent on the Original Closing Date,
substantially in the form of Exhibit XIV annexed hereto, as such Company Pledge
Agreement may thereafter be amended, supplemented or otherwise modified from
time to time as permitted thereunder and hereunder.

 

“Company Security Agreement” means the Company Security Agreement executed and
delivered by Company and Collateral Agent on the Original Closing Date,
substantially in the form of Exhibit XV annexed hereto, as such Company Security
Agreement may thereafter be amended, supplemented or otherwise modified from
time to time as permitted thereunder and hereunder.

 

10



--------------------------------------------------------------------------------

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto delivered to Administrative Agent by Company pursuant
to subsection 6.1(iv).

 

“Confirmation Agreement” means the Confirmation Agreement executed and delivered
by all Subsidiary Guarantors on the Effective Date, substantially in the form of
Exhibit XXVII annexed hereto, as such Confirmation Agreement may be amended,
supplemented or otherwise modified from time to time as permitted thereunder and
hereunder.

 

“Conforming Leasehold Interest” means any Recorded Leasehold Interest as to
which the lessor has substantially agreed in writing for the benefit of
Administrative Agent (which writing has been delivered to Administrative Agent),
whether under the terms of the applicable lease, under the terms of a Landlord
Consent and Estoppel, or otherwise, to the matters described in the definition
of “Landlord Consent and Estoppel,” which interest, if a subleasehold or
sub-subleasehold interest, is not subject to any contrary restrictions contained
in a superior lease or sublease.

 

“Consent Solicitation” means the solicitation by Holdings, from the holders of
outstanding Existing Subordinated Notes, of consents to certain amendments to
the Existing Subordinated Note Indenture in accordance with the terms of the
Debt Tender Offer Materials.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts for
such period of (i) Consolidated Net Income, (ii) Consolidated Interest Expense,
together with any non-cash interest expense with respect to the Junior
Subordinated Seller Notes not included in Consolidated Interest Expense, (iii)
provisions for taxes based on income (including, without duplication, foreign
withholding taxes), (iv) total depreciation expense, (v) total amortization
expense, (vi) other non-Cash items reducing Consolidated Net Income less other
non-Cash items increasing Consolidated Net Income, (in each case without
duplication to the extent deducted in determining Consolidated Net Income),
(vii) to the extent deducted in determining Consolidated Net Income, those items
described on Schedule 1.1(i) annexed hereto, and (viii) the cumulative effect of
accounting changes to the extent such changes result in a reduction of
Consolidated Net Income less the cumulative effect of accounting changes to the
extent such changes result in an increase in Consolidated Net Income, all of the
foregoing as determined on a consolidated basis for Holdings and its
Subsidiaries in conformity with GAAP.

 

“Consolidated Capital Expenditures” means, for any period, the sum of (i) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Holdings and its Subsidiaries)
by Holdings and its Subsidiaries during that period that, in conformity with
GAAP, are included in “purchases of property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of

 

11



--------------------------------------------------------------------------------

Holdings and its Subsidiaries; provided, however, that the following shall in
any event be excluded from the definition of Consolidated Capital Expenditures:
(a) any such expenditures made with, or subsequently reimbursed out of, the
proceeds of insurance, condemnation awards (or payments in lieu thereof),
indemnity payments or payments in respect of judgments or settlements received
from third parties for purposes of replacing or repairing the assets in respect
of which such proceeds, awards or payments were received, so long as such
expenditures are commenced within 270 days of the later of the occurrence of the
damage to or loss of the assets being replaced or repaired and the receipt of
such proceeds, awards or payments in respect thereof and (b) any such
expenditures constituting the reinvestment of proceeds from the sales of assets
in equipment or other productive assets of Company and its Subsidiaries, so long
as such expenditures are commenced within 270 days of the receipt of such
proceeds; and provided further, however, that Consolidated Capital Expenditures
shall not include any expenditures made by Company or any of its Subsidiaries to
acquire in a Permitted Acquisition the business, property or fixed assets of any
Person, or the stock or other evidence of beneficial ownership of any Person
that, as a result of such acquisition, becomes a Subsidiary of Company or a
Joint Venture to which Company or any of its Subsidiaries is a party.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including interest expense paid in kind and amortization of
discount, of deferred financing fees, of premiums paid on Hedge Agreements and
of debt issuance costs).

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding
Cash, Cash Equivalents and deferred income taxes to the extent otherwise
included in current assets.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portions of Funded Debt (including accrued but unpaid
interest) and any Revolving Loans and deferred income taxes to the extent
otherwise included in current liabilities.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Adjusted EBITDA and (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period (to the extent not financed with the proceeds of related financings) of
(a) voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of Revolving Loans except to the extent the Revolving Loan
Commitments are permanently reduced in connection with such repayments), (b)
Consolidated Capital Expenditures (net of any proceeds of any related financings
with respect to such expenditures) plus (or minus, if negative) the Carryforward
for such period to be carried forward to the next period less the Carryforward
(if any) for the preceding period

 

12



--------------------------------------------------------------------------------

carried forward to the current period, (c) Consolidated Cash Interest Expense,
(d) any cash payments made during such period with respect to items set forth on
Schedule 1.1(i) annexed hereto, (e) the provision for current taxes based on
income of Holdings and its Subsidiaries and payable in cash with respect to such
period, including taxes payable in cash within 90 days following the end of such
period, (f) non-cash charges added in calculating Consolidated Adjusted EBITDA
in a prior period to the extent such non-cash charges are paid in cash in the
current period, (g) to the extent not otherwise deducted in determining
Consolidated Excess Cash Flow, tender payments, fees and expenses paid during
such period in connection with the exchange of the Senior Subordinated Notes and
the Discount Notes, cash payments made during such period with respect to
non-current liabilities and cash payments made during such period with respect
to restructuring reserves and expenditures with respect to Permitted
Acquisitions, and (h) any cash expenditures made during such period constituting
Investments in Subsidiaries or Joint Ventures permitted under subsection
7.3(xx).

 

“Consolidated Interest Expense” means, for any period, total cash and non-cash
interest expense (including that portion attributable to Capital Leases in
accordance with GAAP and capitalized interest) of Holdings and its Subsidiaries
on a consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, net costs under Interest Rate Agreements,
commitment fees accrued under subsection 2.3A and any administrative agent’s
fees payable to Administrative Agent, but excluding, however, any amounts
referred to in subsection 2.3 payable to Agents and Lenders on or before the
Effective Date and any non-cash interest expense with respect to the Junior
Subordinated Seller Notes.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Holdings) in which any other Person (other than Holdings or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, (iii) the
income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (iv) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net extraordinary losses.

 

13



--------------------------------------------------------------------------------

 

“Consolidated Senior Debt” means, as at any date of determination, Consolidated
Total Debt less Subordinated Indebtedness of Holdings and its Subsidiaries
(excluding the principal amount (including paid-in-kind interest) of the Junior
Subordinated Seller Notes), determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Senior Debt Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Senior Debt as of such day to (ii)
Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on such
date, in each case as set forth in the most recent compliance Certificate
delivered by Company to Administrative Agent pursuant to subsection 6.1.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding, however, the principal amount (including paid-in-kind interest) of
the Junior Subordinated Seller Notes.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
under Hedge Agreements. Contingent Obligations shall include (a) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (X) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (Y) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (X) or (Y) of this sentence, the primary purpose or
intent thereof is as described in the preceding

 

14



--------------------------------------------------------------------------------

sentence. The amount of any Contingent Obligation shall be equal to (A) the
amount of the obligation so guaranteed or otherwise supported or, if less, the
amount to which such Contingent Obligation is specifically limited, or (B) if
neither amount in clause (A) is stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform) as determined by such Person in good faith. Contingent Obligations
shall not include standard contractual indemnities entered into in the ordinary
course of business.

 

“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors of Company who (i) was a member of such Board of
Directors on the Original Closing Date or (ii) was nominated for election or
elected to such Board of Directors with the affirmative vote of Bain and the
Other Investors.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Holdings or any of its Subsidiaries is a
party.

 

“Debt Tender Offer” means the offer by Holdings to repurchase up to 100% of its
outstanding Existing Subordinated Notes pursuant to the Debt Tender Offer
Materials.

 

“Debt Tender Offer Materials” means the Offer to Purchase and Consent
Solicitation Statement dated November 18, 1997 relating to the Debt Tender Offer
and the accompanying Consent and Letter of Transmittal.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Discount Note Indenture” means the indenture pursuant to which the Discount
Notes are issued, as such indenture may be amended from time to time to the
extent permitted under subsection 7.14B.

 

“Discount Notes” means the $128,000,000 in aggregate principal amount of 10-7/8%
Senior Subordinated Discount Notes due December 15, 2007 of Company issued
pursuant to the Discount Note Indenture.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

15



--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Subsidiary of Company which is organized under
the laws of the United States or any state thereof.

 

“Effective Date” means that date upon which the conditions set forth in Section
4.2, are satisfied on or prior to November 8, 2002.

 

“Eligible Assignee” means (A) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (x) such bank is acting through a
branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and (iv)
any other entity which is an “accredited investor” (as defined in Regulation D
under the Securities Act) which extends credit or buys loans as one of its
businesses including insurance companies, funds, investment companies and lease
financing companies; and (B) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor; provided that no Affiliate of Holdings
shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision thereof) statutes, ordinances, orders,
rules, regulations, guidance documents having the force and effect of law,
judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare from environmental hazards (including Hazardous
Materials), in any manner applicable to Holdings or any of its Subsidiaries or
any of the Facilities.

 

16



--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, and the regulations promulgated
and rulings issued thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has

 

17



--------------------------------------------------------------------------------

terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Holdings or any of its
Subsidiaries of fines, penalties, taxes or related charges under Chapter 43 of
the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Holdings or any of its Subsidiaries in connection with any Employee
Benefit Plan; (x) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien pursuant
to Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to
ERISA with respect to any Pension Plan.

 

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Excess Proceeds Amount” means an amount equal to the difference between (i) the
sum of (a) on the date of delivery in any Fiscal Year of an Officer’s
Certificate setting forth the calculation of Consolidated Excess Cash Flow for
the preceding Fiscal Year pursuant to subsection 2.4B(iii)(g) (each such date
being a “Excess Cash Payment Date”), so long as any prepayment required pursuant
to subsection 2.4B(iii)(f) has been made, the amount equal to the amount of such
Consolidated Excess Cash Flow which is not so prepaid, and (b) on the date of
the receipt by Holdings of any Net Equity Proceeds or up to $25,000,000 of
proceeds from the issuance of equity Securities of Holdings to Bain and the
Other Investors after the Original Closing Date, so long as any prepayment
required pursuant to subsection 2.4B(iii)(e) has been made, the amount equal to
such Net Equity Proceeds and such other proceeds which are not so prepaid, minus
(ii) the sum of (a) on each Excess Cash Payment Date where Consolidated Excess
Cash Flow for the immediately preceding Fiscal Year is a negative number, such
amount, (b) at the time any intercompany loan is made pursuant to the second
proviso to subsection 7.1(v), the principal amount of such loan, and (c) at the
time any Investment is made pursuant to subsection 7.3(xix), the amount of such
Investment, it being understood that the Excess Proceeds Amount may be equal to
an amount below $0 after giving effect to the reductions enumerated in clause
(ii)(a) above.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, on any date when an amount expressed in a currency other
than Dollars is to be determined with respect to any Letter of Credit, the
nominal rate of exchange of the applicable Issuing Lender in the New York
foreign exchange market for the

 

18



--------------------------------------------------------------------------------

purchase by such Issuing Lender (by cable transfer) of such currency in exchange
for Dollars at 12:00 noon (New York time) one Business Day prior to such date,
expressed as a number of units of such currency per one Dollar.

 

“Excluded Subsidiaries” means, collectively, (i) all Foreign Subsidiaries and
(ii) Advanced Sleep Products, a California corporation, Sealy Components—Pads,
Inc., a Delaware corporation, Western Mattress Company, a California
corporation, and Sealy Mattress Company of S.W. Virginia, a Virginia
corporation; provided, however, that no Domestic Subsidiary shall be an Excluded
Subsidiary if, after the Effective Date, it acquires assets with a fair market
value in excess of $1,000,000 in the aggregate.

 

“Existing Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Existing Lenders” has the meaning assigned to that term in the Recitals to this
Agreement.

 

“Existing Letters of Credit” has the meaning set forth in subsection 3.1A.

 

“Existing Mortgage Policy” means an ALTA mortgagee title insurance policy issued
by the Title Company with respect to each Mortgaged Property.

 

“Existing Mortgages” means any mortgage, deed of trust or deed delivered
pursuant to the Existing Credit Agreement, including any amendments,
modifications or assignments thereof.

 

“Existing Subordinated Note Indenture” means the indenture pursuant to which the
Existing Subordinated Notes were issued, as amended pursuant to the Consent
Solicitation and as such indenture may be further amended from time to time to
the extent permitted under subsection 7.14B.

 

“Existing Subordinated Notes” means Holdings’ $200,000,000 in aggregate
principal amount of 10-1/4% Senior Subordinated Notes due 2003.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on

 

19



--------------------------------------------------------------------------------

such transactions received by Administrative Agent from three Federal funds
brokers of recognized standing selected by Administrative Agent.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xiii).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien has priority
over any other Lien on such Collateral (other than Liens permitted pursuant to
subsection 7.2A(iii) or 7.2A(iv)) and (ii) such Lien is the only Lien (other
than Permitted Encumbrances and Liens permitted pursuant to subsection 7.2) to
which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Sunday nearest to November 30th of each calendar year. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends.

 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Borrowing Base Amount” means, at any time, the sum of (i) 85% of the
book value of all accounts receivable of all Foreign Subsidiaries of Holdings
and (ii) 60% of the book value of all inventory of all Foreign Subsidiaries of
Holdings.

 

“Foreign Cash Equivalents” means certificates of deposit or bankers acceptances
of any bank organized under the laws of Canada, Japan or any country that is a
member of the European Union whose short-term commercial paper rating from S&P
is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof, in each case with maturities of not more than one year from
the date of acquisition.

 

“Foreign Subsidiary” means a Subsidiary of Company other than a Domestic
Subsidiary.

 

“Foreign Subsidiary Working Capital Indebtedness” has the meaning assigned to
that term in subsection 7.1.

 

“Funded Debt”, as applied to any Person, means all Indebtedness of that Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures more than one year from, or is directly renewable or extendable
at the option of that Person to a date more than one year from (including an
option of that Person under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of one year or more from),
the date of the creation thereof.

 

20



--------------------------------------------------------------------------------

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 270 Park Avenue, New York, NY 10017 or (ii) such
other office of Administrative Agent and Swing Line Lender as may from time to
time hereafter be designated as such in a written notice delivered by
Administrative Agent and Swing Line Lender to Company and each Lender.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsections 1.2 and 1.4, generally accepted accounting principles set forth in
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

 

“Guaranties” means the Holdings Guaranty and the Subsidiary Guaranty.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local governmental authority, agency or court.

 

“GSCP” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Harvard Advisory Services Agreement” means that certain Management Services
Agreement by and between Holdings and Harvard Private Capital Holdings, Inc., in
the form delivered to Syndication Agent and Administrative Agent prior to the
Original Closing Date and as such agreement may thereafter be amended,
supplemented or otherwise modified from time to time to the extent permitted
under subsection 7.14A.

 

“Harvard Management Fees” means the fees and expenses payable by Holdings to
Harvard Private Capital Holdings, Inc. pursuant to the Harvard Advisory Services
Agreement.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined in any statute or regulation as or included in the definition in any
statute or regulation of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous

 

21



--------------------------------------------------------------------------------

waste”, “acutely hazardous waste”, “radioactive waste”, “biohazardous waste”,
“pollutant”, “toxic pollutant”, “contaminant”, “restricted hazardous waste”,
“infectious waste”, “toxic substances”, or any other term or expression intended
to define, list or classify substances by reason of properties harmful to
health, safety or the indoor or outdoor environment (including harmful
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of
similar meaning and regulatory effect under any applicable Environmental Laws);
(ii) any oil, petroleum, petroleum fraction or petroleum derived substance;
(iii) any drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (iv) any flammable substances or explosives; (v) any radioactive
materials; (vi) any asbestos-containing materials; (vii) urea formaldehyde foam
insulation; (viii) polychlorinated biphenyls, including any oil or dielectric
fluid containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance which could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, present or future activity, event
or occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, migration, Release, threatened Release, discharge,
placement, generation, transportation, processing, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

 

“Holdings” has the meaning assigned to that term in the recitals of this
Agreement.

 

“Holdings Common Stock” means, collectively, (i) the Class A Common Stock of
Holdings, par value $.01 per share, (ii) the Class B Common Stock of Holdings,
par value $.01 per share, (iii) the Class L Common Stock of Holdings, par value
$.01 per share, and (iv) the Class M Common Stock of Holdings, par value $.01
per share.

 

“Holdings Guaranty” means the Holdings Guaranty executed and delivered by
Holdings on the Original Closing Date, substantially in the form of Exhibit XXI
annexed hereto, as such Holdings Guaranty may thereafter be amended,
supplemented or otherwise modified from time to time as permitted thereunder and
hereunder.

 

“Holdings Pledge Agreement” means the Holdings Pledge Agreement executed and
delivered by Holdings and Collateral Agent on the Original Closing Date,
substantially in the form of Exhibit XXII annexed hereto, as such Holdings
Pledge Agreement may thereafter be amended, supplemented or otherwise modified
from time to time as permitted thereunder and hereunder.

 

22



--------------------------------------------------------------------------------

 

“Holdings Security Agreement” means the Holdings Security Agreement executed and
delivered by Holdings and Collateral Agent on the Original Closing Date,
substantially in the form of Exhibit XXIII annexed hereto, as such Holdings
Security Agreement may thereafter be amended, supplemented or otherwise modified
from time to time as permitted thereunder and hereunder.

 

“Immaterial Subsidiaries” means, with respect to any Person, any Subsidiary or
Subsidiaries of such Person the assets of which constitute, individually or in
the aggregate, less than 5% of the total assets of such Person and its
Subsidiaries.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and any accrued expenses or
trade payables), (a) which obligation in accordance with GAAP would be shown as
a liability on the balance sheet of such Person or (b) which purchase price is
evidenced by a note or similar written instrument, and (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person. The amount of any
Indebtedness which is non-recourse to the obligor thereunder or to any other
obligor and for which recourse is limited to an identified asset or assets shall
be equal to the lesser of (1) the stated amount of such obligation and (2) the
fair market value of such asset or assets. Obligations under Interest Rate
Agreements and Currency Agreements constitute (X) in the case of Hedge
Agreements, Contingent Obligations, and (Y) in all other cases, Investments, and
in neither case constitute Indebtedness.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Independent Public Accountant” means any of the four largest public accounting
firms in the United States selected by Holdings.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, know-how and processes which are used in the conduct of the business
of Holdings and its Subsidiaries as currently conducted that are material to the
condition (financial or otherwise), business or operations of Holdings and its
Subsidiaries, taken as a whole.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement executed
and delivered by Administrative Agent, JPMCB (f/k/a The Chase Manhattan Bank as
successor by merger to Morgan Guaranty Trust Company of New York), as
administrative agent for lenders under the AXEL Credit Agreement, and Collateral
Agent on the Original Closing

 

23



--------------------------------------------------------------------------------

Date, substantially in the form of Exhibit XIII, as such Intercreditor Agreement
may be amended, supplemented or otherwise modified from time to time as
permitted thereunder and hereunder.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
February 28, May 31, August 31 and November 30 of each year, commencing on the
first such date to occur after the Effective Date, and (ii) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided that in the case of each Interest Period of longer than three
months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Holdings or any of its Subsidiaries is a party.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute, and
the regulations promulgated by the Internal Revenue Service thereunder.

 

“Inventory” means, with respect to any Person as of any date of determination,
all goods, merchandise and other personal property which are then held by such
Person for sale or lease, including raw materials and work in process.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Holdings), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person other than Holdings or any
of its Subsidiaries, of any equity Securities of such Subsidiary or (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Holdings or any of
its Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

24



--------------------------------------------------------------------------------

 

“IP Collateral” means, collectively, the Collateral under the Company Patent and
Trademark Security Agreement, the Supplement to the Company Patent and Trademark
Security Agreement, the Subsidiary Patent and Trademark Security Agreement and
the Supplement to the Subsidiary Patent and Trademark Security Agreement

 

“Issuing Lender” means, with respect to any Letter of Credit, JPMCB, Fleet and
any other Lender which agrees or is otherwise obligated to issue such Letter of
Credit, determined as provided in subsection 3.1B(ii).

 

“JPMCB” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Junior Subordinated Seller Notes” means the Junior Subordinated Seller Notes
issued in the initial principal amount of $25,000,000 on the Original Closing
Date by Holdings in favor of Zell, and any additional amount of such notes as
are permitted to be issued hereunder, as such notes may be amended from time to
time to the extent permitted under subsection 7.14C.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, reasonably satisfactory in form and substance to Administrative
Agent, pursuant to which such lessor substantially agrees, for the benefit of
Administrative Agent, (i) that without any further consent of such lessor or any
further action on the part of the Loan Party holding such Leasehold Property,
such Leasehold Property may be encumbered pursuant to a Mortgage and may be
assigned to the purchaser at a foreclosure sale or in a transfer in lieu of such
a sale (and to a subsequent third party assignee if Administrative Agent, any
Lender, or an Affiliate of either so acquires such Leasehold Property), (ii)
that such lessor shall not terminate such lease as a result of a default by such
Loan Party thereunder without first giving Administrative Agent notice of such
default and at least 60 days (or, if such default cannot reasonably be cured by
Administrative Agent within such period, such longer period as may reasonably be
required) to cure such default, (iii) to the matters contained in a Collateral
Access Agreement, and (iv) to such other matters relating to such Leasehold
Property as Administrative Agent may reasonably request; provided, however, that
Administrative Agent may determine in its reasonable discretion that any one or
more of the agreements set forth in clauses (i) through (iv) are not required to
be included in a Landlord Consent and Estoppel with respect to a particular
Leasehold Property.

 

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time

 

25



--------------------------------------------------------------------------------

to time by Administrative Agent in its reasonable discretion as not being
required to be included in the Collateral.

 

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders”, when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

 

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed by Company (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B). For purposes of this definition, any amount described in clause (i) or
(ii) of the preceding sentence which is denominated in a currency other than
Dollars shall be valued based on the applicable Exchange Rate for such currency
as of the applicable date of determination.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Tranche A Term Loans, Revolving Loans
or Swing Line Loans or any combination thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit), the Guaranties, the Collateral Documents and any Hedge Agreement
entered into with a Lender or Affiliate thereof.

 

“Loan Party” means each of Holdings, Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.

 

“Management Investors” means certain management officers and employees of
Holdings and its Subsidiaries disclosed to Syndication Agent and Administrative
Agent.

 

26



--------------------------------------------------------------------------------

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Holdings and its Subsidiaries, taken as a whole, or (ii) the impairment of
the ability of any Loan Party to perform, or of Administrative Agent, Collateral
Agent or Lenders to enforce, the Obligations; provided that consummation of the
Amendment and Restatement Transaction in accordance with the terms of this
Agreement and/or the occurrence of any event or transaction relating to MD or MF
disclosed to the Agents prior to the Effective Date shall not be deemed to have
a Material Adverse Effect for purposes of subsection 5.4.

 

“Material Contract” means any contract or arrangement to which Holdings or any
of its Subsidiaries is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew would reasonably be expected to
have a Material Adverse Effect.

 

“Material Leasehold Property” means a Leasehold Property reasonably determined
by Administrative Agent to be of material value as Collateral or of material
importance to the operations of Holdings or any of its Subsidiaries; provided,
however, that, excepting any such Leasehold Properties set forth on Schedule 5.5
annexed hereto, no Leasehold Property with respect to which the aggregate amount
of all rents payable during any one Fiscal Year never exceeds $250,000 shall be
a “Material Leasehold Property.”

 

“MD” means Mattress Discounters Corporation and its Subsidiaries.

 

“MF” means the company known as Malachi Mattress of America and its franchisees
doing business as Mattress Firm.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XXIV annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such changes thereto as may be recommended by Administrative
Agent’s local counsel based on local laws or customary local mortgage or deed of
trust practices, or (ii) at Administrative Agent’s option, in the case of an
Additional Mortgaged Property, an amendment to an existing Mortgage, in form
reasonably satisfactory to Administrative Agent, adding such Additional
Mortgaged Property to the Real Property Assets encumbered by such existing
Mortgage, in either case as such security instrument or amendment may be
amended, supplemented or otherwise modified from time to time. “Mortgages” means
all such instruments, including the Existing Mortgages and any Additional
Mortgages, collectively.

 

“Mortgaged Property” means a any property subject to an Existing Mortgage or an
Additional Mortgaged Property.

 

27



--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide costs incurred in
connection with such Asset Sale, including (i) income taxes reasonably estimated
to be actually payable within two years of the date of such Asset Sale as a
result of any gain recognized in connection with such Asset Sale and (ii)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the stock or assets in question and that is repaid as a result of such Asset
Sale.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Holdings or any of its Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Holdings or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and documented costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof.

 

“New Business” means any assets or business acquired by Company or any of its
Subsidiaries in a Permitted Acquisition.

 

“New Business EBITDA” means Consolidated Adjusted EBITDA attributable to any New
Business for the twelve-month period most recently preceding the date of such
acquisition. Consolidated Adjusted EBITDA shall, for purposes of this
definition, (i) be calculated with respect to such twelve-month period and the
acquired Subsidiaries, assets or businesses on a pro forma basis (including pro
forma adjustments (x) arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, and (y) similar cost savings resulting from actions taken
by management of the New Business during the six-month period immediately
preceding such acquisition that are supportable and quantifiable by the
underlying accounting records of such business, which pro forma adjustments
shall be certified by the principal financial officer or principal accounting
officer of Company) using the historical financial statements of all entities or
assets so acquired or to be acquired, which shall be reformulated (a) as if such
acquisition and any Indebtedness or other liabilities incurred in connection
with such acquisition had been consummated or incurred at the beginning of such
period (and assuming

 

28



--------------------------------------------------------------------------------

that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans during such period), and (b)
otherwise in conformity with certain procedures to be agreed upon between
Administrative Agent and Company, all such calculations to be in form and
substance reasonably satisfactory to Administrative Agent, and (ii) be
calculated with respect to such New Business as if all references to Holdings
and its Subsidiaries in the definitions of Consolidated Adjusted EBITDA and its
components were references to such New Business for such period.

 

“New Sub Debt Indentures” means, collectively, the Senior Subordinated Note
Indenture and the Discount Note Indenture.

 

“Notes” means one or more of the Tranche A Term Notes, Revolving Notes or Swing
Line Note or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Company to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Company to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Agents, Lenders or their respective Affiliates or any of them
under the Loan Documents, whether for principal, interest, reimbursement of
amounts drawn under Letters of Credit, fees, expenses, indemnification or
otherwise.

 

“Officers’ Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its chairman of the board (if an
officer) or its president or one of its vice presidents and by its principal
financial officer or principal accounting officer or its treasurer; provided
that every Officers’ Certificate with respect to the compliance with a condition
precedent to the making of any Loans hereunder shall include (i) a statement
that the officer or officers making or giving such Officers’ Certificate have
read such condition and any definitions or other provisions contained in this
Agreement relating thereto, (ii) a statement that, in the opinion of the
signers, they have made or have caused to be made such examination or
investigation as is necessary to enable them to express an informed opinion as
to whether or not such condition has been complied with, and (iii) a statement
as to whether, in the opinion of the signers, such condition has been complied
with.

 

29



--------------------------------------------------------------------------------

 

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Original Closing Date” means December 18, 1997.

 

“Other Investors” means Harvard Private Capital Holdings, Inc., BancBoston
Investments, Inc., Chase Equity Associates, L.P. and CIBC WG Argosy Merchant
Fund 2, L.L.C..

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means the acquisition of assets or a business effected
in accordance with the provisions of subsection 7.7(xiv).

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Collateral Documents):

 

(i)    Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;

 

(ii)    statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

 

(iii)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed

 

30



--------------------------------------------------------------------------------

money), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

(iv)    any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;

 

(v)    leases or subleases granted to third parties in accordance with any
applicable terms of the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of Holdings or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vi)    easements, rights-of-way, restrictions, encroachments, and other defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of Holdings or
any of its Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vii)    any (a) interest or title of a lessor or sublessor under any lease
permitted by subsection 7.8, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;

 

(viii)    Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement and purported liens evidenced by the filing
of precautionary UCC financing statement relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(ix)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(x)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(xi)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Holdings and its
Subsidiaries;

 

(xii)    licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Holdings or such Subsidiary; and

 

(xiii)    Liens existing on the Original Closing Date and described in the
Existing Mortgages Policies.

 

31



--------------------------------------------------------------------------------

“Permitted Seller Note” means a promissory note containing subordination
provisions in substantially the form of, or no less favorable to Lenders (in the
reasonable judgment of Administrative Agent) than the subordination provisions
contained in, Exhibit XXVI annexed hereto, representing any Indebtedness of
Company incurred in connection with any Permitted Acquisition payable to the
seller in connection therewith, as such note may be amended, supplemented or
otherwise modified from time to time to the extent permitted under subsection
7.14B; provided that no Permitted Seller Note shall (i) be guarantied by any
Subsidiary of Company or secured by any property of Company or any of its
Subsidiaries or (ii) bear cash interest at a rate no greater than 15% per annum;
and provided further, that no Permitted Seller Note shall provide for any
prepayment or repayment of all or any portion of the principal thereof prior to
the date of the final scheduled installment of principal of any of the Loans.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Holdings Pledge Agreement, the Company Pledge Agreement and the Subsidiary
Pledge Agreement.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (x) the Tranche A Term Loan Exposure of that Lender by (y)
the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) with respect to
all payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein purchased by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders, and (iii) for all other purposes with respect to
each Lender, the percentage obtained by dividing (x) the sum of the Tranche A
Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the aggregate Tranche A Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii) and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.

 

32



--------------------------------------------------------------------------------

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary in order to create or perfect
Liens on any IP Collateral.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party in any real property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property. For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property, (a)
the lease evidencing such Leasehold Property or a memorandum thereof, executed
and acknowledged by the owner of the affected real property, as lessor, or (b)
if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Related Agreements” means, collectively, the Stockholders Agreement, the Junior
Subordinated Seller Notes, the New Sub Debt Indentures, the Discount Notes, the
Senior Subordinated Notes, the Existing Subordinated Note Indenture, the
Existing Subordinated Notes and the Debt Tender Offer Materials.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the migration
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Tranche A Term Loan Exposure, Lenders having or holding at
least 51% of the sum of the aggregate Tranche A Term Loan Exposure of all
Lenders, and (ii) for the

 

33



--------------------------------------------------------------------------------

Class of Lenders having Revolving Loan Exposure, Lenders having or holding at
least 51% of the sum of the aggregate Revolving Loan Exposure of all Lenders.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Tranche A Term Loan Exposure of all Lenders plus the aggregate
Revolving Loan Exposure of all Lenders.

 

“Responsible Officer” means any of the chairman of the board (if an officer),
the president, any senior or executive vice president, the general counsel, its
principal financial officer or principal accounting officer, the secretary or
the treasurer of Holdings or, as applicable, any Subsidiary of Holdings.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Holdings or
Company now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or Company now or hereafter
outstanding, and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

 

“Revolving Loan Commitment Termination Date” means the earlier of (i) November
15, 2004 and (ii) the date of termination in whole of the Revolving Loan
Commitments pursuant to subsection 2.4B or Section 8.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment plus the outstanding principal amount of
any Acquisition Loans of that Lender and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) in the event that Lender
is an Issuing Lender, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or any unreimbursed
drawings thereunder) plus (c) the aggregate amount of all participations
purchased by that Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit plus (d) in the case of Swing
Line Lender, the aggregate outstanding principal amount of all Swing Line Loans
(net of any participations therein purchased by other Lenders) plus (e) the

 

34



--------------------------------------------------------------------------------

aggregate amount of all participations purchased by that Lender in any
outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(ii).

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit V annexed hereto, as they may be amended, supplemented or
otherwise modified from time to time.

 

“Secured Parties” has the meaning assigned to that term in the Intercreditor
Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Senior Subordinated Note Indenture” means the indenture pursuant to which the
Senior Subordinated Notes are issued, as such indenture may be amended from time
to time to the extent permitted under subsection 7.14B.

 

“Senior Subordinated Notes” means the $300,000,000 in aggregate principal amount
of 9-7/8% Senior Subordinated Notes due December 15, 2007 of Company issued
pursuant to the Senior Subordinated Note Indenture.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Holdings (and not guaranteed or supported in any way by Company or any
of its Subsidiaries) containing subordination provisions substantially in the
form of, or no less favorable to Lenders (in the reasonable judgment of
Administrative Agent) than the subordination provisions contained in Exhibit
XXVI annexed hereto, as such note may be amended, supplemented or otherwise
modified from time to time to the extent permitted under subsection 7.14B.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property (sold as
a going concern) of such Person is (y) greater than the total amount of
liabilities (including contingent liabilities) of such Person

 

35



--------------------------------------------------------------------------------

and (z) not less than the amount that will be required to pay the probable
liabilities on such Person’s then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (B) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Holdings or
any of its Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Holdings or any of its
Subsidiaries, (iii) the obligations of third party insurers of Holdings or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Holdings or any of its Subsidiaries, (v) performance,
payment, deposit or surety obligations of Holdings or any of its Subsidiaries,
in any case if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry, and (vi) such other
obligations of Company and its Subsidiaries as are reasonably acceptable to
Administrative Agent and the Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement; provided that Standby Letters of Credit
may not be issued for the purpose of supporting (a) trade payables or (b) any
Indebtedness constituting “antecedent debt” (as that term is used in Section 547
of the Bankruptcy Code).

 

“Stockholders Agreement” means that certain Stockholders Agreement by and among
Holdings, Bain, the Other Investors, Zell and the Management Investors, in the
form delivered to Syndication Agent, Administrative Agent and Lenders prior to
their execution of this Agreement and as such agreement may be amended from time
to time thereafter to the extent permitted under subsection 7.14A.

 

“Subordinated Indebtedness” means (i) the Indebtedness of Company evidenced by
the Senior Subordinated Notes and the Discount Notes, (ii) the Indebtedness of
Holdings evidenced by the Junior Subordinated Seller Notes and any Existing
Subordinated Notes not tendered pursuant to the Debt Tender Offer, (iii) the
Indebtedness of Company evidenced by any Permitted Seller Notes and Shareholder
Subordinated Notes, and (iv) any other Indebtedness of Holdings, Company or any
of their Subsidiaries subordinated in right of payment to the Obligations
pursuant to documentation containing maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions and other material terms
in form and substance reasonably satisfactory to Administrative Agent and
Requisite Lenders.

 

36



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

“Subsidiary Guarantor” means any Subsidiary of Holdings, other than Company and
the Excluded Subsidiaries, that (i) executed and delivered a counterpart of the
Subsidiary Guaranty on the Original Closing Date, (ii) executed and delivered a
counterpart of the Subsidiary Guarantor at any time after the Original Closing
Date pursuant to subsection 6.8 of the Existing Credit Agreement or (iii)
executes and delivers a counterpart of the Subsidiary Guaranty from time to time
after the Effective Date pursuant to subsection 6.8 of this Agreement.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
all Subsidiaries of Holdings (other than Company and the Excluded Subsidiaries)
on the Original Closing Date and to be executed and delivered by additional
Subsidiaries of Holdings from time to time after the Original Closing Date in
accordance with subsection 6.8 of the Existing Credit Agreement and subsection
6.8 of this Agreement, substantially in the form of Exhibit XVII annexed hereto,
as such Subsidiary Guaranty may hereafter be amended, supplemented or otherwise
modified from time to time as permitted thereunder and hereunder.

 

“Subsidiary Patent and Trademark Security Agreement” means each Subsidiary
Patent and Trademark Security Agreement executed and delivered by each existing
Subsidiary Guarantor and Collateral Agent on the Original Closing Date,
substantially in the form of Exhibit XX annexed hereto, and executed and
delivered by any additional Subsidiary Guarantor from time to time thereafter in
accordance with subsection 6.8 of the Existing Credit Agreement and subsection
6.8 of this Agreement, as such Subsidiary Patent and Trademark Security
Agreement may be amended, supplemented or otherwise modified from time to time
as permitted thereunder and hereunder.

 

“Subsidiary Pledge Agreement” means the Subsidiary Pledge Agreement executed and
delivered by each existing Subsidiary Guarantor and Collateral Agent on the
Original Closing Date, substantially in the form of Exhibit XVIII annexed
hereto, and executed and delivered by any additional Subsidiary Guarantor from
time to time thereafter in accordance with subsection 6.8 of the Existing Credit
Agreement and subsection 6.8 of this Agreement, as such Subsidiary Pledge
Agreement may be amended, supplemented or otherwise modified from time to time
as permitted thereunder and hereunder.

 

37



--------------------------------------------------------------------------------

 

“Subsidiary Security Agreement” means the Subsidiary Security Agreement executed
and delivered by each existing Subsidiary Guarantor and Collateral Agent on the
Original Closing Date or executed and delivered by any additional Subsidiary
Guarantor from time to time thereafter in accordance with subsection 6.8, of the
Existing Credit Agreement and subsection 6.8 of this Agreement substantially in
the form of Exhibit XIX annexed hereto, as such Subsidiary Security Agreement
may be amended, supplemented or otherwise modified from time to time as
permitted thereunder and hereunder.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1D.

 

“Supplements to the Collateral Agreements” means the Supplement to the Company
Patent and Trademark Security Agreement, the Supplement to the Company Security
Agreement, the Supplement to the Holdings Security Agreement, the Supplement to
the Subsidiary Patent and Trademark Security Agreement, the Supplement to the
Subsidiary Security Agreement, the Supplement to the Company Pledge Agreement,
the Supplement to Holdings Pledge Agreement and the Supplement to the Subsidiary
Pledge Agreement, collectively.

 

“Supplement to the Company Patent and Trademark Security Agreement” means the
Supplement to the Company Patent and Trademark Security Agreement executed and
delivered by Company and Collateral Agent on the Effective Date substantially in
the form of Exhibit XVIA annexed hereto, as such Supplement to the Company
Patent and Trademark Security Agreement may be amended, supplemented or
otherwise modified from time to time as permitted hereunder.

 

“Supplement to the Company Pledge Agreement” means the Supplement to the Company
Pledge Agreement executed and delivered by Company and Collateral Agent on the
Effective Date substantially in the form of Exhibit XIVA annexed hereto, as such
Supplement to the Company Pledge Agreement may be amended, supplemented or
otherwise modified from time to time as permitted hereunder.

 

“Supplement to the Company Security Agreement” means the Supplement to the
Company Security Agreement executed and delivered by Company and Collateral
Agent on the Effective Date substantially in the form of Exhibit XVA annexed
hereto, as such Supplement to the Company Security Agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereunder.

 

“Supplement to the Holdings Security Agreement” means the Supplement to the
Holdings Security Agreement executed and delivered by Holdings and Collateral
Agent on the Effective Date substantially in the form of Exhibit XXIIIA annexed
hereto, as such Supplement to the Holdings Security Agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereunder.

 

38



--------------------------------------------------------------------------------

 

“Supplement to the Holdings Pledge Agreement” means the Supplement to the
Holdings Pledge Agreement executed and delivered by Holdings and Collateral
Agent on the Effective Date substantially in the form of Exhibit XXIIA annexed
hereto, as such Supplement to the Holdings Security Agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereunder.

 

“Supplement to the Subsidiary Patent and Trademark Security Agreement” means the
Supplement to the Subsidiary Patent and Trademark Security Agreement executed
and delivered by each existing Subsidiary Guarantor and Collateral Agent on the
Effective Date or executed and delivered by any additional Subsidiary Guarantor
from time to time thereafter in accordance with subsection 6.8 of this Agreement
substantially in the form of Exhibit XXA annexed hereto, as such Supplement to
the Subsidiary Patent and Trademark Security Agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereunder.

 

“Supplement to the Subsidiary Pledge Agreement” means the Supplement to the
Subsidiary Pledge Agreement executed and delivered by each existing Subsidiary
Guarantor and Collateral Agent on the Effective Date or executed and delivered
by any additional Subsidiary Guarantor from time to time thereafter in
accordance with subsection 6.8 of this Agreement substantially in the form of
Exhibit XVII annexed hereto, as such Supplement to the Subsidiary Patent and
Trademark Security Agreement may be amended, supplemented or otherwise modified
from time to time as permitted hereunder.

 

“Supplement to the Subsidiary Security Agreement” means the Supplement to the
Subsidiary Security Agreement executed and delivered by each existing Subsidiary
Guarantor and Collateral Agent on the Effective Date or executed and delivered
by any additional Subsidiary Guarantor from time to time thereafter in
accordance with subsection 6.8 of this Agreement substantially in the form of
Exhibit XIXA annexed hereto, as such Supplement to the Subsidiary Security
Agreement may be amended, supplemented or otherwise modified from time to time
as permitted hereunder.

 

“Swing Line Lender” means JPMCB, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VI annexed hereto, as it may be amended,
supplemented or otherwise modified from time to time.

 

39



--------------------------------------------------------------------------------

 

“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided that “Tax on the overall net income” of a Person shall be construed as
a reference to a tax imposed by the jurisdiction in which that Person is
organized or in which that Person’s principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its lending office).

 

“Title Company” means, collectively, Chicago Title Insurance Company and/or one
or more other title insurance companies reasonably satisfactory to Syndication
Agent and Administrative Agent.

 

“Total Assets” means the total consolidated assets of Company and its Restricted
Subsidiaries (as defined in the AXEL Credit Agreement), as set forth on
Company’s most recent consolidated balance sheet.

 

“Total Leverage Ratio” means the ratio of (i) Consolidated Total Debt as of the
last day of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the
four-Fiscal Quarter period then ended, in each case as set forth in the most
recent Compliance Certificate delivered by Company to Administrative Agent
pursuant to clause (iv) of subsection 6.1; provided, however, that with respect
to any period during which a Permitted Acquisition occurs, for purposes of
calculating the Total Leverage Ratio under subsections 2.4B(iii)(a), (b), (e)
and (f) and in the definition of Applicable Total Leverage Ratio, Consolidated
Adjusted EBITDA shall be determined in accordance with the provisions of
subsection 7.6D, except that any cost savings that would otherwise be given
effect in calculating Consolidated Adjusted EBITDA as a result of such
provisions shall not be given effect until such cost savings are actually
realized.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the applicable Issuing Lender for any
amount drawn under any Letter of Credit but not yet so applied) plus (ii) the
aggregate principal amount of all outstanding Swing Line Loans plus (iii) the
Letter of Credit Usage.

 

“Tranche A Term Loan” means a Loan outstanding pursuant to subsection 2.1A(i),
and “Tranche A Term Loans” means any such Loan or Loans, collectively.

 

40



--------------------------------------------------------------------------------

 

“Tranche A Term Loan Exposure” means, with respect to any Lender as of any date
of determination the outstanding principal amount of the Tranche A Term Loan of
that Lender.

 

“Tranche A Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche A Term Loans of any Lenders,
substantially in the form of Exhibit IV annexed hereto, as they may be amended,
supplemented or otherwise modified from time to time.

 

“Transaction Costs” means the fees, costs and expenses payable by Holdings and
Company in connection with the transactions contemplated by the amendment and
restatement of this Agreement and the other Loan Documents.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“US Copyright Office” means the United States Copyright Office or any successor
or substitute office in which filings are necessary in order to create or
perfect Liens on any IP Collateral.

 

“Zell” means Zell/Chilmark Fund, L.P.

 

1.2    Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (i), (ii), (iii) and (xiii)
of subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
accounting principles and policies in conformity with those used to prepare the
financial statements referred to in subsection 5.3. Notwithstanding the
foregoing, except as otherwise specifically provided herein, all computations
determining compliance with subsection 2.4 and Section 7, including the
definitions used therein, shall utilize accounting principles and policies in
effect at the time of the preparation of, and in conformity with those used to
prepare, the December 2, 2001 financial statements of Holdings and its
Subsidiaries delivered to the Lenders, but shall not give effect to purchase
accounting adjustments required or permitted by APB 16 and its interpretations
(including non-cash write-ups and non-cash charges relating to inventory, fixed
assets and in-process research and development, in each case arising in
connection with any Permitted Acquisitions) and APB 17 and its interpretations
(including non-cash charges relating to intangibles and goodwill arising in
connection with any Permitted Acquisitions).

 

1.3    Other Definitional Provisions and Rules of Construction.

 

41



--------------------------------------------------------------------------------

 

A.    Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.    References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

C.    The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

 

D.    Each reference to a “Fiscal Quarter period” of a specified number of
Fiscal Quarters shall be a reference to a period of consecutive Fiscal Quarters
of such number.

 

1.4    Changes in GAAP.

 

In the event that a change in GAAP or other accounting principles and policies
after the date hereof affects in any material respect the calculations of the
compliance by Holdings and its Subsidiaries with the covenants contained herein,
Lenders, Company and Holdings agree to negotiate in good faith to amend the
affected covenants (and related definitions) to compensate for the effect of
such changes so that the restrictions, limitations and performance standards
effectively imposed by such covenants, as so amended, are substantially
identical to the restrictions, limitations and performance standards imposed by
such covenants as in effect on the date hereof; provided that if Requisite
Lenders, Company and Holdings fail to reach agreement with respect to such
amendment within a reasonable period of time following the date of effectiveness
of any such change, calculation of compliance by Holdings and its Subsidiaries
with the covenants contained herein shall be determined in accordance with GAAP
as in effect immediately prior to such change.

 

SECTION 2

 

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1    Commitments; Making of Loans; the Register; Notes.

 

A.    Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Company herein set
forth, each Lender hereby severally agrees to make or maintain, as the case may
be, the Loans described in subsections 2.1(A)(i) and 2.1A(ii) and Swing Line
Lender hereby agrees to make the Loans described in subsection 2.1A(iii).

 

(i)    Existing Loans. Company acknowledges and confirms that each Existing
Lender holds Tranche A Term Loans in their respective principal amounts.

 

42



--------------------------------------------------------------------------------

Company hereby represents, warrants, agrees, covenants and (1) reaffirms that it
is not aware of any defense, set off, claim or counterclaim against any Agent or
Existing Lender in regard to its Obligations in respect of such Tranche A Term
Loans and (2) reaffirms its obligation to repay such Tranche A Term Loans in
accordance with the terms and conditions of this Agreement and the other Loan
Documents. Based on the foregoing, Company and each Lender agree that any
amounts owed (whether or not presently due and payable, and including all
interest and fees accrued to the Effective Date (which shall be payable on the
next Interest Payment Date with respect to the Tranche A Term Loans to which
such interest relates)) by Company to Existing Lenders or in respect of the
Tranche A Term Loans, shall, as of the Effective Date, be converted to,
maintained as, and owed by Company under or in respect of Tranche A Term Loans
hereunder. Tranche A Term Loans outstanding and confirmed under this subsection
2.1A(i) and subsequently repaid or prepaid may not be reborrowed.

 

(ii)    Revolving Loan Commitment.    Each Lender severally agrees, subject to
the limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the Effective Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5A. The original amount of each
Lender’s Revolving Loan Commitment is set forth opposite its name on Schedule
2.1 annexed hereto and the aggregate original amount of the Revolving Loan
Commitments is $50,000,000; provided that the Revolving Loan Commitments of
Lenders shall be adjusted to give effect to any assignments of the Revolving
Loan Commitments pursuant to subsection 10.1B; and provided, further that the
amount of the Revolving Loan Commitments shall be reduced from time to time by
the amount of any reductions thereto made pursuant to subsections 2.4B(ii) and
2.4B(iii). Each Lender’s Revolving Loan Commitment shall expire on the Revolving
Loan Commitment Termination Date and all Revolving Loans and all other amounts
owed hereunder with respect to the Revolving Loans and the Revolving Loan
Commitments shall be paid in full no later than that date. Amounts borrowed
under this subsection 2.1A(ii) may be repaid and reborrowed up to but excluding
the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
following limitations in the amounts and during the periods indicated:

 

(a)    in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect; and

 

(b)    for 30 consecutive days during each consecutive twelve-month period, the
sum of (1) the aggregate outstanding principal amount of all Revolving Loans
plus (2) the aggregate outstanding principal amount of all Swing Line Loans
minus (3)

 

43



--------------------------------------------------------------------------------

the aggregate outstanding principal amount of all Acquisition Loans, shall not
exceed $25,000,000.

 

(iii)    Swing Line Loans.    Swing Line Lender hereby agrees, subject to the
limitations set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, to make a portion of the
Revolving Loan Commitments available to Company from time to time during the
period from the Effective Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Company in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5A, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment. The original
amount of the Swing Line Loan Commitment is $10,000,000; provided that any
reduction of the Revolving Loan Commitments made pursuant to subsection 2.4B(ii)
or 2.4B(iii) which reduces the aggregate Revolving Loan Commitments to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the Swing Line Loan Commitment to the
amount of the Revolving Loan Commitments, as so reduced, without any further
action on the part of Company, Administrative Agent or Swing Line Lender. The
Swing Line Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(iii) may be repaid and
reborrowed to but excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the following
limitations in the amounts and during the periods indicated:

 

(a)    in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect; and

 

(b)    for 30 consecutive days during each consecutive twelve-month period, the
sum of (1) the aggregate outstanding principal amount of all Revolving Loans
plus (2) the aggregate outstanding principal amount of all Swing Line Loans
minus (3) the aggregate outstanding principal amount of all Acquisition Loans,
shall not exceed $25,000,000.

 

With respect to any Swing Line Loans which have not been voluntarily prepaid by
Company pursuant to subsection 2.4B(i), Swing Line Lender may, at any time in
its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Company), no later than 11:00 A.M. (New York City time) on the first Business
Day in advance of the proposed Funding Date, a notice (which shall be deemed to
be a Notice of Borrowing given by Company) requesting Lenders to make Revolving
Loans that are Base Rate Loans on such

 

44



--------------------------------------------------------------------------------

Funding Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (i) the proceeds of such Revolving
Loans made by Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(ii) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note, if any, of
Swing Line Lender but shall instead constitute part of Swing Line Lender’s
outstanding Revolving Loans and shall be due under the Revolving Note, if any,
of Swing Line Lender. Company hereby authorizes Administrative Agent and Swing
Line Lender to charge Company’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans. If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Company from Swing Line Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by subsection 10.5.

 

If for any reason (a) Revolving Loans are not made upon the request of Swing
Line Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to Swing Line Lender in respect of any
outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are outstanding, each Lender
shall be deemed to, and hereby agrees to, have purchased a participation in such
outstanding Swing Line Loans in an amount equal to its Pro Rata Share
(calculated, in the case of the foregoing clause (b), immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loans together with accrued interest thereon. Upon one Business Day’s
notice from Swing Line Lender, each Lender shall deliver to Swing Line Lender an
amount equal to its respective participation in same day funds at the Funding
and Payment Office. In order to further evidence such participation (and without
prejudice to the effectiveness of the participation provisions set forth above),
each Lender agrees to enter into a separate participation agreement at the
request of Swing Line Lender in form and substance reasonably satisfactory to
Swing Line Lender. In the event any Lender fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the rate customarily used by Swing Line
Lender for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event Swing Line

 

45



--------------------------------------------------------------------------------

Lender receives a payment of any amount in which other Lenders have purchased
participations as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Lender its Pro Rata Share of such payment.

 

Anything contained herein to the contrary notwithstanding, each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the second preceding paragraph and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, Company or any other Person for any reason
whatsoever; (b) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (c) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Holdings
or any of its Subsidiaries; (d) any breach of this Agreement or any other Loan
Document by any party thereto; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Lender are subject to the condition that (X) Swing Line
Lender believed in good faith that all conditions under Section 4 to the making
of the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as
the case may be, were satisfied at the time such Refunded Swing Line Loans or
unpaid Swing Line Loans were made or (Y) the satisfaction of any such condition
not satisfied had been waived in accordance with subsection 10.6 prior to or at
the time such Refunded Swing Line Loans or other unpaid Swing Line Loans were
made.

 

B.    Borrowing Mechanics for Revolving Loans.    Revolving Loans made on any
Funding Date (other than Revolving Loans made pursuant to a request by Swing
Line Lender pursuant to subsection 2.1A(iii) for the purpose of repaying any
Refunded Swing Line Loans or Revolving Loans made pursuant to subsection 3.3B
for the purpose of reimbursing any Issuing Lender for the amount of a drawing
under a Letter of Credit issued by it) shall be in an aggregate minimum amount
of $500,000 and integral multiples of $100,000 in excess of that amount;
provided that Revolving Loans made on any Funding Date as Eurodollar Rate Loans
with a particular Interest Period shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount. Swing
Line Loans made on any Funding Date shall be in an aggregate minimum amount of
$100,000 and integral multiples of $100,000 in excess of that amount. Whenever
Company desires that Lenders make Revolving Loans it shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 Noon (New York
City time) at least three Business Days in advance of the proposed Funding Date
(in the case of a Eurodollar Rate Loan) or at least one Business Day in advance
of the proposed Funding Date (in the case of a Base Rate Loan). Whenever Company
desires that Swing Line Lender make a Swing Line Loan, it shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 Noon (New York
City time) on the proposed Funding Date. The Notice of Borrowing shall specify
(i) the proposed Funding Date (which shall be a Business Day), (ii) the amount
and type of Loans requested, (iii) in the case of Swing Line Loans, that such
Loans shall be Base Rate Loans, (iv) in the case of any Revolving Loans, whether
such Loans shall be Base Rate Loans or Eurodollar Rate Loans, and (v) in the
case of any Loans requested to be made as Eurodollar Rate Loans, the initial
Interest Period requested therefor. Tranche A Term

 

46



--------------------------------------------------------------------------------

Loans and Revolving Loans may be continued as or converted into Base Rate Loans
and Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering the above-described Notice of Borrowing, Company may give
Administrative Agent telephonic notice by the required time of any proposed
borrowing under this subsection 2.1B; provided that such notice shall be
promptly confirmed in writing by delivery of a Notice of Borrowing to
Administrative Agent on or before the applicable Funding Date.

 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to borrow on behalf of Company or for otherwise acting in good
faith under this subsection 2.1B, and upon funding of Loans by Lenders in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected Loans hereunder.

 

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing in accordance therewith.

 

C.    Disbursement of Funds.    All Revolving Loans under this Agreement shall
be made by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitment of any Lender to make the
particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender or Swing Line Lender, as the case
may be, of the proposed borrowing. Each Lender shall make the amount of its Loan
available to Administrative Agent not later than 1:00 P.M. (New York City time)
on the applicable Funding Date, and Swing Line Lender shall make the amount of
its Swing Line Loan available to Administrative Agent not later than 2:00 P.M.
(New York City time) on the applicable Funding Date, in each case in same day
funds in Dollars, at the Funding and Payment Office. Except as provided in
subsection 2.1A(iii) or subsection 3.3B with respect to Revolving Loans used to
repay Refunded Swing Line Loans or used to reimburse any Issuing Lender for the
amount of a drawing under a Letter of Credit issued by it, upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1, 4.2 , and 4.3,
Administrative Agent shall make the proceeds of such Loans available to Company
on the applicable Funding Date by causing an amount of same day funds in Dollars
equal to the proceeds of

 

47



--------------------------------------------------------------------------------

all such Loans received by Administrative Agent from Lenders or Swing Line
Lender to be credited to the account of Company at the Funding and Payment
Office.

 

Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Company a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

 

D.    The Register.

 

(i)    Administrative Agent shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(ii)    Administrative Agent shall record in the Register the Revolving Loan
Commitment and the Tranche A Term Loan and Revolving Loans from time to time of
each Lender, the Swing Line Loan Commitment and the Swing Line Loans from time
to time of Swing Line Lender, and each repayment or prepayment in respect of the
principal amount of the Tranche A Term Loan or Revolving Loans of each Lender or
the Swing Line Loans of Swing Line Lender . Any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Company’s Obligations
in respect of any applicable Loans.

 

(iii)    Each Lender shall record on its internal records (including the Notes
held by such Lender) the amount of any Tranche A Term Loan and each Revolving
Loan made by it and each payment in respect thereof. Any such recordation shall
be conclusive and binding on Company, absent manifest error; provided that
failure to make any

 

48



--------------------------------------------------------------------------------

such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided, further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
and be conclusive and binding on such Lender, absent manifest error.

 

(iv)    Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register as provided in subsection 10.1B(ii). Prior to such recordation,
all amounts owed with respect to the applicable Commitment or Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

(v)    Company hereby designates JPMCB to serve as Company’s agent solely for
purposes of maintaining the Register as provided in this subsection 2.1D, and
Company hereby agrees that, to the extent JPMCB serves in such capacity, JPMCB
and its officers, directors, employees, agents and affiliates shall constitute
Indemnitees for all purposes under subsection 10.3.

 

E.     Optional Notes.    If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two Business Days prior
to the Effective Date or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to subsection
10.1) on the Effective Date (or, if such notice is delivered after the Effective
Date, promptly after Company’s receipt of such notice) a promissory note or
promissory notes to evidence such Lender’s Tranche A Term Loans, Revolving Loans
or Swing Line Loans substantially in the form of Exhibit IV, Exhibit V or
Exhibit VI annexed hereto, respectively, with appropriate insertions.

 

2.2    Interest on the Loans.

 

A.    Rate of Interest.    Subject to the provisions of subsections 2.6 and 2.7,
each Tranche A Term Loan and each Revolving Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
the Adjusted Eurodollar Rate. Subject to the provisions of subsection 2.7, each
Swing Line Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate. The applicable basis for determining
the rate of interest with respect to

 

49



--------------------------------------------------------------------------------

any Tranche A Term Loan or any Revolving Loan shall be selected by Company
initially at the time a Notice of Borrowing is given with respect to such Loan
pursuant to subsection 2.1B. The basis for determining the interest rate with
respect to any Tranche A Term Loan or any Revolving Loan may be changed from
time to time pursuant to subsection 2.2D. If on any day a Tranche A Term Loan or
Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

 

(i)    Subject to the provisions of subsections 2.2E and 2.7, the Tranche A Term
Loans shall bear interest through maturity as follows:

 

(a)    if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Tranche A Margin; or

 

(b)    if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar
Rate plus the Applicable Tranche A Margin.

 

(ii)    Subject to the provisions of subsections 2.2E and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

 

(a)    if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Revolving Facility Margin; or

 

(b)    if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar
Rate plus the Applicable Revolving Facility Margin.

 

(iii)    Subject to the provisions of subsections 2.2E and 2.7, the Swing Line
Loans shall bear interest through maturity at the sum of the Base Rate plus the
Applicable Tranche A Margin.

 

B.    Interest Periods.    In connection with each Eurodollar Rate Loan, Company
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a one-, two-, three- or six-month period or, if
deposits in the interbank Eurodollar market are generally available for such
period (as determined by each Lender making, converting to or continuing such
Eurodollar Rate Loan), a two-week or twelve-month period; provided that:

 

(i)    the initial Interest Period for any Eurodollar Rate Loan shall commence
on the Funding Date in respect of such Loan, in the case of a Loan initially
made as a Eurodollar Rate Loan, or on the date specified in the applicable
Notice of Conversion/Continuation, in the case of a Loan converted to a
Eurodollar Rate Loan;

 

50



--------------------------------------------------------------------------------

 

(ii)    in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii)    if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B, end on the last Business Day of a calendar month;

 

(v)    no Interest Period with respect to any portion of the Tranche A Term
Loans shall extend beyond December 15, 2002, and no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date;

 

(vi)    no Interest Period with respect to any portion of the Tranche A Term
Loans shall extend beyond a date on which Company is required to make a
scheduled payment of principal of the Tranche A Term Loans unless the sum of (a)
the aggregate principal amount of Tranche A Term Loans that are Base Rate Loans
plus (b) the aggregate principal amount of Tranche A Term Loans that are
Eurodollar Rate Loans with Interest Periods expiring on or before such date
equals or exceeds the principal amount required to be paid on the Tranche A Term
Loans on such date;

 

(vii)    prior to the maturity of the the Tranche A Term Loan, there shall be no
more than twelve (12) Interest Periods outstanding at any time, and at any time
thereafter the shall be no more than ten (10) Interest Periods outstanding at
any time; and

 

(viii)    in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

 

C.    Interest Payments.    Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that in the event any Swing Line Loans or any Revolving
Loans that are Base Rate Loans are prepaid pursuant to subsection 2.4B(i),
interest accrued on such Swing Line Loans or Revolving Loans through the date of
such prepayment shall be

 

51



--------------------------------------------------------------------------------

payable on the next succeeding Interest Payment Date applicable to Base Rate
Loans (or, if earlier, at final maturity).

 

D.    Conversion or Continuation.    Subject to the provisions of subsection
2.6, Company shall have the option (i) to convert at any time all or any part of
its outstanding Tranche A Term Loans or Revolving Loans equal to $500,000 and
integral multiples of $100,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan, to
continue all or any portion of such Loan equal to $1,000,000 and integral
multiples of $100,000 in excess of that amount as a Eurodollar Rate Loan;
provided, however, that a Eurodollar Rate Loan may only be converted into a Base
Rate Loan on the expiration date of an Interest Period applicable thereto.

 

Company shall deliver a Notice of Conversion/Continuation at any time after the
Effective Date to Administrative Agent no later than 12:00 Noon (New York City
time) at least one Business Day in advance of the proposed conversion date (in
the case of a conversion to a Base Rate Loan) and at least three Business Days
in advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan). A Notice of
Conversion/Continuation shall specify (i) the proposed conversion/continuation
date (which shall be a Business Day), (ii) the amount and type of the Loan to be
converted/continued, (iii) the nature of the proposed conversion/continuation,
(iv) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, the requested Interest Period, and (v) in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan, that no Potential Event of Default or
Event of Default has occurred and is continuing. In lieu of delivering the
above-described Notice of Conversion/Continuation, Company may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Upon receipt of written or telephonic notice of
any proposed conversion/continuation under this subsection 2.2D, Administrative
Agent shall promptly transmit such notice by telefacsimile or telephone to each
Lender.

 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized to act on behalf of Company or for otherwise acting in good
faith under this subsection 2.2D, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans in
accordance with this Agreement pursuant to any such telephonic notice Company
shall have effected a conversion or continuation, as the case may be, hereunder.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Company shall be bound to
effect a conversion or continuation in accordance therewith.

 

52



--------------------------------------------------------------------------------

 

E.    Post-Maturity Interest.    Any principal payments on the Loans not paid
when due and, to the extent permitted by applicable law, any interest payments
on the Loans or any fees or other amounts owed hereunder not paid when due, in
each case whether at stated maturity, by notice of prepayment, by acceleration
or otherwise, shall, if Requisite Lenders so elect in writing, thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable at
maturity under this Agreement with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans); provided that, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

F.    Computation of Interest.    Interest on the Loans shall be computed (i) in
the case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

2.3    Fees.

 

A.    Commitment Fees.    Company agrees to pay to Administrative Agent, for
distribution to each Lender in proportion to that Lender’s Pro Rata Share,
commitment fees for the period from and including the Effective Date to and
excluding the Revolving Loan Commitment Termination Date equal to the average of
the daily excess of the Revolving Loan Commitments over the sum of (i) the
aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage multiplied by
the Commitment Fee Percentage, such commitment fees to be calculated on the
basis of a 360-day year and the actual number of days elapsed and to be payable
quarterly in arrears on February 28, May 31, August 31 and November 30 of each
year, commencing on the first such date to occur after the Effective Date, and
on the Revolving Loan Commitment Termination Date.

 

53



--------------------------------------------------------------------------------

B.    Other Fees.  Company agrees to pay the Co-Lead Arrangers, Syndication
Agent and Administrative Agent such fees in the amounts and at the times
separately agreed upon between Company, Syndication Agent and Administrative
Agent.

 

2.4    Repayments, Prepayments and Reductions in Revolving Loan Commitments;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties.

 

A.    Scheduled Payments of Tranche A Term Loans.  All outstanding Tranche A
Term Loans and all other amounts owed hereunder with respect to the Tranche A
Term Loans shall be paid in full by the Company no later than December 15, 2002,
and the final installment payable by Company in respect of the Tranche A Term
Loans on such date shall be in an amount, sufficient to repay all amounts owing
by Company under this Agreement with respect to the Tranche A Term Loans.

 

B.    Prepayments and Reductions in Revolving Loan Commitments.

 

(i)    Voluntary Prepayments.  Company may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (New York City time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $100,000 and
integral multiples of $100,000 in excess of that amount. Company may, upon
written or telephonic notice on the date of prepayment, in the case of Base Rate
Loans, and three Business Days’ prior written or telephonic notice, in the case
of Eurodollar Rate Loans, in each case given to Administrative Agent by 12:00
Noon (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each Lender), at any time and from time to time prepay any
Tranche A Term Loans or Revolving Loans on any Business Day in whole or in part
in an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4B(iv).

 

(ii)    Voluntary Reductions of Revolving Loan Commitments.  Company may, upon
not less than three Business Days’ prior written or telephonic notice confirmed
in writing to Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of the Revolving Loan Commitments shall be in an aggregate minimum

 

54



--------------------------------------------------------------------------------

amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount; provided, however, that Company may not reduce the Revolving Loan
Commitments pursuant to this subsection to an amount less than $25,000,000 until
after the Tranche A Term Loans shall have been repaid to the full extent
thereof. Company’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Loan Commitments shall be effective on the date specified in Company’s notice
and shall reduce the Revolving Loan Commitment of each Lender proportionately to
its Pro Rata Share.

 

(iii)    Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments.  The Loans shall be prepaid and/or the Revolving Loan Commitments
shall be permanently reduced in the amounts and under the circumstances set
forth below, all such prepayments and/or reductions to be applied as set forth
below or as more specifically provided in subsection 2.4B(iv).

 

(a)    Prepayments and Reductions From Net Asset Sale Proceeds.  No later than
the fifth Business Day following the date of receipt by Company or any of its
Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale,
Company shall prepay the Loans and/or the Revolving Loan Commitments shall be
permanently reduced in an aggregate amount equal to such Net Asset Sale
Proceeds; provided, however, that upon receipt by Company or any of its
Subsidiaries of any such Net Asset Sale Proceeds, so long as no Event of Default
shall have occurred and be continuing and to the extent that the aggregate
amount of Net Asset Sale Proceeds and Net Insurance/Condemnation Proceeds from
the Original Closing Date through the date of determination does not exceed
$25,000,000, Company may deliver to Administrative Agent an Officers’
Certificate setting forth (1) that portion of such Net Asset Sale Proceeds (such
portion being the “Proposed Asset Sale Reinvestment Proceeds”) that Company or
such Subsidiary intends to reinvest (or enter into a contract to reinvest) in
equipment or other productive assets of the general type used in the business
(including capital stock of a corporation engaged in such business) of Company
and its Subsidiaries (such equipment and other assets being “Eligible Assets”)
within 270 days of such date of receipt and (2) the proposed use of such
Proposed Asset Sale Reinvestment Proceeds and such other information with
respect to such reinvestment as Administrative Agent may reasonably request, and
Company shall, or shall cause one or more of its Subsidiaries to, promptly and
diligently apply such Proposed Asset Sale Reinvestment Proceeds to such
reinvestment purposes; provided, however, that at Company’s option, such
Proposed Asset Sale Reinvestment Proceeds may be applied to prepay outstanding
Revolving Loans (without a reduction in Revolving Loan Commitments) to the full
extent thereof. In addition, Company shall, no later than 270 days after receipt
of such Proposed Asset Sale Reinvestment Proceeds that have not theretofore been
applied to the Obligations, make an additional prepayment of the Loans (and/or
the Revolving Loan Commitments shall be reduced) in the full amount of all such
Proposed Asset Sale Reinvestment Proceeds that have not theretofore been so
reinvested in Eligible Assets;

 

55



--------------------------------------------------------------------------------

provided that Company shall not be required to make any prepayment of the Loans
to the extent that the sum of Net Asset Sale Proceeds plus Net
Insurance/Condemnation Proceeds from the Original Closing Date through the date
of determination does not exceed $5,000,000. Notwithstanding the foregoing, if
at the time of any required prepayment under this subsection the Total Leverage
Ratio is not more than 4.0 to 1.0, Company shall only be required to prepay 75%
of the amount which it would otherwise be required to prepay hereunder;
provided, however, that if Company is required to apply any portion of Net Asset
Sale Proceeds to prepay Indebtedness evidenced by the AXELs under the AXEL
Credit Agreement or the Senior Subordinated Notes or the Discount Notes (under
the terms of the New Sub Debt Indentures), then notwithstanding anything
contained in this Agreement to the contrary (but subject to subsection
2.4B(iv)(d) hereof), Company shall apply such Net Asset Sale Proceeds to the
prepayment of the Tranche A Term Loans and the AXELs pro rata according to the
respective outstanding principal amount, if any, of each, then to the prepayment
of Revolving Loans and/or the reduction of Revolving Loan Commitments, in each
case so as to eliminate or minimize any obligation to prepay any such
Indebtedness evidenced by the Senior Subordinated Notes or the Discount Notes.

 

(b)    Prepayments and Reductions from Net Insurance/Condemnation Proceeds.  No
later than the tenth Business Day following the date of receipt by
Administrative Agent or by Company or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds that are required to be applied to prepay the
Loans and/or reduce the Revolving Loan Commitments pursuant to the provisions of
subsection 6.4C, Company shall prepay the Loans and/or the Revolving Loan
Commitments shall be permanently reduced in an aggregate amount equal to the
amount of such Net Insurance/Condemnation Proceeds minus (if (1) no Event of
Default shall have occurred and be continuing and (2) Company shall have
delivered to Administrative Agent, on or before such tenth Business Day, the
Officers’ Certificate described in subsection 6.4C(ii)), any Proposed Insurance
Reinvestment Proceeds; provided, however, that at Company’s option, such
Proposed Insurance Reinvestment Proceeds may be applied to prepay outstanding
Revolving Loans (without a reduction in Revolving Loan Commitments) to the full
extent thereof. In addition, no later than 270 days after receipt of any
Proposed Insurance Reinvestment Proceeds, Company shall prepay the Loans and/or
the Revolving Loan Commitments shall be permanently reduced in an amount equal
to the amount of any such Proposed Insurance Reinvestment Proceeds that have not
theretofore been applied to the costs of repairing, restoring or replacing the
applicable assets of Company or its Subsidiaries or reinvested in Eligible
Assets; provided that Company shall not be required to make any prepayment of
the Loans to the extent that the sum of Net Asset Sale Proceeds plus Net
Insurance/Condemnation Proceeds from the Original Closing Date through the date
of determination does not exceed $5,000,000. Notwithstanding the foregoing, if
at the time of any required prepayment under this subsection the Total Leverage
Ratio is not more than 4.0 to 1.0, Company shall only be required to prepay 75%
of the amount which it would otherwise be required to prepay hereunder;
provided, however, that if Company is required to apply any portion of Net
Insurance/ Condemnation Proceeds to prepay Indebtedness

 

56



--------------------------------------------------------------------------------

evidenced by the AXELs under the AXEL Credit Agreement or the Senior
Subordinated Notes or the Discount Notes (under the terms of the New Sub Debt
Indentures), then notwithstanding anything contained in this Agreement to the
contrary (but subject to subsection 2.4B(iv)(d) hereof), Company shall apply
such Net Insurance/Condemnation Proceeds to the prepayment of the Tranche A Term
Loans and the AXELs pro rata according to the respective outstanding principal
amount, if any, of each, then to the prepayment of Revolving Loans and/or the
reduction of Revolving Loan Commitments, in each case so as to eliminate or
minimize any obligation to prepay any such Indebtedness evidenced by the Senior
Subordinated Notes or the Discount Notes.

 

(c)    Prepayments and Reductions Due to Reversion of Surplus Assets of Pension
Plans.  On the date of reversion to Company or any of its Subsidiaries of any
surplus assets of any pension plan of Company or any of its Subsidiaries,
Company shall prepay the Loans and/or the Revolving Loan Commitments shall be
permanently reduced in an aggregate amount (such amount being the “Net Pension
Proceeds”) equal to 100% of such returned surplus assets, net of transaction
costs and expenses incurred in obtaining such return, including incremental
taxes payable as a result thereof. If Company is required to apply any portion
of Net Pension Proceeds to prepay Indebtedness evidenced by the AXELs under the
AXEL Credit Agreement or the Senior Subordinated Notes or the Discount Notes
(under the terms of the New Sub Debt Indentures), then notwithstanding anything
contained in this Agreement to the contrary (but subject to subsection
2.4B(iv)(d) hereof), Company shall apply such Net Pension Proceeds to the
prepayment of the Tranche A Term Loans and the AXELs pro rata according to the
respective outstanding principal amount, if any, of each, then to the prepayment
of Revolving Loans and/or the reduction of Revolving Loan Commitments, in each
case so as to eliminate or minimize any obligation to prepay any such
Indebtedness evidenced by the Senior Subordinated Notes or the Discount Notes.

 

(d)    Prepayments and Reductions Due to Issuance of Debt.  On the date of
receipt by Holdings, Company or any of their respective Subsidiaries of the Cash
proceeds of any Indebtedness, including debt Securities of Holdings, Company or
any of their respective Subsidiaries (other than the Loans and any other
Indebtedness permitted under subsections 7.1(i) through (xviii) (such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
being the “Net Indebtedness Proceeds”)), Company shall prepay the Loans and/or
the Revolving Loan Commitments shall be permanently reduced in an aggregate
amount equal to such Net Indebtedness Proceeds; provided, however, that payment
or acceptance of the amounts provided for in this subsection 2.4B(iii)(d) shall
not constitute a waiver of any Event of Default resulting from the incurrence of
such Indebtedness or otherwise prejudice any rights or remedies of Agents or
Lenders. If Company is required to apply any portion of Net Indebtedness
Proceeds to prepay Indebtedness evidenced by the AXELs under the AXEL Credit
Agreement or the Senior Subordinated Notes or the Discount Notes (under the
terms of the New Sub Debt Indentures),

 

57



--------------------------------------------------------------------------------

then notwithstanding anything contained in this Agreement to the contrary (but
subject to subsection 2.4B(iv)(d) hereof), Company shall apply such Net
Indebtedness Proceeds to the prepayment of the Tranche A Term Loans and the
AXELs pro rata according to the respective outstanding principal amount, if any,
of each, then to the prepayment of Revolving Loans and/or the reduction of
Revolving Loan Commitments, in each case so as to eliminate or minimize any
obligation to prepay any such Indebtedness evidenced by the Senior Subordinated
Notes or the Discount Notes.

 

(e)    Prepayments and Reductions Due to Issuance of Equity Securities.  On the
date of receipt by Holdings or Company of Cash proceeds (any such proceeds, net
of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
being “Net Equity Proceeds”) from the issuance of any equity Securities of
Holdings or Company after the Effective Date (other than (A) capital
contributions by Holdings and Company, and (B) issuances of Holdings Common
Stock (x) to employees, officers, directors and consultants of Holdings and its
Subsidiaries to the extent such Holdings Common Stock constitutes compensation
to such individuals, (y) to Bain or the Other Investors to the extent the Cash
proceeds thereof are not in excess of $25,000,000, and (z) as payment of all or
any portion of the purchase price of a business or assets in a Permitted
Acquisition), Company shall prepay the Loans and/or the Revolving Loan
Commitments shall be permanently reduced in an aggregate amount equal to: (i)
50% (or, if the Total Leverage Ratio is not more than 4.0 to 1.0 on the date
such Net Equity Proceeds are received, 25%) of such Net Equity Proceeds if such
Net Equity Proceeds are derived from a non-public sale of equity Securities of
Holdings or Company or (ii) 75% (or, if the Total Leverage Ratio is not more
than 4.0 to 1.0 on the date such Net Equity Proceeds are received, 50%) of such
Net Equity Proceeds if such Net Equity Proceeds are derived from the sale of
equity Securities of Holdings or Company through a public offering. If Company
is required to apply any portion of Net Equity Proceeds to prepay Indebtedness
evidenced by the AXELs under the AXEL Credit Agreement or the Senior
Subordinated Notes or the Discount Notes (under the terms of the New Sub Debt
Indentures), then notwithstanding anything contained in this Agreement to the
contrary (but subject to subsection 2.4B(iv)(d) hereof), Company shall apply
such Net Equity Proceeds to the prepayment of the Tranche A Term Loans and the
AXELs pro rata according to the respective outstanding principal amount, if any,
of each, then to the prepayment of Revolving Loans and/or the reduction of
Revolving Loan Commitments, in each case so as to eliminate or minimize any
obligation to prepay any such Indebtedness evidenced by the Senior Subordinated
Notes or the Discount Notes.

 

(f)    Prepayments and Reductions from Consolidated Excess Cash Flow.  In the
event that there shall be Consolidated Excess Cash Flow for any Fiscal Year,
Company shall, no later than 90 days after the end of such Fiscal Year, prepay
the Loans and/or the Revolving Loan Commitments shall be permanently reduced in
an aggregate amount equal to 75% (or, if the Total Leverage Ratio is not more
than 4.0 to 1.0 on the last day of any such Fiscal Year, 50%) of such
Consolidated Excess Cash Flow. If

 

58



--------------------------------------------------------------------------------

 

Company is required to apply any portion of Consolidated Excess Cash Flow to
prepay Indebtedness evidenced by the AXELs under the AXEL Credit Agreement or
the Senior Subordinated Notes or the Discount Notes (under the terms of the New
Sub Debt Indentures), then notwithstanding anything contained in this Agreement
to the contrary (but subject to subsection 2.4B(iv)(d) hereof), Company shall
apply such Consolidated Excess Cash Flow first, to the prepayment of the Tranche
A Term Loans, second, to the AXELs pro rata according to the respective
outstanding principal amount, if any, of each, then, third, to the prepayment of
Revolving Loans and/or the reduction of Revolving Loan Commitments, in each case
so as to eliminate or minimize any obligation to prepay any such Indebtedness
evidenced by the Senior Subordinated Notes or the Discount Notes.

 

(g)    Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.  Concurrently with any prepayment
of the Loans and/or reduction of the Revolving Loan Commitments pursuant to
subsections 2.4B(iii)(a)-(f), Company shall deliver to Administrative Agent an
Officers’ Certificate demonstrating the calculation of the amount (the “Net
Proceeds Amount”) of the applicable Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Net Pension Proceeds, Net Indebtedness Proceeds
or Net Equity Proceeds (as such terms are defined in subsections 2.4B(iii)(a),
(b), (c), (d) and (e), respectively) or the applicable Consolidated Excess Cash
Flow, as the case may be, that gave rise to such prepayment and/or reduction. In
the event that Company shall subsequently determine that the actual Net Proceeds
Amount was greater than the amount set forth in such Officers’ Certificate,
Company shall promptly make an additional prepayment of the Loans (and/or, if
applicable, the Revolving Loan Commitments shall be permanently reduced) in an
amount equal to the amount of such excess, and Company shall concurrently
therewith deliver to Administrative Agent an Officers’ Certificate demonstrating
the derivation of the additional Net Proceeds Amount resulting in such excess.

 

(h)    Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitments.  Company shall from time to time prepay first the Swing Line Loans
and second the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitments then in effect.

 

(iv)    Application of Prepayments.

 

(a)    Application of Voluntary Prepayments by Type of Loans and Order of
Maturity.  Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied (1) at Company’s option to either Revolving Loans or Tranche A Term
Loans; (2) if applied to Tranche A Term Loans, to reduce the scheduled
installments of principal of the Tranche A Term Loans set forth in subsection
2.4A (x) on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof), or (y) in forward order of maturity (provided that
any such prepayment may only be applied in forward order of maturity to the
extent that scheduled installments of principal against which such

 

59



--------------------------------------------------------------------------------

 

prepayments are to be applied are due on or prior to the date which is one year
from the date of such prepayment), or (z) in inverse order of maturity, at
Company’s option, in each case as specified by Company in the applicable notice
of prepayment; and (3) if applied to Revolving Loans, first to repay outstanding
Revolving Loans which are not Acquisition Loans to the full extent thereof, and
second to repay outstanding Acquisition Loans and to reduce the Acquisition Loan
Commitments in the amount of such prepayment, so as to minimize the amount of
any repayment of the Acquisition Loans and any corresponding reduction of the
Acquisition Loan Commitments. Any voluntary reduction of Revolving Loan
Commitments pursuant to subsection 2.4B(ii) shall be applied first to reduce the
Revolving Loan Commitments, to the extent they exceed the Acquisition Loan
Commitments, to the full extent of such excess, and second to reduce the
remaining Revolving Loan Commitments (and Acquisition Loan Commitments) in the
remaining amount of such reduction, so as to minimize the amount of any
reduction of the Acquisition Loan Commitments.

 

(b)    Application of Mandatory Prepayments by Type of Loans.  Any amount (the
“Applied Amount”) required to be applied as a mandatory prepayment of the Loans
and/or a reduction of the Revolving Loan Commitments pursuant to subsections
2.4B(iii)(a)-(f) shall be applied first to prepay the Tranche A Term Loans to
the full extent thereof (provided, however, that Company shall apply any such
amounts which are also required to be applied to repayment of the AXELs under
the AXEL Credit Agreement to the Tranche A Term Loans and the AXELs pro rata
according to the respective outstanding principal amounts thereof, subject to
the provisions of subsection 2.4B(iv)(d)), second, to the extent of any
remaining portion of the Applied Amount, to prepay the Swing Line Loans to the
full extent thereof and to permanently reduce the Revolving Loan Commitments by
the amount of such prepayment, third, to the extent of any remaining portion of
the Applied Amount, to prepay the Revolving Loans to the full extent thereof and
to further permanently reduce the Revolving Loan Commitments by the amount of
such prepayment, and fourth, to the extent of any remaining portion of the
Applied Amount, to further permanently reduce the Revolving Loan Commitments to
the full extent thereof.

 

(c)    Application of Mandatory Prepayments of Tranche A Term Loans to the
Scheduled Installments of Principal Thereof.  Any mandatory prepayments of the
Tranche A Term Loans pursuant to subsection 2.4B(iii) shall be applied on a pro
rata basis (in accordance with the respective outstanding principal amounts
thereof) to each scheduled installment of principal of the Tranche A Term Loans
set forth in subsection 2.4A that is unpaid at the time of such prepayment.

 

(d)    Waiver of Certain Mandatory Prepayments.  Anything contained herein to
the contrary notwithstanding, so long as any Tranche A Term Loans are
outstanding, that portion of any Waivable Mandatory Prepayment (as defined in
the AXEL Credit Agreement) which would otherwise be payable (in the absence of
such an election) to those Lenders that have elected to exercise the option
under the AXEL Credit Agreement to waive such prepayments shall be applied to
prepay the Tranche A Term Loans (which

 

60



--------------------------------------------------------------------------------

 

prepayment shall be applied to the scheduled installments of principal of the
Tranche A Term Loans in accordance with subsection 2.4B(iv)(c)).

 

(e)    Application of Mandatory Prepayments to Revolving Loans and Revolving
Loan Commitments.  Any mandatory prepayments of the Revolving Loans pursuant to
subsection 2.4B(iv)(b) shall be applied first to repay outstanding Acquisition
Loans to the full extent thereof and to permanently reduce the Revolving Loan
Commitments by the amount of such prepayment, and second to repay other
outstanding Revolving Loans to the full extent thereof and to permanently reduce
the Revolving Loan Commitments by the amount of such prepayment. Any reduction
of the Revolving Loan Commitments pursuant to subsection 2.4B(iv)(b) (but not
pursuant to the preceding sentence) shall be applied first to reduce Acquisition
Loan Commitments to the full extent thereof, and second to reduce the remaining
Revolving Loan Commitments to the full extent thereof.

 

(f)    Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans.  Considering Tranche A Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by Company pursuant to subsection 2.6D.

 

C.    General Provisions Regarding Payments.

 

(i)    Manner and Time of Payment.  All payments by Company of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in Dollars in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to Administrative Agent not later
than 1:00 P.M. (New York City time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day. Company hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(ii)    Application of Payments to Principal and Interest.  Except as provided
in subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest before application to principal.

 

(iii)    Apportionment of Payments.  Aggregate principal and interest payments
in respect of Tranche A Term Loans and Revolving Loans shall be apportioned

 

61



--------------------------------------------------------------------------------

among all outstanding Loans to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares. Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees of such Lender when received by
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4C(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any Eurodollar Rate Loans, Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

 

(iv)    Payments on Business Days.    Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.

 

(v)    Notation of Payment.    Each Lender agrees that before disposing of any
Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of Company hereunder or under such
Note with respect to any Loan or any payments of principal or interest on such
Note.

 

D.    Application of Proceeds of Collateral and Payments Under Guaranties.

 

(i)    Application of Proceeds of Collateral. Except as provided in subsections
2.4B(iii)(a) and 2.4B(iii)(b) with respect to prepayments from Net Asset Sale
Proceeds and Net Insurance/Condemnation Proceeds, all proceeds received by
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Collateral Document
may, in the discretion of Administrative Agent, be held by Administrative Agent
as Collateral for, and/or (then or at any time thereafter) applied in full or in
part by Administrative Agent against, the applicable Secured Obligations (as
defined in such Collateral Document) in the following order of priority:

 

(a)    To the payment of all costs and expenses of such sale, collection or
other realization, including all expenses, liabilities and advances made or
incurred by Administrative Agent and its agents and counsel in connection
therewith, and all amounts for which Administrative Agent is entitled to
indemnification under such Collateral

 

62



--------------------------------------------------------------------------------

Document and all advances made by Administrative Agent thereunder for the
account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the
exercise of any right or remedy under such Collateral Document, all in
accordance with the terms of this Agreement and such Collateral Document;

 

(b)    thereafter, to the extent of any excess such proceeds, to the payment of
all other such Secured Obligations then due and owing for the ratable benefit of
the holders thereof; and

 

(c)    thereafter, to the extent of any excess such proceeds, to the payment to
or upon the order of such Loan Party or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

(ii)    Application of Payments Under Guaranties.    All payments received by
Administrative Agent under either Guaranty shall be applied promptly from time
to time by Administrative Agent in the following order of priority:

 

(a)    To the payment of the costs and expenses of any collection or other
realization under such the Guaranty, including all expenses, liabilities and
advances made or incurred by Administrative Agent and its agents and counsel in
connection therewith, all in accordance with the terms of this Agreement and
Guaranty;

 

(b)    thereafter, to the extent of any excess such payments, to the payment of
all other Guarantied Obligations (as defined in such Guaranty) for the ratable
benefit of the holders thereof; and

 

(c)    thereafter, to the extent of any excess such payments, to the payment to
Holdings or the applicable Subsidiary Guarantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

2.5    Use of Proceeds.

 

A.    Revolving Loans.

 

(i)    The Revolving Loans may be used by Company to make expenditures which are
included in the definition of Consolidated Capital Expenditures and for working
capital and general corporate purposes which may include the making of
intercompany loans to any of Company’s wholly owned Subsidiaries, in accordance
with subsection 7.1(iv) or 7.1(v), for their own such capital expenditures and
working capital and general corporate purposes and the making of intercompany
loans to Company’s Joint Ventures to the extent such Indebtedness is permitted
hereunder, for their own such capital expenditures and working capital and
general corporate purposes; and

 

63



--------------------------------------------------------------------------------

 

(ii)    Revolving Loans and Swing Line Loans made after the Effective Date in an
aggregate amount not to exceed $25,000,000 at any time outstanding may be used
by Company or its Subsidiaries to finance Permitted Acquisitions.

 

B.    Margin Regulations.    No portion of the proceeds of any borrowing under
this Agreement shall be used by Holdings or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

 

2.6    Special Provisions Governing Eurodollar Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

A.    Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.

 

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Company and Lenders that the circumstances giving
rise to such notice no longer exist and (ii) any Notice of Borrowing or Notice
of Conversion/Continuation given by Company with respect to the Loans in respect
of which such determination was made shall be deemed to be rescinded by Company.

 

C.    Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) or (ii) has
become impracticable, or would cause such

 

64



--------------------------------------------------------------------------------

Lender material hardship, as a result of contingencies occurring after the date
of this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (a) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (b) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Base Rate Loan, (c)
the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (d) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms of this Agreement.

 

D.    Compensation For Breakage or Non-Commencement of Interest
Periods.    Company shall compensate each Lender, promptly upon written request
by that Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by that Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request for conversion or continuation, (ii) if any prepayment
(including any prepayment pursuant to subsection 2.4B(i)) or other principal
payment or any conversion of any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan, (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Company, or (iv) as a consequence
of any other default by Company in the repayment of its Eurodollar Rate Loans
when required by the terms of this Agreement.

 

65



--------------------------------------------------------------------------------

 

E.    Booking of Eurodollar Rate Loans.    Subject to its obligations under
subsection 2.8, any Lender may make, carry or transfer Eurodollar Rate Loans at,
to, or for the account of any of its branch offices or the office of an
Affiliate of that Lender.

 

F.    Assumptions Concerning Funding of Eurodollar Rate Loans.    Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of that
Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this subsection 2.6 and
under subsection 2.7A.

 

G.    Eurodollar Rate Loans After Default.    After the occurrence of and during
the continuation of an Event of Default, (i) Company may not elect to have a
Loan be made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Company.

 

2.7    Increased Costs; Taxes; Capital Adequacy.

 

A.    Compensation for Increased Costs and Taxes.    Subject to the provisions
of subsection 2.7B (which shall be controlling with respect to the matters
covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):

 

(i)    subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of its obligations hereunder or any payments to such
Lender (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder;

 

(ii)    imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended

 

66



--------------------------------------------------------------------------------

by, or any other acquisition of funds by, any office of such Lender (other than
any such reserve or other requirements with respect to Eurodollar Rate Loans
that are reflected in the definition of Adjusted Eurodollar Rate); or

 

(iii)    imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Company shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this subsection
2.7A, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

B.    Withholding of Taxes.

 

(i)    Payments to Be Free and Clear.    All sums payable by Company under this
Agreement and the other Loan Documents shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax (other than a Tax on the overall net income of any Lender)
imposed, levied, collected, withheld or assessed by or within the United States
of America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Company or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.

 

(ii)    Grossing-up of Payments. If Company or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to Administrative Agent or any Lender under any of
the Loan Documents:

 

(a)    Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it;

 

(b)    Company shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Administrative Agent or
such Lender, as the case may be) on behalf of and in the name of Administrative
Agent or such Lender;

 

67



--------------------------------------------------------------------------------

 

(c)    the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and

 

(d)    within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (b) above to pay, Company
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;

 

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change after the
date hereof (in the case of each Lender listed on the signature pages hereof) or
after the date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date of this Agreement or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender.

 

(iii)    Evidence of Exemption from U.S. Withholding Tax.

 

(a)    Each Lender that is organized under the laws of any jurisdiction other
than the United States or any state or other political subdivision thereof (for
purposes of this subsection 2.7B(iii), a “Non-US Lender”) shall deliver to
Administrative Agent for transmission to Company, on or prior to the Effective
Date (in the case of each Lender with Revolving Loan Commitments listed on the
signature pages hereof) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Company or
Administrative Agent (each in the reasonable exercise of its discretion), (1)
two original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms)), properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents or (2) if such Lender is
not a “bank” or other Person described in Section 881(c)(3) of the Internal
Revenue Code and cannot deliver either Internal Revenue Service W-8BEN or W-8ECI
pursuant to clause (1) above, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8 (or any successor form),
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required under the Internal Revenue Code
or the regulations issued thereunder to

 

68



--------------------------------------------------------------------------------

establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents.

 

(b)    Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
subsection 2.7B(iii)(a) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly (1) deliver to Administrative Agent for transmission to Company
two new original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8, as the case may be, properly completed and duly executed by
such Lender, together with any other certificate or statement of exemption
required in order to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Loan Documents or (2) notify Administrative
Agent and Company of its inability to deliver any such forms, certificates or
other evidence.

 

(c)    Company shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have failed
to satisfy the requirements of clause (a) or (b)(1) of this subsection
2.7B(iii); provided that if such Lender shall have satisfied the requirements of
subsection 2.7B(iii)(a) on the Effective Date (in the case of each Lender with
Revolving Loan Commitments listed on the signature pages hereof) or on the date
of the Assignment Agreement pursuant to which it became a Lender (in the case of
each other Lender), nothing in this subsection 2.7B(iii)(c) shall relieve
Company of its obligation to pay any additional amounts pursuant to clause (c)
of subsection 2.7B(ii) in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).

 

C.    Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender

 

69



--------------------------------------------------------------------------------

or such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Company from such Lender of the statement referred to in the
next sentence, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Company (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis of the calculation of such additional amounts, which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

 

2.8    Obligation of Lenders and Issuing Lenders to Mitigate.

 

Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.7 or subsection
3.6, it will, to the extent not inconsistent with the internal policies of such
Lender or Issuing Lender and any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund or maintain the Commitments of
such Lender or the affected Loans or Letters of Credit of such Lender or Issuing
Lender through another lending or letter of credit office of such Lender or
Issuing Lender, or (ii) take such other measures as such Lender or Issuing
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or Issuing Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such Commitments or Loans or Letters of
Credit or the interests of such Lender or Issuing Lender; provided that such
Lender or Issuing Lender will not be obligated to utilize such other lending or
letter of credit office pursuant to this subsection 2.8 unless Company agrees to
pay all incremental expenses incurred by such Lender or Issuing Lender as a
result of utilizing such other lending or letter of credit office as described
in clause (i) above. A certificate as to the amount of any such expenses payable
by Company pursuant to this subsection 2.8 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender or Issuing Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

2.9    Defaulting Lenders.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender (a “Defaulting Lender”) defaults (a “Funding Default”) in its obligation
to fund any Revolving Loan (a “Defaulted Revolving Loan”) in accordance with
subsection 2.1 as a result of the appointment of a receiver or conservator with
respect to such Lender at the direction or request of any regulatory agency or
authority, then (i) during any Default Period (as defined below) with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents, (ii) to the
extent permitted by applicable law, until such time as the Default Excess (as
defined below) with respect to such

 

70



--------------------------------------------------------------------------------

Defaulting Lender shall have been reduced to zero, (a) any voluntary prepayment
of the Revolving Loans pursuant to subsection 2.4B(i) shall, if Company so
directs at the time of making such voluntary prepayment, be applied to the
Revolving Loans of other Lenders as if such Defaulting Lender had no Revolving
Loans outstanding and the Revolving Loan Exposure of such Defaulting Lender were
zero, and (b) any mandatory prepayment of the Revolving Loans pursuant to
subsection 2.4B(iii) shall, if Company so directs at the time of making such
mandatory prepayment, be applied to the Revolving Loans of other Lenders (but
not to the Revolving Loans of such Defaulting Lender) as if such Defaulting
Lender had funded all Defaulted Revolving Loans of such Defaulting Lender, it
being understood and agreed that Company shall be entitled to retain any portion
of any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b), (iii) such Defaulting Lender’s Revolving Loan Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
commitment fee payable to Lenders pursuant to subsection 2.3A in respect of any
day during any Default Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any commitment fee pursuant
to subsection 2.3A with respect to such Defaulting Lender’s Revolving Loan
Commitment in respect of any Default Period with respect to such Defaulting
Lender, and (iv) the Total Utilization of Revolving Loan Commitments as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Revolving Loans of such Defaulting Lender.

 

For purposes of this Agreement, (I) ”Default Period” means, with respect to any
Defaulting Lender, the period commencing on the date of the applicable Funding
Default and ending on the earliest of the following dates: (A) the date on which
all Revolving Loan Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable, (B) the date on
which (1) the Default Excess with respect to such Defaulting Lender shall have
been reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Revolving Loans of such Defaulting Lender or by the non-pro rata
application of any voluntary or mandatory prepayments of the Revolving Loans in
accordance with the terms of this subsection 2.9 or by a combination thereof)
and (2) such Defaulting Lender shall have delivered to Company and
Administrative Agent a written reaffirmation of its intention to honor its
obligations under this Agreement with respect to its Revolving Loan Commitment,
and (C) the date on which Company, Administrative Agent and Requisite Lenders
waive all Funding Defaults of such Defaulting Lender in writing, and (II)
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Revolving Loans) over the aggregate outstanding principal
amount of Revolving Loans of such Defaulting Lender.

 

71



--------------------------------------------------------------------------------

 

No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this subsection 2.9, performance by
Company of its obligations under this Agreement and the other Loan Documents
shall not be excused or otherwise modified, as a result of any Funding Default
or the operation of this subsection 2.9. The rights and remedies against a
Defaulting Lender under this subsection 2.9 are in addition to other rights and
remedies which Company may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default.

 

2.10    Removal or Replacement of a Lender.

 

A.    Anything contained in this Agreement to the contrary notwithstanding, in
the event that:

 

(i)    (a) any Lender (an “Increased-Cost Lender”) shall give notice to Company
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under subsection 2.7 or subsection 3.6, (b) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (c) such Lender
shall fail to withdraw such notice within five Business Days after Company’s
request for such withdrawal; or

 

(ii)    (a) any Lender shall become a Defaulting Lender, (b) the Default Period
for such Defaulting Lender shall remain in effect, and (c) such Defaulting
Lender shall fail to cure the default as a result of which it has become a
Defaulting Lender within five Business Days after Company’s request that it cure
such default; or

 

(iii)    (a) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement as contemplated by clauses (i) through (v) of the first provision to
subsection 10.6A, the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, and (b) the
failure to obtain Non-Consenting Lenders’ consents does not result solely from
the exercise of Non-Consenting Lenders’ rights (and the withholding of any
required consents by Non-Consenting Lenders) pursuant to the second proviso to
subsection 10.6A;

 

then, and in each such case, Company shall have the right, at its option, to
remove or replace the applicable Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”) to the extent permitted by
subsection 2.10B.

 

B.    Company may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so:

 

72



--------------------------------------------------------------------------------

 

(i)    elect to (a) terminate the Revolving Loan Commitment, if any, of such
Terminated Lender upon receipt by such Terminated Lender of such notice and (b)
prepay on the date of such termination any outstanding Loans made by such
Terminated Lender, together with accrued and unpaid interest thereon and any
other amounts payable to such Terminated Lender hereunder pursuant to subsection
2.3, subsection 2.6, subsection 2.7 or subsection 3.6 or otherwise; provided
that, in the event such Terminated Lender has any Loans outstanding at the time
of such termination, the written consent of Administrative Agent and Requisite
Lenders (which consent shall not be unreasonably withheld or delayed) shall be
required in order for Company to make the election set forth in this clause (i);
or

 

(ii)    elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving Loan
Commitment, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of subsection 10.1B;
provided that (a) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to subsection 2.3, subsection 2.6,
subsection 2.7 or subsection 3.6 or otherwise as if it were a prepayment and (b)
in the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender;

 

provided that (X) Company may not make either of the elections set forth in
clauses (i) or (ii) above with respect to any Non-Consenting Lender unless
Company also makes one of such elections with respect to each other Terminated
Lender which is a Non-Consenting Lender and (Y) Company may not make either of
such elections with respect to any Terminated Lender that is an Issuing Lender
unless, prior to the effectiveness of such election, Company shall have caused
each outstanding Letter of Credit issued by such Issuing Lender to be cancelled.

 

C.    Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving Loan Commitment, if any,
pursuant to clause (i) of subsection 2.10B, (i) Schedule 2.1 shall be deemed
modified to reflect any corresponding changes in the Revolving Loan Commitments
and (ii) such Terminated Lender shall no longer constitute a “Lender” for
purposes of this Agreement; provided that any rights of such Terminated Lender
to indemnification under this Agreement (including under subsections 2.6D, 2.7,
3.6, 10.2 and 10.3) shall survive as to such Terminated Lender.

 

SECTION 3

 

LETTERS OF CREDIT

 

3.1    Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

 

A.    Letters of Credit.    Company acknowledges and confirms that Schedule 3.1
annexed hereto sets forth each letter of credit issued under the Existing Credit
Agreement and

 

73



--------------------------------------------------------------------------------

outstanding as of the Effective Date (collectively, the “Existing Letters of
Credit”). Company hereby represents, warrants, agrees, covenants and (a)
reaffirms that it is not aware of any defense, set off, claim or counterclaim
against any Agent or Existing Lender in regard to its Obligations in respect of
such Existing Letters of Credit and (b) reaffirms its obligation to reimburse
the applicable Issuing Lenders for honored drawings under such Existing Letters
of Credit in accordance with the terms and conditions of this Agreement and the
other Loan Documents applicable to Letters of Credit issued hereunder. Based on
the foregoing, Company and each Lender agrees that (1) each Existing Letter of
Credit which is a Standby Letter of Credit shall, as of the Effective Date, be
deemed for all purposes of this Agreement to be a Standby Letter of Credit
issued hereunder, and (2) each Existing Letter of Credit which is a Commercial
Letter of Credit shall, as of the Effective Date, be deemed for all purposes of
this Agreement to be a Commercial Letter of Credit issued hereunder. In addition
to Company requesting that Lenders make Revolving Loans pursuant to subsection
2.1A(ii) and that Swing Line Lender make Swing Line Loans pursuant to subsection
2.1A(iii), Company may request, in accordance with the provisions of this
subsection 3.1, from time to time during the period from the Effective Date to
but excluding the Revolving Loan Commitment Termination Date, that one or more
Lenders issue Letters of Credit for the account of Company for the purposes
specified in the definitions of Commercial Letters of Credit and Standby Letters
of Credit; provided that all such Commercial Letters of Credit shall provide for
sight drawings. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
any one or more Lenders may, but (except as provided in subsection 3.1B(ii))
shall not be obligated to, issue such Letters of Credit in accordance with the
provisions of this subsection 3.1; provided that Company shall not request that
any Lender issue (and no Lender shall issue):

 

(i)    any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

 

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $20,000,000;

 

(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year from the date of issuance of
such Standby Letter of Credit; provided that the immediately preceding clause
(b) shall not prevent any Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Issuing Lender elects not to extend for any
such additional period; and provided, further that such Issuing Lender shall
elect not to extend such Standby Letter of Credit if it has knowledge that an
Event of Default has occurred and is continuing (and has not been waived in
accordance with subsection 10.6) at the time such Issuing Lender must elect
whether or not to allow such extension; provided, however, that notwithstanding
clause (a) but subject to the other restrictions of this subsection, Company may
request the issuance (on a date prior to five Business Days prior to the
Revolving Loan Commitment Termination Date) of a Standby Letter of Credit having
an

 

74



--------------------------------------------------------------------------------

expiration date later than five Business Days prior to the Revolving Loan
Commitment Termination Date if Company, at the time of such request, makes
arrangements in form and substance satisfactory to the Issuing Lender thereof to
cash collateralize such Letter of Credit, provided that Issuing Lender shall be
under no obligation to issue such a Letter of Credit if it shall reasonably
determine that such cash collateralization arrangements could reasonably be
expected to be less favorable to Issuing Lender than the reimbursement
arrangements hereunder with respect to other Letters of Credit; or

 

(iv)    any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (X) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (Y) the date which is 180 days from the date of
issuance (on a date prior to 30 days prior to the Revolving Loan Commitment
Termination Date) of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion;
provided, however, that notwithstanding clause (X) but subject to the other
restrictions of this subsection, Company may request the issuance (on a date
prior to 30 days prior to the Revolving Loan Commitment Termination Date) of a
Commercial Letter of Credit having an expiration date later than the time set
forth in clause (X) if Company, at the time of such request, makes arrangements
in form and substance satisfactory to the Issuing Lender thereof to cash
collateralize such Letter of Credit, provided that Issuing Lender shall be under
no obligation to issue such a Letter of Credit if it shall reasonably determine
that such cash collateralization arrangements could reasonably be expected to be
less favorable to Issuing Lender than the reimbursement arrangements hereunder
with respect to other Letters of Credit.

 

B.    Mechanics of Issuance.

 

(i)    Notice of Issuance.    Whenever Company desires the issuance of a Letter
of Credit, it shall deliver to Administrative Agent a Notice of Issuance of
Letter of Credit substantially in the form of Exhibit III annexed hereto no
later than 11:00 A.M. (New York City time) at least three Business Days (in the
case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by the Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Notice of Issuance of Letter of Credit shall
specify (a) the proposed date of issuance (which shall be a Business Day), (b)
whether the Letter of Credit is to be a Standby Letter of Credit or a Commercial
Letter of Credit, (c) the face amount of the Letter of Credit, (d) in the case
of a Letter of Credit which Company requests to be denominated in a currency
other than Dollars, the currency in which Company requests such Letter of Credit
to be issued, (e) the expiration date of the Letter of Credit, (f) the name and
address of the beneficiary, and (g) either the verbatim text of the proposed
Letter of Credit or the proposed terms and conditions thereof, including a
precise description of any documents to be presented by the beneficiary which,
if presented by the beneficiary prior to the expiration date of the Letter of
Credit, would require the Issuing Lender to make payment under the Letter of
Credit; provided that the Issuing Lender, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any such
documents; and

 

75



--------------------------------------------------------------------------------

provided, further that no Letter of Credit shall require payment against a
conforming draft to be made thereunder on the same business day (under the laws
of the jurisdiction in which the office of the Issuing Lender to which such
draft is required to be presented is located) that such draft is presented if
such presentation is made after 10:00 A.M. (in the time zone of such office of
the Issuing Lender) on such business day.

 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Issuance of Letter of Credit is
no longer true and correct as of the proposed date of issuance of such Letter of
Credit, and upon the issuance of any Letter of Credit Company shall be deemed to
have re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Notice of Issuance of Letter of
Credit.

 

(ii)    Determination of Issuing Lender.    Upon receipt by Administrative Agent
of a Notice of Issuance of Letter of Credit pursuant to subsection 3.1B(i)
requesting the issuance of a Letter of Credit, in the event Administrative Agent
elects to issue such Letter of Credit, Administrative Agent shall promptly so
notify Company, and Administrative Agent shall be the Issuing Lender with
respect thereto. In the event that Administrative Agent, in its sole discretion,
elects not to issue such Letter of Credit, Administrative Agent shall promptly
so notify Company, whereupon Company may request any other Lender to issue such
Letter of Credit by delivering to such Lender a copy of the applicable Notice of
Issuance of Letter of Credit. Any Lender so requested to issue such Letter of
Credit shall promptly notify Company and Administrative Agent whether or not, in
its sole discretion, it has elected to issue such Letter of Credit, and any such
Lender which so elects to issue such Letter of Credit shall be the Issuing
Lender with respect thereto. In the event that all other Lenders shall have
declined to issue such Letter of Credit, notwithstanding the prior election of
Administrative Agent not to issue such Letter of Credit, Administrative Agent
shall be obligated to issue such Letter of Credit and shall be the Issuing
Lender with respect thereto, notwithstanding the fact that the Letter of Credit
Usage with respect to such Letter of Credit and with respect to all other
Letters of Credit issued by Administrative Agent, when aggregated with
Administrative Agent’s outstanding Revolving Loans and Swing Line Loans, may
exceed Administrative Agent’s Revolving Loan Commitment then in effect; provided
that Administrative Agent shall not be obligated to issue any Letter of Credit
denominated in a foreign currency which in the judgment of Administrative Agent
is not readily and freely available.

 

(iii)    Issuance of Letter of Credit.    Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.

 

(iv)    Notification to Lenders.    Upon the issuance of any Letter of Credit
the applicable Issuing Lender shall promptly notify Administrative Agent and
each

 

76



--------------------------------------------------------------------------------

other Lender of such issuance, which notice shall be accompanied by a copy of
such Letter of Credit. Promptly after receipt of such notice (or, if
Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Lender of the amount of such Lender’s
respective participation in such Letter of Credit, determined in accordance with
subsection 3.1C.

 

(v)    Reports to Lenders.    Within 15 days after the end of each calendar
quarter ending after the Effective Date, so long as any Letter of Credit shall
have been outstanding during such calendar quarter, each Issuing Lender shall
deliver to each other Lender a report setting forth for such calendar quarter
the daily aggregate amount available to be drawn under the Letters of Credit
issued by such Issuing Lender that were outstanding during such calendar
quarter.

 

C.    Lenders’ Purchase of Participations in Letters of Credit.    Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving Loan
Commitment shall be deemed to, and hereby agrees to, have irrevocably purchased
from the Issuing Lender a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Loan Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. On the Revolving
Loan Commitment Termination Date, the Issuing Lender shall be deemed to, and
hereby agrees to, irrevocably repurchase from each Lender such Lender’s
participation in the Letters of Credit issued by such Issuing Lender pursuant to
the last proviso to subsection 3.1A(iii) or the last proviso to subsection
3.1a(iv) to the extent any such Letter of Credit remains outstanding and any
amounts remain undrawn thereunder.

 

3.2    Letter of Credit Fees.

 

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)    with respect to each Standby Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
1/8 of 1% per annum of the daily amount available to be drawn under such Standby
Letter of Credit and (b) a letter of credit fee, payable to Administrative Agent
for the account of Lenders having Revolving Loan Exposure, equal to the product
of (x) the Applicable Revolving Facility Margin with respect to Eurodollar Rate
Loans and (y) the daily amount available to be drawn under such Standby Letter
of Credit, each such fronting fee or letter of credit fee to be payable in
arrears on and to (but excluding) each February 28, May 31, August 31 and
November 30 of each year and computed on the basis of a 360-day year for the
actual number of days elapsed;

 

(ii)    with respect to each Commercial Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
1/8 of 1% per annum of the daily amount available to be drawn under such
Commercial Letter of Credit

 

77



--------------------------------------------------------------------------------

and (b) a letter of credit fee, payable to Administrative Agent for the account
of Lenders having Revolving Loan Exposure, equal to the product of (x) the
Applicable Revolving Facility Margin with respect to Eurodollar Rate Loans and
(y) the daily amount available to be drawn under such Commercial Letter of
Credit, each such fronting fee or letter of credit fee to be payable in arrears
on and to (but excluding) each February 28, May 31, August 31 and November 30 of
each year and computed on the basis of a 360-day year for the actual number of
days elapsed; and

 

(iii)    with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, (1) the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination and (2) any amount described in such clauses which is denominated
in a currency other than Dollars shall be valued based on the applicable
Exchange Rate for such currency as of the applicable date of determination.
Promptly upon receipt by Administrative Agent of any amount described in clause
(i)(b) or (ii)(b) of this subsection 3.2, Administrative Agent shall distribute
to each Lender its Pro Rata Share of such amount.

 

3.3    Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 

A.    Responsibility of Issuing Lender With Respect to Drawings.    In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.

 

B.    Reimbursement by Company of Amounts Paid Under Letters of Credit.    In
the event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars (which amount, in the
case of a drawing under a Letter of Credit which is denominated in a currency
other than Dollars, shall be calculated by reference to the applicable Exchange
Rate) and in same day funds equal to the amount of such honored drawing;
provided that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
such Issuing Lender prior to 11:00 A.M. (New York City time) on the date such
drawing is honored that Company intends to reimburse such Issuing Lender for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Company shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting Lenders to make Revolving

 

78



--------------------------------------------------------------------------------

Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
(which amount, in the case of a drawing under a Letter of Credit which is
denominated in a currency other than Dollars, shall be calculated by reference
to the applicable Exchange Rate) equal to the amount of such honored drawing and
(ii) subject to satisfaction or waiver of the conditions specified in subsection
4.3B, Lenders shall, on the Reimbursement Date, make Revolving Loans that are
Base Rate Loans in the amount of such honored drawing, the proceeds of which
shall be applied directly by Administrative Agent to reimburse such Issuing
Lender for the amount of such honored drawing; and provided, further that if for
any reason proceeds of Revolving Loans are not received by such Issuing Lender
on the Reimbursement Date in an amount equal to the amount of such honored
drawing, Company shall reimburse such Issuing Lender, on demand, in an amount in
same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received.
Nothing in this subsection 3.3B shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and Company shall retain any and all rights it may have against any
Lender resulting from the failure of such Lender to make such Revolving Loans
under this subsection 3.3B.

 

C.    Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

 

(i)    Payment by Lenders.    In the event that Company shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount (calculated, in the case of a drawing under a Letter of Credit
denominated in a currency other than Dollars, by reference to the applicable
Exchange Rate) equal to the amount of any drawing honored by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall promptly notify
each other Lender of the unreimbursed amount of such honored drawing and of such
other Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Loan Commitments. Each Lender shall make available to
such Issuing Lender an amount equal to its respective participation, in Dollars
and in same day funds, at the office of such Issuing Lender specified in such
notice, not later than 12:00 Noon (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of such Issuing Lender
is located) after the date notified by such Issuing Lender. In the event that
any Lender fails to make available to such Issuing Lender on such business day
the amount of such Lender’s participation in such Letter of Credit as provided
in this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of any Lender to recover
from any Issuing Lender any amounts made available by such Lender to such
Issuing Lender pursuant to this subsection 3.3C in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit by such Issuing Lender in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Lender.

 

79



--------------------------------------------------------------------------------

(ii)    Distribution to Lenders of Reimbursements Received From Company.    In
the event any Issuing Lender shall have been reimbursed by other Lenders
pursuant to subsection 3.3C(i) for all or any portion of any drawing honored by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall distribute to each other Lender which has paid all amounts payable by it
under subsection 3.3C(i) with respect to such honored drawing such other
Lender’s Pro Rata Share of all payments subsequently received by such Issuing
Lender from Company in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as such Lender may request.

 

D.    Interest on Amounts Paid Under Letters of Credit.

 

(i)    Payment of Interest by Company.    Company agrees to pay to each Issuing
Lender, with respect to drawings honored under any Letters of Credit issued by
it, interest on the amount paid by such Issuing Lender in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by Company (including any such reimbursement out of
the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate equal to
(a) for the period from the date such drawing is honored to but excluding the
Reimbursement Date, the Base Rate plus the Applicable Revolving Facility Margin
for Base Rate Loans and (b) thereafter, a rate which is 2% per annum in excess
of the rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day or 366-day year,
as the case may be, for the actual number of days elapsed in the period during
which it accrues and shall be payable on demand or, if no demand is made, on the
date on which the related drawing under a Letter of Credit is reimbursed in
full.

 

(ii)    Distribution of Interest Payments by Issuing Lender.    Promptly upon
receipt by any Issuing Lender of any payment of interest pursuant to subsection
3.3D(i) with respect to a drawing honored under a Letter of Credit issued by it,
(a) such Issuing Lender shall distribute to each other Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such drawing (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such honored drawing, such Issuing Lender shall distribute to each
other Lender which has paid all amounts payable by it under subsection 3.3C(i)
with respect to such honored drawing such other Lender’s Pro Rata Share of any
interest received by such Issuing Lender in respect of that portion of such
honored drawing so reimbursed by other Lenders for the period from the date on
which such Issuing

 

80



--------------------------------------------------------------------------------

Lender was so reimbursed by other Lenders to but excluding the date on which
such portion of such honored drawing is reimbursed by Company. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request.

 

3.4    Obligations Absolute.

 

The obligation of Company to reimburse each Issuing Lender for drawings honored
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

 

(i)    any lack of validity or enforceability of any Letter of Credit;

 

(ii)    the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Company, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Holdings or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii)    any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries;

 

(v)    any breach of this Agreement or any other Loan Document by any party
thereto;

 

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing; or

 

(vii)    the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted bad faith, gross
negligence or willful misconduct of such Issuing Lender under the circumstances
in question (as determined by a final judgment of a court of competent
jurisdiction).

 

3.5    Indemnification; Nature of Issuing Lenders’ Duties.

 

81



--------------------------------------------------------------------------------

A.    Indemnification.    In addition to amounts payable as provided in
subsection 3.6, Company hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Lender, other than as a result of (a) the bad faith, gross negligence or willful
misconduct of such Issuing Lender as determined by a final judgment of a court
of competent jurisdiction or (b) subject to the following clause (ii), the
wrongful dishonor by such Issuing Lender of a proper demand for payment made
under any Letter of Credit issued by it or (ii) the failure of such Issuing
Lender to honor a drawing under any such Letter of Credit as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or governmental authority (all such acts or omissions herein
called “Governmental Acts”).

 

B.    Nature of Issuing Lenders’ Duties.    As between Company and any Issuing
Lender, Company assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by such Issuing Lender by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) so long as such Issuing Lender
complies with its responsibilities under subsection 3.3A, failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising out of the bad

 

82



--------------------------------------------------------------------------------

faith, gross negligence or willful misconduct of such Issuing Lender, as
determined by a final judgment of a court of competent jurisdiction.

 

3.6    Increased Costs and Taxes Relating to Letters of Credit.

 

Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), in the event that any Issuing Lender or
Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any law, treaty
or governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by any Issuing Lender or
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):

 

(i)    subjects such Issuing Lender or Lender (or its applicable lending or
letter of credit office) to any additional Tax (other than any Tax on the
overall net income of such Issuing Lender or Lender) with respect to the issuing
or maintaining of any Letters of Credit or the purchasing or maintaining of any
participations therein or any other obligations under this Section 3, whether
directly or by such being imposed on or suffered by any particular Issuing
Lender;

 

(ii)    imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement in respect of any Letters
of Credit issued by any Issuing Lender or participations therein purchased by
any Lender; or

 

(iii)    imposes any other condition (other than with respect to a Tax matter)
on or affecting such Issuing Lender or Lender (or its applicable lending or
letter of credit office) regarding this Section 3 or any Letter of Credit or any
participation therein;

 

and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender of agreeing to issue, issuing or maintaining any Letter of
Credit or agreeing to purchase, purchasing or maintaining any participation
therein or to reduce any amount received or receivable by such Issuing Lender or
Lender (or its applicable lending or letter of credit office) with respect
thereto; then, in any case, Company shall promptly pay to such Issuing Lender or
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts as may be necessary to compensate such Issuing
Lender or Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Issuing Lender or Lender shall deliver to Company a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Issuing Lender or Lender under this
subsection 3.6, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

 

83



--------------------------------------------------------------------------------

 

SECTION 4

 

CONDITIONS TO EFFECTIVENESS, LOANS AND LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction or waiver in accordance with Section
10.6 of the following conditions.

 

4.1    Conditions to Existing Credit Agreement Revolving Loans and Letters of
Credit

 

The conditions to the making of Revolving Loans and the issuances of Letters of
Credit under the Existing Credit Agreement shall have been satisfied.

 

4.2    Conditions to Effectiveness of Amendment and Restatement.

 

This Amended and Restated Credit Agreement shall become effective upon the
satisfaction of the following conditions:

 

A.    Requisite Lenders and Revolving Loan Lender Consent.    Requisite Lenders
under the Existing Credit Agreement and every Lender having a Revolving Loan
Commitment listed on Schedule 2.1 shall have indicated their consent to this
agreement by executing and delivering the signature pages attached hereto to the
Administrative Agent.

 

B.    Confirmation and Consent.    Each Subsidiary Guarantor shall have
delivered to Administrative Agent executed original signature pages of the
Confirmation Agreement dated as of the Effective Date.

 

C.    Loan Party Documents.    On or before the Effective Date, Company shall,
and shall cause each other Loan Party to, deliver to Lenders (or to
Administrative Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender and its counsel) the following with respect
to Company or such Loan Party, as the case may be, each, unless otherwise noted,
dated the Effective Date:

 

(i)    Certified copies of the Certificate or Articles of Incorporation of such
Person, together with a good standing certificate from the Secretary of State of
its jurisdiction of incorporation and each other state in which such Person is
qualified as a foreign corporation to do business (except, with respect to Loan
Parties other than Company, any such other state or states in which failure to
be qualified could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect (provided that no such state shall be a state
in which real property of the applicable Loan Party is located)) and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such jurisdictions, each dated a recent date prior
to the Effective Date;

 

84



--------------------------------------------------------------------------------

(ii)    Copies of the Bylaws of such Person, certified as of the Effective Date
by such Person’s corporate secretary or an assistant secretary;

 

(iii)    Resolutions of the Board of Directors of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents and
Related Agreements to which it is a party, certified as of the Effective Date by
the corporate secretary or an assistant secretary of such Person as being in
full force and effect without modification or amendment;

 

(iv)    Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party;

 

(v)    Executed originals of the Loan Documents to which such Person is a party;
and

 

(vi)    Such other documents as Syndication Agent or Administrative Agent may
reasonably request.

 

D.    No Material Adverse Effect.    Since September 1, 2002 no Material Adverse
Effect (in the reasonable opinion of the Syndication Agent and the
Administrative Agent) shall have occurred.

 

E.    Corporate and Capital Structure, Ownership, Management, Etc.

 

(i)    Corporate Structure.    The corporate organizational structure of
Holdings and its Subsidiaries shall be as set forth on Schedule 4.2D annexed
hereto.

 

(ii)    Capital Structure and Ownership.    The capital structure and ownership
of Holdings and its Subsidiaries shall be reasonably satisfactory to Syndication
Agent and Administrative Agent in all respects and as set forth on Schedule 4.2E
annexed hereto.

 

F.    Related Agreements.

 

(i)    Each Related Agreement shall be in full force and effect and no provision
thereof related to payments thereunder shall have been modified or waived in any
respect determined by Syndication Agent or Administrative Agent to be material,
in each case without the consent of Syndication Agent and Administrative Agent.

 

G.    Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc.    Holdings and Company shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect, in each
case other than those the failure to obtain or maintain which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All applicable

 

85



--------------------------------------------------------------------------------

waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
financing thereof. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

H.    Security Interests in Personal and Mixed Property.    To the extent not
otherwise satisfied pursuant to Loan Documents and filings made prior to the
Effective Date pursuant to the Existing Credit Agreement, each of Syndication
Agent and Administrative Agent shall have received evidence satisfactory to it
that Holdings, Company and Subsidiary Guarantors shall have taken or caused to
be taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (iii), (iv) and (v) below) that may be necessary or,
in the reasonable opinion of Syndication Agent and Administrative Agent,
desirable in order to create in favor of Administrative Agent, for the benefit
of Lenders, a valid and (upon such filing and recording or upon the execution of
any control agreements with respect to any deposit accounts or other compliance
with Section 6.13, as the case may be) perfected First Priority security
interest in the entire personal and mixed property Collateral. Such actions
shall include the following:

 

(i)    Schedules to Collateral Documents.    Delivery to Administrative Agent of
accurate and complete schedules to all of the applicable Collateral Documents.

 

(ii)    Certificates and Instruments.    Delivery to Administrative Agent of (a)
certificates (which certificates shall be accompanied by irrevocable undated
stock or unit powers, as applicable, duly endorsed in blank and otherwise
satisfactory in form and substance to Administrative Agent) representing all
capital stock pledged pursuant to the Holdings Pledge Agreement, Company Pledge
Agreement and Subsidiary Pledge Agreement and (b) all promissory notes or other
instruments (duly endorsed, where appropriate, in a manner satisfactory to
Administrative Agent) evidencing any Collateral;

 

(iii)    Lien Searches and UCC Termination Statements.    Delivery to
Syndication Agent and Administrative Agent of (a) the results of a recent
search, by a Person reasonably satisfactory to Syndication Agent and
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) UCC termination
statements duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement).

 

86



--------------------------------------------------------------------------------

(iv)    UCC Financing Statements and Fixture Filings.    Delivery to
Administrative Agent of UCC financing statements and, where appropriate, fixture
filings, duly executed by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the opinion of Syndication Agent and
Administrative Agent, desirable to perfect the security interests created in
such Collateral pursuant to the Collateral Documents;

 

(v)    PTO and US Copyright Office Cover Sheets, Etc.    Delivery to
Administrative Agent of all cover sheets or other documents or instruments
required to be recorded with the PTO and/or the US Copyright Office in order to
create or perfect Liens in respect of any U.S. patents, federally registered
trademarks or copyrights, or applications for any of the foregoing, included
among the IP Collateral; and

 

(vi)    Supplements to the Collateral Documents.    Delivery to the
Administrative Agent of executed originals of the Supplements to the Collateral
Documents.

 

I.    Environmental Reports.    Syndication Agent and Administrative Agent shall
have received any further environmental assessments for any of the Facilities
listed in Schedule 5.12 annexed hereto (collectively, the “Environmental
Reports”) received or commissioned by Holdings or its Subsidiaries since the
Original Closing Date.

 

J.    Financial Statements; Pro Forma Balance Sheet.    On or before the
Effective Date, Lenders shall have received from Company (i) audited
consolidated financial statements of Holdings and its Subsidiaries for Fiscal
Year 2001, consisting of consolidated balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) unaudited consolidated financial statements of Holdings
and its Subsidiaries for each fiscal month and Fiscal Quarter ended subsequent
to the date of the most recent financial statements delivered pursuant to clause
(i), consisting of consolidated balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such periods
(except for statements of cash flows for each such monthly period), all in
reasonable detail and certified by the principal financial officer or principal
accounting officer of Holdings that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes.

 

K.    Financial Projections.    Lenders shall have received financial
projections reasonably satisfactory in form and substance to Syndication Agent
and Lenders for Holdings and its Subsidiaries for the period from the Effective
Date through December 2004.

 

L.    Solvency Assurances.    On the Effective Date, Syndication Agent,
Administrative Agent, Co-Documentation Agents and other Lenders shall have
received (i) a letter from Valuation Research Corporation, dated the Effective
Date and addressed to Syndication Agent, Administrative Agent, Co-Documentation
Agents and other Lenders, in form and substance

 

87



--------------------------------------------------------------------------------

reasonably satisfactory to Syndication Agent and Administrative Agent and with
appropriate attachments, and (ii) a Financial Condition Certificate from the
chief financial officer of Holdings dated the Effective Date, substantially in
the form of Exhibit XII annexed hereto (with such changes thereto as shall be
approved by Administrative Agent and Syndication Agent in the exercise of their
reasonable discretion) and with appropriate attachments, in each case
demonstrating that, after giving effect to the consummation of the transactions
contemplated by the Loan Documents, Holdings and its Subsidiaries will be
Solvent.

 

M.    Evidence of Insurance.    Syndication Agent and Administrative Agent shall
have received a certificate from Company’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
subsection 6.4 is in full force and effect and that Administrative Agent on
behalf of Lenders has been named as additional insured and/or loss payee
thereunder to the extent required under subsection 6.4.

 

N.    Reallocation of Pro Rata Shares.    On the Effective Date, each Lender
that will have a greater Pro Rata Share of the Revolving Loan Commitments on the
Effective Date than its Pro Rata Share of the Revolving Loan Commitments (under
and as defined in the Existing Credit Agreement) immediately prior to the
Effective Date (including any Lender not party to the Existing Credit Agreement
immediately prior to the Effective Date) (each a “Purchasing Lender”), without
executing an Assignment Agreement, shall be deemed to have automatically
purchased assignments pro rata from each Lender that will have a smaller Pro
Rata Share upon the Effective Date (a “Selling Lender”) in all such Selling
Lenders’ rights and obligations under this Agreement and the other Loan
Documents, with respect to Revolving Loan Commitments and Revolving Loans
(collectively, except as set forth below, the “Assigned Rights and Obligations”)
so that, after giving effect to such assignments, each Lender hereunder shall
have its respective Pro Rata Share as set forth in Schedule 2.1 of the Assigned
Rights and Obligations. Each such purchase hereunder shall be at par for a
purchase price equal to the principal amount of Loans and without recourse,
representation or warranty, except that, each Selling Lender shall be deemed to
represent and warrant to each Purchasing Lender that the Assigned Rights and
Obligations of such Selling Lender are not subject to any Liens created by that
Selling Lender.

 

O.    Opinions of Counsel to Loan Parties.    Lenders and their respective
counsel shall have received (i) originally executed copies of one or more
favorable written opinions of Kirkland & Ellis, counsel for Loan Parties,of
Calfee, Halter & Griswold LLP, special Ohio counsel for Loan Parties, and of the
general counsel of the Company, in each case in form and substance reasonably
satisfactory to Administrative Agent and Syndication Agent and its counsel,
dated as of the Effective Date and setting forth substantially the matters in
the opinions designated in Exhibit VIII annexed hereto and as to such other
matters as or Syndication Agent and acting on behalf of Lenders may reasonably
request and (ii) evidence satisfactory to Syndication Agent that Company has
requested such counsel to deliver such opinions to Lenders.

 

P.    Opinions of Syndication Agent’s Counsel.    Lenders shall have received
originally executed copies of one or more favorable written opinions of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to Syndication Agent, dated as of the
Effective Date, substantially in

 

88



--------------------------------------------------------------------------------

the form of Exhibit IX annexed hereto and as to such other matters as
Syndication Agent may reasonably request.

 

Q.    Fees and Expenses.    Company shall have paid to Syndication Agent and
Administrative Agent, for distribution (as appropriate) to Syndication Agent,
Administrative Agent and Lenders, the fees payable on the Effective Date
referred to in subsection 2.3 and all reasonable expenses for which invoices
have been presented on or before the Effective Date (other than any fee
associated with obtaining the solvency opinion pursuant to Section 4.2L).

 

R.    Representations and Warranties; Performance of Agreements.    Company
shall have delivered to Syndication Agent and Administrative Agent an Officers’
Certificate, in form and substance reasonably satisfactory to Syndication Agent
and Administrative Agent, to the effect that the representations and warranties
in Section 5 hereof are true, correct and complete in all material respects on
and as of the Effective Date to the same extent as though made on and as of that
date (or, to the extent such representations and warranties specifically relate
to an earlier date, that such representations and warranties were true, correct
and complete in all material respects on and as of such earlier date) and that
Holdings and Company shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by them on or before the Effective Date except as
otherwise disclosed to and agreed to in writing by Syndication Agent,
Administrative Agent and Requisite Lenders.

 

S.    No Event of Default.    Company shall have delivered to Administrative
Agent an Officer’s Certificate, in form and substance reasonably satisfactory to
Administrative Agent, to the effect that immediately prior to the Effective
Date, no event has occurred and is continuing that would constitute an Event of
Default or Potential Event of Default under the Existing Credit Agreement.

 

T.    Voluntary Reduction and Repayment of Revolving Loans and Repayment of
Tranche A Term Loans.    Immediately prior to the Effective Date, Administrative
Agent shall have received:

 

(i)    a voluntary repayment by Company of Revolving Loans under the Existing
Credit Agreement together with a permanent voluntary reduction of Revolving Loan
Commitments under the Existing Credit Agreement such that after giving effect to
such prepayment and reduction the total outstanding Revolving Loans under the
Existing Credit Agreement shall be no more than $50,000,000; and

 

(ii)    a voluntary repayment by Company of all of the outstanding Tranche A
Term Loans under the Existing Credit Agreement.

 

U.    Completion of Proceedings.    All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, or Syndication Agent and its counsel shall
be reasonably satisfactory in form and substance to

 

89



--------------------------------------------------------------------------------

Administrative Agent and Syndication Agent and such counsel, and Administrative
Agent, Syndication Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent or Syndication Agent may reasonably request.

 

Each Lender, by delivering its signature page to this Agreement on the Effective
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved (as long as substantially in the form delivered to Lenders including
any changed pages thereto delivered to Lenders), each Loan Document and each
other document required to be approved by Requisite Lenders or Lenders, as
applicable.

 

4.3    Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A.    Administrative Agent shall have received on or before that Funding Date,
in accordance with the provisions of subsection 2.1B, an originally executed
Notice of Borrowing, in each case signed by the chief executive officer, the
principal financial officer, the principal accounting officer or the treasurer
of Company or by any authorized employee of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent.

 

B.    As of that Funding Date:

 

(i)    The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date;

 

(ii)    No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

 

(iii)    No order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain any Lender from making the Loans
to be made by it on that Funding Date;

 

(iv)    The making of the Loans requested on such Funding Date shall not violate
any law including Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System; and

 

(v)    There shall not be pending or, to the knowledge of Holdings or Company,
threatened, any action, suit, proceeding, governmental investigation or
arbitration

 

90



--------------------------------------------------------------------------------

against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries that has not been disclosed by Holdings or
Company in writing pursuant to subsection 5.6 or 6.1(x) prior to the making of
the last preceding Loans, and there shall have occurred no development not so
disclosed in any such action, suit, proceeding, governmental investigation or
arbitration so disclosed, that, in either event, in the reasonable opinion of
Administrative Agent or of Requisite Lenders, would be expected to have a
Material Adverse Effect or be inconsistent with the financial statements,
balance sheets or financial projections delivered in accordance with subsection
4.2J or 4.2K, and no injunction or other restraining order shall have been
issued and no hearing to cause an injunction or other restraining order to be
issued shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.

 

4.4    Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

 

A.    On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Notice of Issuance of Letter of Credit, in each
case signed by the chief executive officer, the principal financial officer, the
principal accounting officer or the treasurer of Company or by any authorized
employee of Company designated by any of the above-described officers on behalf
of Company in a writing delivered to Administrative Agent, together with all
other information specified in subsection 3.1B(i) and such other documents or
information as the applicable Issuing Lender may reasonably require in
connection with the issuance of such Letter of Credit.

 

B.    On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.3B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

SECTION 5

 

HOLDINGS’ AND COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce other Lenders
to purchase participations therein, Holdings and Company represent and warrant
to each Lender, on the date of this Agreement, on each Funding Date and on the
date of issuance of each Letter of Credit, that the following statements are
true, correct and complete:

 

91



--------------------------------------------------------------------------------

 

5.1    Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A.    Organization and Powers.    Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Each Loan Party has all requisite
corporate, limited liability company or partnership power, as applicable, and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents and
Related Agreements to which it is a party and to carry out the transactions
contemplated thereby.

 

B.    Qualification and Good Standing.    Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and would not reasonably be expected to have a Material Adverse Effect.

 

C.    Conduct of Business.    Holdings and its Subsidiaries are engaged only in
the businesses permitted to be engaged in pursuant to subsection 7.13.

 

D.    Subsidiaries.    All of the Subsidiaries of Holdings as of the Effective
Date are identified in Schedule 5.1 annexed hereto, together with all
Affiliates, other than natural persons, engaged in the same, similar or related
lines of business as the Company or any of its Subsidiaries. The capital stock
of each of Holdings’ Subsidiaries any portion of the capital stock or unit, as
applicable, of which is pledged under the Collateral Documents is duly
authorized, validly issued, fully paid and nonassessable (to the extent such
concepts are applicable) and none of such capital stock constitutes Margin
Stock. Each of the Subsidiaries of Holdings is duly organized, validly existing
and in good standing under the laws of its respective jurisdiction of
organization, has all requisite corporate, limited liability company or
partnership power, as applicable, and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, and is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, in each case except where failure to be so
qualified or in good standing or lack of such power and authority has not had
and could not reasonably be expected to have a Material Adverse Effect. Schedule
5.1 annexed hereto (as so supplemented) correctly sets forth, as of the
Effective Date, the ownership interest of Holdings and each of its Subsidiaries
in each of the Subsidiaries of Holdings identified therein.

 

5.2    Authorization of Borrowing, etc.

 

A.    Authorization of Borrowing.    The execution, delivery and performance of
the Loan Documents and the Related Agreements have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
action on the part of each Loan Party that is a party thereto.

 

92



--------------------------------------------------------------------------------

B.    No Conflict.    The execution, delivery and performance by Loan Parties of
the Loan Documents and the Related Agreements to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and such
Related Agreements do not (i) violate any provision of any law or any
governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, the Certificate or Articles of Incorporation, certificate of
formation, certificate of limited liability company agreement, limited
partnership agreement or Bylaws of Holdings or any of its Subsidiaries or any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries, (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Effective Date and disclosed in writing to
Lenders.

 

C.    Governmental Consents.    The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body except to the extent obtained or made and except for those filings made to
perfect Liens under the Collateral Documents. The execution, delivery and
performance by Loan Parties of the Related Agreements to which they are parties
and the consummation of the transactions contemplated by the such Related
Agreements do not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body except (i) to the extent obtained or
made or (ii) where the failure to obtain or make any of the foregoing,
individually or in the aggregate, is not reasonably likely to have a Material
Adverse Effect.

 

D.    Binding Obligation.    Each of the Loan Documents and Related Agreements
has been duly executed and delivered by each Loan Party that is a party thereto
and is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

5.3    Financial Condition.

 

Company has heretofore delivered to Lenders, at Lender’s request, the following
financial statements and information: (i) audited consolidated financial
statements of Holdings and its Subsidiaries for Fiscal Year 2001, consisting of
consolidated balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year and (ii) unaudited
consolidated financial statements of Holdings and its Subsidiaries for each
month and Fiscal Quarter ended subsequent to the date of the most recent
financial statements delivered

 

93



--------------------------------------------------------------------------------

pursuant to subsection 4.2J. All such statements were prepared in conformity
with GAAP and fairly present, in all material respects, the financial position
(on a consolidated basis) of the entities described in such financial statements
as at the respective dates thereof and the results of operations and cash flows
(on a consolidated basis) of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of footnotes. On the Effective Date, Holdings and Company do not
have any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries.

 

5.4    No Material Adverse Change.

 

Since September 1, 2002, no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

5.5    Title to Properties; Liens; Real Property.

 

A.    Title to Properties; Liens.    Holdings and its Subsidiaries have (i)
good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licenses in (in the case of licensed
intangible properties), or (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the most
recent financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case subject
to Permitted Encumbrances and Liens permitted under subsection 7.2 and except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except as otherwise permitted by this Agreement, all such properties and assets
are free and clear of Liens.

 

B.    Real Property.    As of the Effective Date, Schedule 5.5 annexed hereto
contains a true, accurate and complete list of (i) all Real Property Assets
owned in fee simple by any Loan Party and (ii) all leases, subleases or
assignments of leases (together with all amendments, modifications, supplements,
renewals or extensions of any thereof) affecting each Real Property Asset of any
Loan Party, regardless of whether such Loan Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment. As of the Effective Date, except as specified in
Schedule 5.5 annexed hereto, each agreement referenced in clause (ii) of the
immediately preceding sentence is in full force and effect and Holdings and
Company do not have knowledge of any default that has occurred and is continuing
thereunder (except where the consequences, direct or indirect, of such default
or defaults, if any, would not reasonably be expected to have a Material Adverse
Effect), and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency,

 

94



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

5.6    Litigation; Adverse Facts.

 

There are no actions, suits, proceedings, arbitrations or governmental
investigations (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (including any Environmental Claims) that
are pending or, to the knowledge of Holdings or Company, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries and that, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect. Neither Holdings nor any of
its Subsidiaries (i) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.

 

5.7    Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all federal, state and other
material tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Holdings and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable. Holdings and Company know of no proposed material tax
assessment against Holdings or any of its Subsidiaries which is not being
actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

5.8    Performance of Agreements; Materially Adverse Agreements.

 

A.    Neither Holdings nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, would not have a Material Adverse Effect.

 

B.    Neither Holdings nor any of its Subsidiaries is a party to or is otherwise
subject to any agreements or instruments or any charter or other internal
restrictions which,

 

95



--------------------------------------------------------------------------------

individually or in the aggregate, compliance with which could reasonably be
expected to result in a Material Adverse Effect.

 

5.9    Governmental Regulation.

 

Neither Holdings nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

 

5.10    Securities Activities.

 

A.    Neither Holdings nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

 

B.    Following application of the proceeds of each Loan, not more than 25% of
the value of the assets (either of Holdings only or of Holdings and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 or 7.7 or subject to any restriction contained in any agreement or
instrument, between Company and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.

 

5.11    Employee Benefit Plans.

 

A.    Holdings and each of its Subsidiaries are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would reasonably be expected to
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any Trust established under title IV of ERISA has
been or is expected to be incurred by Holdings, any of its Subsidiaries or any
of their ERISA Affiliates which would reasonably be expected to have a Material
Adverse Effect.

 

B.    No ERISA Event has occurred or is reasonably expected to occur which has
or would reasonably be expected to result in a liability to Holdings or any of
its Subsidiaries or any of their ERISA Affiliates in excess of $7,500,000.

 

C.    Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, health or welfare benefits (through the purchase of
insurance or

 

96



--------------------------------------------------------------------------------

otherwise) provided or promised for any retired or former employee of Holdings
or any of its Subsidiaries or any of their respective ERISA Affiliates do not
exceed $5,000,000.

 

D.    The present value of the aggregate unfunded benefit liabilities under
Pension Plans sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates does not exceed $5,000,000
(determined as of the end of the most recent plan year on the basis of actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plans).

 

E.    As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Holdings, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $10,000,000. Holdings, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of Section
515 of ERISA and are not in material “default” (as defined in Section 4219(c)(5)
of ERISA) with respect to payments to a Multiemployer Plan.

 

5.12    Environmental Protection.

 

Except as set forth on Schedule 5.12 annexed hereto:

 

(i)    Neither Holdings nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect;

 

(ii)    Neither Holdings nor any of its Subsidiaries has received any letter or
written request for information from any governmental agency under Section 104
of the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. ’ 9604) or any comparable state law that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect;

 

(iii)    To Holdings’ and Company’s knowledge, there are no and have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect;

 

97



--------------------------------------------------------------------------------

(iv)    Holdings maintains an environmental management system designed to
maintain compliance with Environmental Laws and correct any incidents of
non-compliance;

 

(v)    Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect; and

 

(vi)    No event or condition has occurred or is occurring with respect to
Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect.

 

5.13    Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving
Holdings or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

 

5.14    Solvency.

 

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

5.15    Matters Relating to Collateral.

 

A.    Creation, Perfection and Priority of Liens.    The execution and delivery
of the Collateral Documents by Loan Parties, together with (i) the actions taken
on or prior to the date hereof pursuant to subsections 4.2H, 6.8 and 6.9,
together with the requisite filings in the PTO and the US Copyright Office and
(ii) the delivery to Collateral Agent of any Pledged Collateral not delivered to
Collateral Agent at the time of execution and delivery of the applicable
Collateral Document (all of which Pledged Collateral has been so delivered) are
effective to create in favor of Collateral Agent for the benefit of Lenders, as
security for the respective Secured Obligations (as defined in the applicable
Collateral Document in respect of any Collateral), a valid and perfected First
Priority Lien on all of the Collateral, and all filings and other actions
necessary or desirable to perfect and maintain the perfection and First Priority
status of such Liens have been duly made or taken and remain in full force and
effect, other than the filing of any UCC financing statements delivered to
Collateral Agent for filing (but not yet filed) and the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of Collateral Agent. Notwithstanding anything to the contrary in the
foregoing, on the Effective Date only, the Collateral referred to in this
Section 5.15 shall not include Collateral constituted by Deposit Accounts
referred to in Schedule 6.13.

 

B.    Governmental Authorizations.    No authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required

 

98



--------------------------------------------------------------------------------

for either (i) the pledge or grant by any Loan Party of the Liens purported to
be created in favor of Collateral Agent pursuant to any of the Collateral
Documents or (ii) the exercise by Collateral Agent of any rights or remedies in
respect of any Collateral (whether specifically granted or created pursuant to
any of the Collateral Documents or created or provided for by applicable law),
except for filings or recordings contemplated by subsection 5.15A and except as
may be required, in connection with the disposition of any Pledged Collateral,
by laws generally affecting the offering and sale of securities.

 

C.    Absence of Third-Party Filings.    Except such as may have been filed in
favor of Collateral Agent as contemplated by subsection 5.15A, (i) no effective
UCC financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office, except with respect to Permitted Encumbrances and Liens permitted under
subsection 7.2A, and (ii) no effective filing covering all or any part of the IP
Collateral is on file in the PTO or the US Copyright Office.

 

D.    Margin Regulations.    The pledge of the Pledged Collateral pursuant to
the Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

E.    Information Regarding Collateral.    All information supplied to
Administrative Agent or Collateral Agent by or on behalf of any Loan Party with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.

 

5.16    Delivery of Related Agreements.

 

Company has delivered to Lenders complete and correct copies of each Related
Agreement and of all amendments, supplements, revisions, exhibits and schedules
thereto.

 

5.17    Disclosure.

 

All representations and warranties of Holdings or any of its Subsidiaries and
all information contained in any Loan Document or Related Agreement or in any
other document, certificate or written statement furnished to Lenders by or on
behalf of Holdings or any of its Subsidiaries for use in connection with the
transactions contemplated by this Agreement, taken as a whole, are true and
correct in all material respects and do not omit to state a material fact (known
to Holdings or Company, in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein (taken as
a whole) not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Holdings and Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Holdings or
Company (other than

 

99



--------------------------------------------------------------------------------

matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

5.18    Subordination of Seller Notes and Shareholder Subordinated Notes.

 

The subordination provisions of any Permitted Seller Notes and Shareholder
Subordinated Notes are enforceable against the holders thereof, and the Loans
and other Obligations hereunder are and will be within the definition of “Senior
Indebtedness” or “Senior Debt”, as applicable, included in such provisions.

 

5.19    Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby, and Holdings and Company hereby
indemnify Lenders against, and agree that they will hold Lenders harmless from,
any claim, demand or liability for such broker’s or finder’s fees alleged to
have been incurred in connection herewith and any expenses (including reasonable
fees, expenses, and disbursements of counsel) arising in connection with any
such claim, demand or liability.

 

5.20    Certain Transactions.

 

Company has delivered to the Administrative Agent and Syndication Agent all
material information with respect to any transactions between Holdings or any of
its Subsidiaries and MD, and all such information is accurate and complete in
all material respects.

 

SECTION 6

 

HOLDINGS’ AND COMPANY’S AFFIRMATIVE COVENANTS

 

Holdings and Company covenant and agree that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than inchoate indemnification obligations with
respect to claims, losses or liabilities which have not yet arisen and are not
yet due and payable) and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Holdings and Company shall perform, and shall cause each of their Subsidiaries
to perform, all covenants in this Section 6.

 

6.1    Financial Statements and Other Reports.

 

Holdings will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit

 

100



--------------------------------------------------------------------------------

preparation of financial statements in conformity with GAAP. Company will
deliver to Administrative Agent, with sufficient copies for each Lender (and
Administrative Agent will, after receipt thereof, deliver to each Lender):

 

(i)    Monthly Financials:    as soon as available and in any event within 30
days after the end of each month (other than a month in which financials are
delivered pursuant to subsections 6.1(ii) and 6.1(iii)), the consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such month
(together with a narrative report reasonably consistent with those previously
delivered in connection with the Existing Credit Agreement) and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, to the extent prepared on a
monthly basis, all in reasonable detail and certified by the principal financial
officer or principal accounting officer of Holdings that they fairly present, in
all material respects, the financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnotes;

 

(ii)    Quarterly Financials:    as soon as available and in any event within 50
days after the end of each Fiscal Quarter, (a) the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, and compliance with
subsections 7.1(xii) (and to the extent there is any interaction therewith,
7.1(xvi)), 7.3(xx) and 7.11 (as it relates to Affiliate Exposure only), all in
reasonable detail and certified by the principal financial officer or principal
accounting officer of Holdings that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes, and (b) a narrative report describing
the operations of Holdings and its Subsidiaries in the form prepared for
presentation to senior management for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter; provided, however, that Company may deliver to Administrative Agent in
lieu of such narrative report copies of the unaudited quarterly report filed by
Holdings with the Securities and Exchange Commission on Form 10-Q in respect of
such Fiscal Quarter;

 

101



--------------------------------------------------------------------------------

 

(iii)    Year-End Financials:    as soon as available and in any event within 95
days after the end of each Fiscal Year, (a) the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the
principal financial officer or principal accounting officer of Holdings that
they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, (b) a narrative
report describing the operations of Holdings and its Subsidiaries in the form
prepared for presentation to senior management for such Fiscal Year, provided,
however, that Company may deliver to Administrative Agent in lieu of such
narrative report copies of the report filed by Holdings with the Securities and
Exchange Commission on Form 10-K in respect of such Fiscal Year, and (c) in the
case of such consolidated financial statements, a report thereon of an
Independent Public Accountant, which report shall be unqualified, shall express
no doubts about the ability of Holdings and its Subsidiaries to continue as a
going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(iv)    Officers’ and Compliance Certificates:    together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to subdivisions
(i), (ii) and (iii) above, (a) an Officers’ Certificate of Holdings stating that
the signers have reviewed the terms of this Agreement and have made, or caused
to be made under their supervision, a review in reasonable detail of the
transactions and condition of Holdings and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officers’ Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Holdings has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7, in each case to the extent compliance with
such restrictions is required to be tested at the end of the applicable
accounting period;

 

(v)    Reconciliation Statements:    if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial

 

102



--------------------------------------------------------------------------------

statements referred to in subsection 5.3, the consolidated financial statements
of Holdings and its Subsidiaries delivered pursuant to subdivisions (i), (ii),
(iii) or (xiii) of this subsection 6.1 will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then (1) together with the first delivery of financial statements pursuant
to subdivision (i), (ii), (iii) or (xiii) of this subsection 6.1 following such
change, consolidated financial statements of Holdings and its Subsidiaries for
(y) the current Fiscal Year to the effective date of such change and (z) the two
full Fiscal Years immediately preceding the Fiscal Year in which such change is
made, in each case prepared on a pro forma basis as if such change had been in
effect during such periods, and (2) together with each delivery of financial
statements pursuant to subdivision (i), (ii), (iii) or (xiii) of this subsection
6.1 following such change, a written statement of the principal accounting
officer or principal financial officer of Holdings setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in subsection 7.6) which would have resulted if
such financial statements had been prepared without giving effect to such
change;

 

(vi)    Accountants’ Certification:    together with each delivery of
consolidated financial statements of Holdings and its Subsidiaries pursuant to
subdivision (iii) above, a written statement by the independent certified public
accountants giving the report thereon (a) stating that their audit examination
has included a review of the terms of this Agreement and the other Loan
Documents as they relate to accounting matters, (b) stating whether, in
connection with their audit examination, any condition or event that constitutes
an Event of Default or Potential Event of Default of a financial nature has come
to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof; provided that
such accountants shall not be liable by reason of any failure to obtain
knowledge of any such Event of Default or Potential Event of Default that would
not be disclosed in the course of their audit examination, and (c) stating that
based on their audit examination nothing has come to their attention that causes
them to believe either or both that the information contained in the
certificates delivered therewith pursuant to subdivision (iv) above is not
correct or that the matters set forth in the Compliance Certificates delivered
therewith pursuant to clause (b) of subdivision (iv) above for the applicable
Fiscal Year are not stated in accordance with the terms of this Agreement;

 

(vii)    Accountants’ Reports:    promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Holdings by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Holdings and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;

 

(viii)    SEC Filings and Press Releases:    promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Holdings to analysts or its
security holders or by any Subsidiary

 

103



--------------------------------------------------------------------------------

of Holdings to analysts or its security holders other than Holdings or another
Subsidiary of Holdings, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other written, publicly announced notices by Holdings or any of its Subsidiaries
concerning material developments in the business of Holdings or any of its
Subsidiaries;

 

(ix)    Events of Default, etc.:    promptly upon any Responsible Officer of
Holdings or Company obtaining knowledge (a) of any condition or event that
constitutes an Event of Default or Potential Event of Default, or becoming aware
that any Lender has given any notice (other than to Administrative Agent) or
taken any other action with respect to a claimed Event of Default or Potential
Event of Default, (b) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to a claimed default or
event or condition of the type referred to in subsection 8.2, (c) of any
condition or event that would be required to be disclosed in a current report
filed by Holdings or Company with the Securities and Exchange Commission on Form
8-K (Items 1, 2, 4, 5 and 6 of such Form as in effect on the date hereof) if
Holdings or Company were required to file such reports under the Exchange Act,
or (d) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officers’
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, default, event or condition, and what action Holdings or Company has
taken, is taking and proposes to take with respect thereto;

 

(x)    Litigation or Other Proceedings:    promptly upon any Responsible Officer
of Holdings or Company obtaining knowledge of (a) the institution of, or
non-frivolous threat of, any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries (collectively, “Proceedings”) not previously disclosed in
writing by Holdings or Company to Lenders or (b) any material development in any
Proceeding that, in any case:

 

(1)    if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect; or

 

(2)    seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
hereby;

 

written notice thereof together with such other information as may be reasonably
available to Holdings or Company to enable Lenders and their counsel to evaluate
such matters;

 

104



--------------------------------------------------------------------------------

 

(xi)    ERISA Events:    promptly (a) upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto and
(b) provide copies of all notices received by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event;

 

(xii)    ERISA Notices:    with reasonable promptness, copies of (a) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan, as
Administrative Agent shall reasonably request and (b) copies of such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as Administrative Agent shall reasonably request;

 

(xiii)    Financial Plans:    as soon as practicable and in any event no later
than 30 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and the next succeeding Fiscal Year (the
“Financial Plan” for such Fiscal Years), including (a) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a pro
forma Compliance Certificate for the first such Fiscal Year and an explanation
of the assumptions on which such forecasts are based, and (b) such other
information regarding such projections as Administrative Agent may reasonably
request;

 

(xiv)    Insurance:    as soon as practicable and in any event by the last day
of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material changes made to insurance coverage
maintained as of the Original Closing Date or the date of the most recent such
report by Holdings and its Subsidiaries;

 

(xv)    New Subsidiaries:    promptly upon any Person becoming a Subsidiary of
Holdings, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Holdings and (b) the ownership
and debt and equity capitalization of such Subsidiary;

 

(xvi)    Material Contracts:    promptly, and in any event within ten Business
Days after any Material Contract of Holdings or any of its Subsidiaries is
terminated or amended in a manner that is materially adverse to Holdings or such
Subsidiary, as the case may be, or any new Material Contract is entered into, a
written statement describing such event with copies of such material amendments
or new contracts, and an explanation of any actions being taken with respect
thereto;

 

105



--------------------------------------------------------------------------------

 

(xvii)    Affiliates:    together with delivery of a Compliance Certificate
pursuant to subdivision (iv) above, (a) a line item identifying all Persons,
other than natural persons, engaged in the same, similar or related lines of
business as Company or any of its Subsidiaries that have become Affiliates and
(b) a line item identifying all former Affiliates, other than natural persons,
engaged in the same, similar or related lines of business as Company or any of
its Subsidiaries that no longer qualify as Affiliates; and

 

(xviii)    Other Information:    with reasonable promptness, such other
information and data with respect to Holdings or any of its Subsidiaries as from
time to time may be reasonably requested by any Agent.

 

6.2    Corporate Existence, etc.

 

Except as permitted under subsection 7.7, Holdings will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
corporate existence and all rights and franchises material to its business;
provided, however that neither Holdings nor any of its Subsidiaries shall be
required to preserve any such right or franchise if the Board of Directors of
Holdings or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Holdings or such Subsidiary,
as the case may be, and that the loss thereof is not disadvantageous in any
material respect to Holdings, such Subsidiary or Lenders.

 

6.3    Payment of Taxes and Claims; Tax Consolidation.

 

A.    Holdings will, and will cause each of its Subsidiaries to, pay all
federal, state and other material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (1) such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor and (2) in the case of a charge or claim
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

 

B.    Holdings will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

 

6.4    Maintenance of Properties; Insurance; Application of Net
Insurance/Condemnation Proceeds.

 

106



--------------------------------------------------------------------------------

 

A.    Maintenance of Properties.    Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and damage by casualty excepted, all
material properties used or useful in the business of Company and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all repairs, renewals and replacements thereof which
are useful, customary or appropriate for companies in similar businesses.

 

B.    Insurance.    Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry. Without limiting the generality
of the foregoing, Company will maintain or cause to be maintained (i) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, and (ii) replacement value property insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are in
accordance with normal industry practice. Each such policy of insurance related
to property damage, casualty or business interruption shall (a) name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to Administrative
Agent, that names Administrative Agent for the benefit of Lenders as the loss
payee thereunder for any covered loss in excess of $1,000,000 and provides for
at least 30 days prior written notice to Administrative Agent of any
modification or cancellation of such policy.

 

C.    Application of Net Insurance/Condemnation Proceeds.

 

(i)    Business Interruption Insurance.    Upon receipt by Company or any of its
Subsidiaries of any business interruption insurance proceeds constituting Net
Insurance/Condemnation Proceeds, (a) so long as no Event of Default shall have
occurred and be continuing, Company or such Subsidiary may retain and apply such
Net Insurance/Condemnation Proceeds for working capital purposes, and (b) if an
Event of Default shall have occurred and be continuing, Company shall within ten
Business Days of the receipt thereof apply an amount equal to such Net
Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan
Commitments shall be reduced) as provided in subsection 2.4B(iii)(b);

 

(ii)    Casualty Insurance/Condemnation Proceeds.    Within ten Business Days of
receipt by Company or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds other than from business interruption insurance, (a) so

 

107



--------------------------------------------------------------------------------

long as no Event of Default shall have occurred and be continuing and so long as
the aggregate amount of Net Asset Sale Proceeds and Net Insurance/Condemnation
Proceeds received from the Original Closing Date to the date of determination
does not exceed $25,000,000, Company may deliver to Administrative Agent an
Officers’ Certificate setting forth (1) that portion of such Net
Insurance/Condemnation Proceeds (the “Proposed Insurance Reinvestment Proceeds”)
that Company or such Subsidiary intends to use (or enter into a contract to use)
within 270 days of such date of receipt to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or to reinvest in Eligible Assets
and (2) the proposed use of the Proposed Insurance Reinvestment Proceeds and
such other information with respect to such proposed use as Administrative Agent
may reasonably request, and Company shall, or shall cause one or more of its
Subsidiaries to, promptly and diligently apply such Proposed Insurance
Reinvestment Proceeds to pay or reimburse the costs of repairing, restoring or
replacing the assets in respect of which such Proposed Insurance Reinvestment
Proceeds were received or to reinvestment in Eligible Assets or, to the extent
the aggregate amount of Net Asset Proceeds and Net Insurance/Condemnation
Proceeds received from the Original Closing Date to the date of determination
exceed $5,000,000 and are not so applied, to prepay the Loans (and/or the
Revolving Loan Commitments shall be reduced) as provided in subsection
2.4B(iii)(b), and (b) if an Event of Default shall have occurred and be
continuing, Company shall apply an amount equal to such Net Insurance/
Condemnation Proceeds to prepay the Loans (and/or the Revolving Loan Commitments
shall be reduced) as provided in subsection 2.4B(iii)(b).

 

(iii)    Net Insurance/Condemnation Proceeds Received by Administrative
Agent.    Within ten Business Days of receipt by Administrative Agent of any Net
Insurance/Condemnation Proceeds as loss payee, (a) if and to the extent Company
or Company would have been required to apply such Net Insurance/Condemnation
Proceeds (if it had received them directly) to prepay the Loans and/or reduce
the Revolving Loan Commitments, Administrative Agent shall, and Company hereby
authorizes Administrative Agent to, apply such Net Insurance/Condemnation
Proceeds to prepay the Loans (and/or the Revolving Loan Commitments shall be
reduced) as provided in subsection 2.4B(iii)(b), and (b) to the extent the
foregoing clause (a) does not apply, Administrative Agent shall deliver such Net
Insurance/Condemnation Proceeds to Company, and Company shall, or shall cause
one or more of its Subsidiaries to, promptly apply such Net
Insurance/Condemnation Proceeds to the costs of repairing, restoring, or
replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received or to reinvestment in Eligible Assets.

 

6.5    Inspection Rights; Audits of Inventory and Accounts Receivable; Lender
Meeting.

 

A.    Inspection Rights.    Holdings shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of Holdings or of any of its
Subsidiaries, to inspect, copy and take extracts from its and their financial
and

 

108



--------------------------------------------------------------------------------

accounting records, and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants (provided that
Holdings or Company may, if they so choose, be present at or participate in any
such discussion), all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided,
however, that each Lender shall coordinate with Administrative Agent the
frequency and timing of such visits and inspections so as to reasonably minimize
the burden imposed on Holdings and its Subsidiaries.

 

B.    Audits of Inventory and Accounts Receivable.    Holdings shall, and shall
cause each of its Subsidiaries to, permit any authorized representatives
designated by Administrative Agent to conduct one audit of all Inventory and
accounts receivable of Loan Parties during each twelve-month period after the
Effective Date, each such audit to be in scope and substance reasonably
satisfactory to Syndication Agent and Administrative Agent, all upon reasonable
notice and at such reasonable times during normal business hours as may
reasonably be requested.

 

C.    Lender Meeting.    Company will, upon the request of Syndication Agent,
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Holdings and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

 

6.6    Compliance with Laws, etc.

 

Holdings shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
governmental authority (including all Environmental Laws), except where
noncompliance would not reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect.

 

6.7    Environmental Review and Investigation, Disclosure, Etc.; Company’s
Actions Regarding Hazardous Materials Activities, Environmental Claims and
Violations of Environmental Laws.

 

A.    Environmental Review and Investigation.    Holdings and Company agree that
Administrative Agent may, (i) at any time a fact, event or condition arises
that, in Administrative Agent’s reasonable discretion, Administrative Agent
determines could give rise to environmental liabilities that would materially
adversely affect any material Facility, retain, at Company’s expense, an
independent professional consultant to review any environmental audits,
investigations, analyses and reports relating to Hazardous Materials at such
Facility prepared by or for Company and (ii) in the event (a) Administrative
Agent reasonably believes that Company or Holdings has breached any
representation, warranty or covenant contained in subsection 5.6, 5.12, 6.6 or
6.7 or that there has been a material violation of Environmental Laws at any
Facility or by Holdings or any of its Subsidiaries at any other location conduct
its own investigation of such breach or violation or (b) an Event of Default has
occurred and is continuing, conduct its own investigation of any Facility;
provided that, in the case of any Facility no longer owned, leased, operated or
used by Holdings or any of its Subsidiaries, Company and Holdings shall only be
obligated to use their

 

109



--------------------------------------------------------------------------------

reasonable best efforts to obtain permission for Administrative Agent’s
professional consultant to conduct an investigation of such Facility. For
purposes of conducting an investigation pursuant to clause (ii) of the preceding
sentence, Company and Holdings hereby grant to Administrative Agent and its
agents, employees, consultants and contractors the right to enter into or onto
any Facilities currently owned, leased, operated or used by Holdings or any of
its Subsidiaries and to perform such tests on such property (including taking
samples of soil, groundwater and suspected asbestos-containing materials) as are
reasonably necessary in connection therewith (to the extent, at any Facility
leased by Holdings or any of its Subsidiaries, such actions are permitted by the
owner of such Facility). Any such investigation of any Facility shall be
conducted, unless otherwise agreed to by Holdings and Administrative Agent,
during normal business hours and, to the extent reasonably practicable, shall be
conducted so as not to interfere with the ongoing operations at such Facility or
to cause any damage or loss to any property at such Facility. Holdings, Company
and Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of Administrative Agent pursuant to this
subsection 6.7A will be obtained and shall be used by Administrative Agent and
Lenders for the purposes of Lenders’ internal credit decisions, to monitor and
police the Loans and to protect Lenders’ security interests, if any, created by
the Loan Documents. Administrative Agent agrees to deliver a copy of any such
report to Company with the understanding that Company and Holdings acknowledge
and agree that (x) they will indemnify and hold harmless Administrative Agent
and each Lender from any costs, losses or liabilities relating to Holdings’ or
Company’s use of or reliance on such report, (y) neither Administrative Agent
nor any Lender makes any representation or warranty with respect to such report,
and (z) by delivering such report to Company, neither Administrative Agent nor
any Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

 

B.    Environmental Disclosure.    Company will deliver to Administrative Agent,
with sufficient copies for each Lender (and Administrative Agent will, after
receipt thereof, deliver to each Lender):

 

(i)    Environmental Audits and Reports.    As soon as practicable following
receipt thereof, copies of all material environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
Holdings or any of its Subsidiaries or by independent consultants, governmental
authorities or any other Persons, with respect to environmental matters at any
Facility that could reasonably be expected to have a Material Adverse Effect, to
the extent the foregoing are in the possession, custody or control of Holdings
or its Subsidiaries.

 

(ii)    Notice of Certain Releases, Remedial Actions, Etc.    Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws unless such Release
could not reasonably be expected to result in a Material Adverse Effect, (b) any
remedial action taken by Company, Holdings or any other Person in response to
(1) any Hazardous Materials Activities the existence of which would reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims

 

110



--------------------------------------------------------------------------------

of which Holdings or any of its Subsidiaries has notice that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect, and (c) Company’s or Holdings’ discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that would
reasonably be expected to cause such Facility or any part thereof to be subject
to any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws.

 

(iii)    Written Communications Regarding Environmental Claims, Releases,
Etc.    As soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (a) any Environmental Claims that, individually
or in the aggregate, would reasonably be expected to give rise to a Material
Adverse Effect, (b) any Release required to be reported to any federal, state or
local governmental or regulatory agency unless such Release could not reasonably
be expected to result in a Material Adverse Effect, and (c) any request for
information from any governmental agency that suggests such agency is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity unless such Hazardous Materials
Activity could not reasonably be expected to have a Material Adverse Effect, to
the extent the foregoing are in the possession, custody or control of Holdings
or its Subsidiaries.

 

(iv)    Notice of Certain Proposed Actions Having Environmental
Impact.    Prompt written notice describing in reasonable detail (a) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (1) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(2) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (b) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject Holdings or
any of its Subsidiaries to any material additional obligations or requirements
under any Environmental Laws where such obligations or reimbursements would
reasonably be expected to have a Material Adverse Effect.

 

(v)    Other Information.    With reasonable promptness, such other documents
and information as from time to time may be reasonably requested by
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.

 

C.    Holdings’ and Company’s Actions Regarding Hazardous Materials Activities,
Environmental Claims and Violations of Environmental Laws.

 

(i)    Remedial Actions Relating to Hazardous Materials Activities.    Holdings
shall promptly undertake, and shall cause each of its Subsidiaries promptly to
undertake, any and all investigations, studies, sampling, testing, abatement,
cleanup, removal,

 

111



--------------------------------------------------------------------------------

remediation or other response actions necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity on, under or about any Facility that
is in violation of any Environmental Laws or that presents a material risk of
giving rise to an Environmental Claim that would, in either case, reasonably be
expected to have a Material Adverse Effect. In the event Holdings or any of its
Subsidiaries undertakes any such action with respect to any Hazardous Materials,
Holdings or such Subsidiary shall conduct and complete such action in material
compliance with all applicable Environmental Laws and in accordance in all
material respects with the policies, orders and directives of all federal, state
and local governmental authorities except when, and only to the extent that,
Holdings’ or such Subsidiary’s liability with respect to such Hazardous
Materials Activity is being contested in good faith by Holdings or such
Subsidiary.

 

(ii)    Actions with Respect to Environmental Claims and Violations of
Environmental Laws.    Holdings shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Holdings or its Subsidiaries where
such violation would reasonably be expected to have a Material Adverse Effect
and (ii) make an appropriate response to any Environmental Claim against
Holdings or any of its Subsidiaries (of which Holdings or any of its
Subsidiaries has notice) where such Environmental Claim would reasonably be
expected to have a Material Adverse Effect, and discharge any obligations it may
have to any Person thereunder.

 

6.8    Execution of Subsidiary Guaranty and Personal Property Collateral
Documents by Future Subsidiaries.

 

A.    Execution of Subsidiary Guaranty and Personal Property Collateral
Documents.    In the event that any Domestic Subsidiary which is an Excluded
Subsidiary as of the Effective Date ceases to be an Excluded Subsidiary or any
Person becomes a Domestic Subsidiary of Company after the date hereof, Company
will promptly notify Administrative Agent of that fact and cause such Subsidiary
to execute and deliver to Collateral Agent counterparts of the Subsidiary
Guaranty, Subsidiary Pledge Agreement, Subsidiary Security Agreement, Supplement
to the Subsidiary Security Agreement, Subsidiary Patent and Trademark Security
Agreement and Supplement to the Subsidiary Patent and Trademark Security
Agreement and to take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in subsection 4.2H) as may be reasonably necessary
or, in the reasonable opinion of Administrative Agent, desirable to create in
favor of Collateral Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on all of the personal and mixed property assets of such
Subsidiary described in the applicable forms of Collateral Documents.

 

B.    Subsidiary Charter Documents, Legal Opinions, Etc.    Company shall
deliver to Administrative Agent, together with such Loan Documents, (i)
certified copies of such Subsidiary’s Certificate or Articles of Incorporation,
together with a good standing certificate from the Secretary of State of the
jurisdiction of its incorporation and each other state in which such Person is
qualified as a foreign corporation to do business and, to the extent generally
available, a

 

112



--------------------------------------------------------------------------------

certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
jurisdictions, each to be dated a recent date prior to their delivery to
Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws, certified by its
corporate secretary or an assistant secretary as of a recent date prior to their
delivery to Administrative Agent, (iii) a certificate executed by the secretary
or an assistant secretary of such Subsidiary as to (a) the fact that the
attached resolutions of the Board of Directors of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, and (iv) to the extent requested by Administrative Agent, a favorable
opinion of counsel to such Subsidiary, in form and substance reasonably
satisfactory to Administrative Agent and its counsel, as to (a) the due
organization and good standing of such Subsidiary, (b) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents, (c) the
enforceability of such Loan Documents against such Subsidiary, (d) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to Administrative Agent and its counsel.

 

6.9    Conforming Leasehold Interests; Matters Relating to Additional Real
Property Collateral.

 

A.    Conforming Leasehold Interests.    If Holdings or any of its Subsidiaries
acquires any Material Leasehold Property, Holdings shall, use commercially
reasonable efforts to, or shall cause such Subsidiary to use commercially
reasonable efforts to, cause such Leasehold Property to be a Conforming
Leasehold Interest.

 

B.    Additional Mortgages, Etc.    (i) No later than forty-five (45) days
following the Effective date, with respect to the Real Property Assets listed on
Schedule 6.9, and (ii) from and after the Effective Date, in the event that (a)
Holdings or any Subsidiary Guarantor acquires any fee interest in real property
or any Material Leasehold Property or (b) at the time any Person becomes a
Subsidiary Guarantor, such Person owns or holds any fee interest in real
property or any Material Leasehold Property, in either case excluding any such
Real Property Asset the encumbrancing of which requires the consent of any
applicable lessor or (in the case of clause (b) above) then-existing senior
lienholder, where Holdings and its Subsidiaries are unable, after exercising
commercially reasonable efforts, to obtain such lessor’s or senior lienholder’s
consent (any such non-excluded Real Property Asset described in the foregoing
clause (i) or (ii) being an “Additional Mortgaged Property”), Holdings or such
Subsidiary Guarantor shall deliver to Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Subsidiary Guarantor, as the case may be, the following:

 

(i)    Additional Mortgage.    A fully executed and notarized Mortgage (an
“Additional Mortgage”), in proper form for recording in all appropriate places
in all applicable jurisdictions, encumbering the interest of such Loan Party in
such Additional Mortgaged Property;

 

113



--------------------------------------------------------------------------------

 

(ii)    Opinions of Counsel.    (a) A favorable opinion of counsel to such Loan
Party, in form and substance satisfactory to Administrative Agent and its
counsel, as to the due authorization, execution and delivery by such Loan Party
of such Additional Mortgage and such other matters as Administrative Agent may
reasonably request, and (b) if required by Administrative Agent, an opinion of
counsel (which counsel shall be reasonably satisfactory to Administrative Agent)
in the state in which such Additional Mortgaged Property is located with respect
to the enforceability of such Additional Mortgage and such other matters
(including any matters governed by the laws of such state regarding personal
property security interests in respect of any Collateral related to such
Additional Mortgaged Property) as Administrative Agent may reasonably request,
in each case in form and substance reasonably satisfactory to Administrative
Agent;

 

(iii)    Landlord Consent and Estoppel; Recorded Leasehold Interest.    In the
case of an Additional Mortgaged Property consisting of a Leasehold Property, (a)
a Landlord Consent and Estoppel and (b) evidence that such Leasehold Property is
a Recorded Leasehold Interest;

 

(iv)    Title Insurance.    (a) If required by Administrative Agent, an ALTA
mortgagee title insurance policy or an unconditional commitment therefor (an
“Additional Mortgage Policy”) issued by the Title Company with respect to such
Additional Mortgaged Property, in an amount reasonably satisfactory to
Administrative Agent, insuring fee simple title to, or a valid leasehold
interest in, such Additional Mortgaged Property vested in such Loan Party and
assuring Administrative Agent that such Additional Mortgage creates a valid and
enforceable First Priority mortgage Lien on such Additional Mortgaged Property,
subject only to a standard survey exception, which Additional Mortgage Policy
(1) shall include an endorsement for mechanics’ liens, for future advances (in
each case, if available) under this Agreement and for any other matters
reasonably requested by Administrative Agent and (2) shall provide for
affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (b) evidence satisfactory to
Administrative Agent that such Loan Party has (i) delivered to the Title Company
all certificates and affidavits required by the Title Company in connection with
the issuance of the Additional Mortgage Policy and (ii) paid to the Title
Company or to the appropriate governmental authorities all expenses and premiums
of the Title Company in connection with the issuance of the Additional Mortgage
Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Additional Mortgage
in the appropriate real estate records; provided, however, that Administrative
Agent shall allow for such reasonable revisions to the applicable Mortgage and
shall otherwise take such steps as are reasonable and customary to minimize
recording, mortgage recording, stamp, documentary and intangible taxes, at
Company’s cost;

 

(v)    Title Report.    If no Additional Mortgage Policy is required with
respect to such Additional Mortgaged Property, a title report issued by the
Title Company with respect thereto, last updated not more than 30 days prior to
the date such Additional

 

114



--------------------------------------------------------------------------------

Mortgage is to be recorded and reasonably satisfactory in form and substance to
Administrative Agent;

 

(vi)    Copies of Documents Relating to Title Exceptions.    Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Additional Mortgage Policy or title report delivered pursuant to clause (iv) or
(v) above;

 

(vii)    Matters Relating to Flood Hazard Properties.    (a) Evidence, which may
be in the form of a surveyor’s note on a survey or a report from a flood hazard
search firm, as to (1) whether such Additional Mortgaged Property is a Flood
Hazard Property and (2) if so, whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
(b) if such Additional Mortgaged Property is a Flood Hazard Property, such Loan
Party’s written acknowledgement of receipt of written notification from
Administrative Agent (1) that such Additional Mortgaged Property is a Flood
Hazard Property and (2) as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (c) in the event such Additional Mortgaged Property is a Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, evidence that Holdings or Company has obtained flood
insurance in respect of such Flood Hazard Property to the extent required under
the applicable regulations of the Board of Governors of the Federal Reserve
System; and

 

(viii)    Environmental Audit.    If required by Administrative Agent, reports
and other information, in form, scope and substance reasonably satisfactory to
Administrative Agent and prepared by environmental consultants reasonably
satisfactory to Administrative Agent, concerning any environmental hazards or
liabilities to which Holdings or any of its Subsidiaries may be subject with
respect to such Additional Mortgaged Property.

 

C.    Real Estate Appraisals.    Holdings shall, and shall cause each of its
Subsidiaries to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of any applicable laws
and regulations (in each case to the extent required under such laws and
regulations as determined by Administrative Agent in its discretion).

 

6.10    Interest Rate Protection.

 

At all times, Company shall maintain in effect one or more Interest Rate
Agreements with respect to the Loans, each such Interest Rate Agreement to be
for a term and in form and substance reasonably satisfactory to Syndication
Agent, which Interest Rate Agreements shall effectively limit the Unadjusted
Eurodollar Rate Component (as hereinafter defined) of the interest costs to
Company with respect to an aggregate notional principal amount of not less than
50% of the aggregate principal amount of the Consolidated Total Debt (excluding
the Revolving Loans) outstanding from time to time (based on the assumption that
such notional principal amount was a Eurodollar Rate

 

115



--------------------------------------------------------------------------------

Loan with an Interest Period of three months) to a rate equal to not more than
8.0% per annum. For purposes of this subsection 6.10, the term “Unadjusted
Eurodollar Rate Component” means that component of the interest costs to Company
in respect of a Eurodollar Rate Loan that is based upon the rate obtained
pursuant to clause (i) of the definition of Adjusted Eurodollar Rate.

 

6.11    Additional Foreign Subsidiary Collateral.

 

If, following a change in the relevant provisions of the Internal Revenue Code,
counsel for Company acceptable to Administrative Agent does not within 30 days
after a request from Administrative Agent or Requisite Lenders deliver evidence,
in form and substance satisfactory to Administrative Agent with respect to any
Foreign Subsidiary which has not already had all of its capital stock pledged
pursuant to the Collateral Documents, that (i) a pledge of 66-2/3% or more of
the total combined voting power of all classes of capital stock of such Foreign
Subsidiary entitled to vote, and of any promissory note issued by such Foreign
Subsidiary to Holdings or any of its Domestic Subsidiaries, and (ii) the
entering into by such Foreign Subsidiary of a guaranty in substantially the form
of the Subsidiary Guaranty, in any such case would cause the undistributed
earnings of such Foreign Subsidiary as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent for Federal income tax purposes, then: in the case of a failure to
deliver the evidence described in clause (i) above, that portion of such Foreign
Subsidiary’s outstanding capital stock or any promissory notes so issued by such
Foreign Subsidiary, in each case not theretofore pledged pursuant to the
Collateral Documents, shall be pledged to Collateral Agent pursuant to the
Collateral Documents (or another pledge agreement in substantially similar form,
if necessary), and in the case of a failure to deliver the evidence described in
clause (ii) above, such Foreign Subsidiary shall execute and deliver the
Subsidiary Guaranty and other Collateral Documents (or other guaranty and
security agreements in substantially similar form, if necessary), granting
Collateral Agent a security interest in all of such Foreign Subsidiary’s real,
mixed and personal property and securing the Obligations, in each case to the
extent that such pledge of capital stock and notes and entry into such guaranty
and related documents is permitted by the laws of the applicable foreign
jurisdictions.

 

6.12    MD Transactions.

 

As early as reasonably practical prior to the consummation of any transaction
involving MD, Holdings shall deliver to the Agents for review all material
documents related to such transaction(s).

 

6.13    Post Closing Deliveries.

 

Company shall cause any actions set forth on Schedule 6.13 annexed hereto to be
taken within the time period specified on Schedule 6.13 and in form and
substance reasonably satisfactory to the Administrative Agent and the
Syndication Agent.

 

SECTION 7

 

HOLDINGS’ AND COMPANY’S NEGATIVE COVENANTS

 

116



--------------------------------------------------------------------------------

 

Holdings and Company covenant and agree that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than inchoate indemnification obligations with
respect to claims, losses or liabilities which have not yet arisen and are not
yet due and payable) and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Holdings and Company shall perform, and shall cause each of their Subsidiaries
to perform, all covenants in this Section 7.

 

7.1    Indebtedness.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i) Company may become and remain liable with respect to the Obligations;

 

(ii) Holdings and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

 

(iii) Company and its Subsidiaries may become and remain liable with respect to
(a) Indebtedness in respect of Capital Leases and (b) Indebtedness secured by
Liens permitted under subsection 7.2A(iv), provided that the aggregate amount of
Indebtedness described in clauses (a) and (b), together with the amount of any
purchase money Indebtedness and Capital Lease obligations of the type permitted
under subsection 7.1(xiii), shall not exceed $20,000,000 at any time
outstanding;

 

(iv) Company may become and remain liable with respect to Indebtedness to any
wholly owned Domestic Subsidiary, and any wholly owned Domestic Subsidiary may
become and remain liable with respect to Indebtedness to Company or any other
wholly owned Domestic Subsidiary; provided that (a) all such intercompany
Indebtedness shall be evidenced by promissory notes, (b) all such intercompany
Indebtedness owed by Company to any such Subsidiary shall be subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement,
and (c) any payment by any such Subsidiary of Company under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
intercompany Indebtedness owed by such Subsidiary to Company or to any of such
Subsidiary Guarantors for whose benefit such payment is made;

 

(v) (a) Company and any wholly owned Subsidiary of Company may become and remain
liable with respect to Indebtedness to any wholly owned Foreign Subsidiary, and
(b) any wholly owned Foreign Subsidiary (x) may remain liable with respect

 

117



--------------------------------------------------------------------------------

to Indebtedness to Company or to any of the Subsidiary Guarantors set forth on
Schedule 7.1(v) annexed hereto in amounts not to exceed the respective amounts
set forth on such Schedule and (y) may become and remain liable with respect to
additional Indebtedness to Company or any Subsidiary Guarantor so long as the
aggregate outstanding amount of such Indebtedness under this clause (y), plus
the aggregate amount of Investments of the type permitted under subsection
7.3(xiii), does not exceed $30,000,000 at any time; provided that (1) all
intercompany Indebtedness described in clause (b) shall be evidenced by
promissory notes, and (2) all intercompany Indebtedness described in clause (a)
owed by Company or any Subsidiary Guarantor to any wholly owned Foreign
Subsidiary shall be subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement; provided further, however, that Company or
any Subsidiary Guarantor may make additional intercompany loans in excess of
such amounts to any wholly owned Foreign Subsidiary so long as the conditions in
clause (1) of the preceding proviso are met and the Excess Proceeds Amount
immediately prior to the making of such loan equals or exceeds the principal
amount of such loan;

 

(vi)    Holdings and its Subsidiaries may become and remain liable with respect
to Indebtedness evidenced by the AXEL Credit Documents;

 

(vii)    Company may become and remain liable with respect to Indebtedness
evidenced by the Senior Subordinated Notes and the Discount Notes;

 

(viii)    Holdings may become and remain liable with respect to Indebtedness
evidenced by the Junior Subordinated Seller Notes issued by Holdings on the
Original Closing Date and any additional Junior Subordinated Seller Notes issued
in lieu of the payment of cash interest thereon in accordance with the terms
thereof;

 

(ix)    Company may become and remain liable with respect to Permitted Seller
Notes issued as consideration in Permitted Acquisitions; provided that the
aggregate principal amount of Permitted Seller Notes shall not exceed $5,000,000
at any time outstanding;

 

(x)    Holdings may remain liable with respect to any portion of the Existing
Subordinated Notes not tendered pursuant to the Debt Tender Offer;

 

(xi)    Holdings may become and remain liable with respect to Shareholder
Subordinated Notes issued in lieu of cash payments permitted under subsection
7.5(x) to repurchase capital stock of Holdings held by terminated employees and
officers, provided that the aggregate principal amount of Shareholder
Subordinated Notes shall not exceed $3,000,000 at any time outstanding;

 

(xii)    Foreign Subsidiaries of Holdings may become and remain liable with
respect to Indebtedness under lines of credit extended after the Original
Closing Date to

 

118



--------------------------------------------------------------------------------

any such Foreign Subsidiary by Persons other than Holdings or any or its
Subsidiaries, the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital purposes, provided that the aggregate principal
amount of all such Indebtedness outstanding at any time for all such Foreign
Subsidiaries (such Indebtedness being the “Foreign Subsidiary Working Capital
Indebtedness”) shall not exceed the Foreign Borrowing Base Amount in effect at
such time (any Indebtedness as of the Effective Debt under this subdivision
(xii) is set forth on Schedule 7.1(xii);

 

(xiii)    Subject to the applicable restrictions of subsections 7.1(iii) and
7.1(xvi), Company or any Subsidiary of Company acquired pursuant to a Permitted
Acquisition may become or remain liable with respect to Indebtedness of a
Subsidiary of Company existing at the time of acquisition by Company or a
Subsidiary of a Subsidiary or assets pursuant to a Permitted Acquisition,
provided that (a) such Indebtedness was not incurred in connection with or in
anticipation of such Permitted Acquisition, (b) such Indebtedness does not
constitute debt for borrowed money (other than debt for borrowed money incurred
in connection with industrial revenue or industrial development bond
financings), it being understood and agreed that Capital Lease obligations and
purchase money Indebtedness shall not constitute debt for borrowed money for
purposes of this clause (xiii), and (c) at the time of such Permitted
Acquisition such Indebtedness does not exceed 10% of the total value of the
assets of the Subsidiary so acquired, or of the assets so acquired, as the case
may be; provided, however, that (a) the aggregate amount of any such Capital
Lease obligations and purchase money Indebtedness, together with the aggregate
amount of other Indebtedness of the type permitted under subsection 7.1(iii), in
each case at any time outstanding, shall not exceed the maximum amount set forth
in such subsection, and (ii) the aggregate amount of any such Indebtedness other
than Capital Lease obligations and purchase money Indebtedness, together with
other Indebtedness of the type permitted under subsection 7.1(xvi), in each case
at any time outstanding, shall not exceed the maximum amount set forth in such
subsection;

 

(xiv)    Company and its Subsidiaries may become and remain liable with respect
to Indebtedness consisting of the financing in the ordinary course of business
of insurance premiums with respect to coverage required to be maintained under
subsection 6.4;

 

(xv)    Company and its Subsidiaries, as applicable, may remain liable with
respect to Indebtedness described in Schedule 7.1(xv) annexed hereto;

 

(xvi)    Company and its Subsidiaries may become and remain liable with respect
to Indebtedness not otherwise permitted under this subsection; provided that the
aggregate principal amount of such Indebtedness, together with (a) the maximum
aggregate liability, contingent or otherwise, with respect to Contingent
Obligations incurred pursuant to subsection 7.4(viii) and (b) the amount of any
Indebtedness of the type permitted under subsection 7.1(xiii) (other than
Capital Lease obligations and purchase money Indebtedness), shall not exceed
$20,000,000 at any time outstanding;

 

119



--------------------------------------------------------------------------------

 

(xvii)    Subsidiaries of Company may become and remain liable with respect to
Indebtedness consisting of a converted equity Investment by Company or another
Subsidiary of Company in such Subsidiaries, provided that the underlying equity
Investment was permitted hereunder at the time of such conversion; and

 

(xviii)    non-wholly owned Subsidiaries of Company acquired pursuant to clause
(A) of subsection 7.7(xiv)(b) may incur intercompany Indebtedness to Company and
its wholly owned Subsidiaries so long as the aggregate amount of all such
Indebtedness incurred, together with all other Investments made by Company and
its wholly owned Subsidiaries in such non-wholly owned Subsidiaries, shall not
exceed the amount permitted under subsection 7.3(xiv).

 

7.2    Liens and Related Matters.

 

A.    Prohibition on Liens.    Holdings shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the Uniform Commercial Code of any State or under any similar
recording or notice statute, except:

 

(i)    Permitted Encumbrances;

 

(ii) Liens created pursuant to the Collateral Documents in favor of the
Collateral Agent for the benefit of the Lenders and/or the lenders under the
AXEL Credit Agreement securing Loan Parties’ obligations under this Agreement,
the AXEL Credit Agreement and/or under Interest Rate Agreements with any such
Lenders and/or lenders or their respective affiliates; provided that such Liens
for the benefit of the lenders under the AXEL Credit Agreement shall at all
times secure the Obligations;

 

(iii)    Liens arising in connection with Capital Leases permitted under
subsection 7.1(iii)(a); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capital Leases;

 

(iv)    Liens securing Indebtedness permitted by subsections 7.1(iii)(b)
incurred (a) to finance the acquisition, construction or improvement of any real
property or tangible personal property assets acquired or held by Company or any
of its Subsidiaries in the ordinary course of business; provided that (1) such
Liens shall be created within 180 days after the acquisition, construction or
improvement of such assets, and (2) the principal amount of Indebtedness secured
by any such Liens shall at no time exceed 100%, and the proceeds of such
Indebtedness shall be used to provide not less than 75%, of the original
purchase price of such asset or the amount expended to construct or improve such
asset, as

 

120



--------------------------------------------------------------------------------

the case may be; or (b) to renew, extend or refinance any Indebtedness described
in clause (a); provided that the amount of any such Indebtedness does not exceed
the amount of Indebtedness so renewed, extended or refinanced which is unpaid
and outstanding immediately prior to such renewal, extension or refinancing; and
provided further, that in the case of clause (a) or (b), (1) such Liens attach
solely to the assets financed with such Indebtedness, (2) no recourse may be had
under the Indebtedness secured by such Lien against any Person other than the
borrower of such Indebtedness for the payment of principal, interest, fees,
costs or premium on such Indebtedness or for any claim based thereon, and (3)
the financial covenants under any Indebtedness secured by such Liens are, in
each case, no more restrictive than those set forth in this Agreement;

 

(v)    Liens on real property or personal property assets of Foreign
Subsidiaries of Holdings securing Indebtedness of such Foreign Subsidiaries
(other than Indebtedness of the type permitted to be incurred pursuant to
subsection 7.1(v)) permitted under this Agreement; and

 

(vi)    Other Liens securing Indebtedness in an aggregate amount not to exceed
$5,000,000 at any time outstanding.

 

B.    Equitable Lien in Favor of Lenders.    If Holdings or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Liens excepted by
the provisions of subsection 7.2A, it shall make or cause to be made effective
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness secured thereby as long as any such
Indebtedness shall be so secured; provided that, notwithstanding the foregoing,
this covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not permitted by the provisions of
subsection 7.2A.

 

C.    No Further Negative Pledges.    Except with respect to specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale, neither Holdings nor any
of its Subsidiaries shall enter into any agreement (other than the New Sub Debt
Indentures, the Junior Subordinated Seller Notes or any other agreement
prohibiting only the creation of Liens securing Subordinated Indebtedness)
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 

D.    No Restrictions on Subsidiary Distributions to Holdings or Other
Subsidiaries.    Except as provided herein, Holdings will not, and will not
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of such Subsidiary’s capital stock owned by Holdings or any
other Subsidiary of Holdings, (ii) repay or prepay any Indebtedness owed by such
Subsidiary to Holdings or any other Subsidiary of Holdings, (iii) make loans or
advances to Holdings or any other Subsidiary of Holdings, or (iv) transfer any
of its property or assets to Holdings or any other

 

121



--------------------------------------------------------------------------------

Subsidiary of Holdings, except for such encumbrances or restrictions existing
under or by reason of (a) applicable law, (b) this Agreement and the other Loan
Documents, (c) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of Company or any of its Subsidiaries, (d)
customary provisions restricting assignment of any licensing agreement entered
into by Company or any of its Subsidiaries in the ordinary course of business,
(e) the New Sub Debt Indentures and the AXEL Credit Documents, (f) customary
provisions restricting the transfer of assets subject to Liens permitted under
subsections 7.2A(iii) and 7.2A(iv), and (g) any document or instrument
evidencing Foreign Subsidiary Working Capital Indebtedness permitted under
subsection 7.1(xii) so long as such encumbrance or restriction only applies to
the Foreign Subsidiary of Holdings incurring such Indebtedness.

 

7.3    Investments; Joint Ventures.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, except:

 

(i)    Holdings and its Subsidiaries may make and own Investments in Cash
Equivalents;

 

(ii)    Foreign Subsidiaries of Holdings may make and own Investments in Foreign
Cash Equivalents;

 

(iii)    Holdings may continue to own the Investments owned by it as of the
Effective Date in Company, and Company and its Subsidiaries may continue to own
the Investments owned by them as of the Effective Date in any Subsidiaries of
Company and make additional Investments in such Subsidiaries that are Subsidiary
Guarantors;

 

(iv)    Holdings and its Subsidiaries may own Investments in their respective
Subsidiaries to the extent that such Investments reflect an increase in the
value of such Subsidiaries;

 

(v)    Company and its Subsidiaries may make intercompany loans to the extent
permitted under subsections 7.1(iv) and 7.1(v);

 

(vi)    Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted by subsection 7.8;

 

(vii)    Company and its Subsidiaries may continue to own the Investments owned
by them and described in Schedule 7.3(vii) annexed hereto;

 

(viii)    Company and its Subsidiaries may make loans and advances to employees,
officers, executives or consultants to Company and its Subsidiaries in the
ordinary course of business of Company and its Subsidiaries as presently
conducted for the purpose of purchasing capital stock of Holdings so long as no
cash is paid by Holdings or any of its Subsidiaries in connection with the
acquisition of such capital stock;

 

122



--------------------------------------------------------------------------------

(ix)    Company and its Subsidiaries may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms (including the dating of
receivables) of Company or any such Subsidiary;

 

(x)    Company and its Subsidiaries may acquire and own Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(xi)    Company and its Subsidiaries may make and own Investments consisting of
deposits made in the ordinary course of business consistent with past practices
to secure the performance of leases;

 

(xii)    Holdings may make equity contributions to the capital of Company;

 

(xiii)    Company and its Domestic Subsidiaries may make and own Investments
consisting of cash capital contributions (in addition to cash contributions made
prior to the Effective Date and set forth on Schedule 7.3(xiii) annexed hereto)
to Foreign Subsidiaries of Company, or the capitalization or forgiveness of any
Indebtedness owed to them by a Foreign Subsidiary and outstanding under
subsection 7.1(v); provided that the sum of (x) aggregate amount of such
contributions, capitalization and forgiveness made after the Effective Date,
plus (y) the aggregate outstanding principal amount of Indebtedness of the type
permitted under subsection 7.1(v), shall not exceed the amounts set forth in
subsection 7.1(v) at the times set forth therein;

 

(xiv)    Company and its Subsidiaries may make and own Investments in
Subsidiaries acquired pursuant to Permitted Acquisitions under subsection
7.7(xiv); provided, however, that (1) the sum of the aggregate fair market value
of all Investments (determined at the time any Investment by Company and its
Subsidiaries is made in any non-wholly owned Subsidiary) by Company and its
Subsidiaries in all non-wholly owned Subsidiaries acquired pursuant to clause
(A) of subsection 7.7(xiv)(b) and any amounts advanced as to such non-wholly
owned Subsidiaries pursuant to subsection 7.1(xviii) shall not exceed 10% of
Total Assets at the time of such Investment (with the fair market value of each
such Investment being measured at the time made and without giving effect to
subsequent changes in value) (it being understood that changes in value of all
such outstanding Investments shall be given effect in calculating Total Assets
at the time of the making of any new Investment proposed to be made pursuant to
this subsection 7.3(xiv), but that changes in value of any Investment which
occur subsequent to the making of such Investment cannot result in a breach of
this covenant unless a further Investment is made which is purported to be made
pursuant to this subsection 7.3(xiv) at a time when (A) the sum of (x) the fair
market value of all outstanding Investments made pursuant to this subsection
7.3(xiv), with such fair market value measured at the time of making of each
such

 

123



--------------------------------------------------------------------------------

outstanding Investment, plus (y) the fair market value, measured at such time,
of such further Investment, exceeds (B) 10% of Total Assets, measured at such
time and giving effect to all changes in value of all outstanding Investments);
and (2) no amount shall be paid to any Persons other than Company and its
Subsidiaries as a dividend or other distribution, direct or indirect, on account
of the equity interests held by such Persons in any Subsidiary acquired pursuant
to such Permitted Acquisitions unless Company and its Subsidiaries holding
equity interests in such acquired Subsidiary simultaneously receive a ratable
dividend or distribution (except that such non-wholly owned Subsidiaries may (I)
repurchase, in an aggregate amount of up to $1,000,000 in any Fiscal Year (plus
an amount equal to the lesser of (X) the amount of such repurchases permitted
under this clause (I) to be made during one or more preceding Fiscal Years but
not made during such preceding Fiscal Years and (Y) $3,000,000), shares of their
own capital stock from officers and other employees following termination of
employment of any such officer or employee by reason of death, disability,
discharge, retirement or resignation, and (II) pay distributions to holders of
equity interests in any such non-wholly owned Subsidiary which is a
“pass-through” entity for income tax purposes, so long as such distributions are
solely in respect of the income of such non-wholly owned Subsidiary which is
allocable to, and taxable with respect to, such holders;

 

(xv)    Company and its Subsidiaries may make and own Investments consisting of
notes received in connection with any Asset Sale limited to 20% of the total
sale price of the assets sold in such Asset Sale; provided that the aggregate
principal amount of such notes at any time outstanding shall not exceed
$5,000,000;

 

(xvi)    Company and its Subsidiaries may make and own Investments in any Person
which (a) (1) result in the creation of an account arising in the ordinary
course of Company’s or such Subsidiary’s business or (2) result from the
restructure, reorganization or similar composition of trade account obligations
which arose in the ordinary course of business and which are owing to Company or
such Subsidiary from financially distressed debtors, and (b) are, in each case,
subject to the Lien in favor of Collateral Agent under the Collateral Documents;

 

(xvii)    Holdings and its Subsidiaries may make and own Investments permitted
under subsection 7.7(xi), 7.7(xii) and 7.7(xiii);

 

(xviii)    Company and its Subsidiaries may make and own Investments in wholly
owned Domestic Subsidiaries of Company consisting of intercompany Indebtedness
of such Subsidiaries converted to equity Investments, provided that the
underlying intercompany Indebtedness was permitted hereunder at the time of such
conversion;

 

(xix)    Company and its Subsidiaries may make and own Investments not otherwise
permitted under this subsection 7.3 so long as immediately prior to the making
of each such Investment the Excess Proceeds Amount exceeds the amount of such
Investment being made; and

 

124



--------------------------------------------------------------------------------

 

(xx)    Company and its Subsidiaries may make and own any Investment having a
fair market value, together with (y) the fair market value of all other
Investments made pursuant to this subsection 7.3(xx) and (z) all other
Investments made pursuant to subsection 7.11, not exceeding in the aggregate
$20,000,000 at the time of such Investment (with the fair market value of each
such Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, that Company and its Subsidiaries (1)
shall be in pro forma compliance with the covenants set forth in subsection 7.6
and (2) concurrently with the making of any such Investment, shall pledge or
cause to be pledged to the Collateral Agent as security for the Obligations (x)
any capital stock or other equity interests acquired by Company or any of its
Subsidiaries as a result of any such Investment, except (in the case of an
Investment in a Joint Venture) to the extent such pledge is expressly prohibited
under the terms of the documentation relating to such Investment, and (y) any
intercompany indebtedness representing loans made by Company or any of its
Subsidiaries in connection with any such Investment; provided, however, that
nothing in this subsection 7.3(xx) shall be construed to require, in the case of
an Investment in a Subsidiary, that the capital stock of such Subsidiary be
pledged to a greater extent than is required under the Collateral Documents. For
the avoidance of doubt, the amount of any Investment shall be the original cost
of such Investment plus the cost of additions thereto, without any adjustment
for increases or decreases in value, write-ups, write-downs or write-offs with
respect to such Investment less, in the case of subsection 7.3(xx) only, Cash
proceeds realized by Company or a Subsidiary pursuant to any sale or disposition
of such Investment.

 

7.4    Contingent Obligations.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

(i)    Subsidiaries of Company may become and remain liable with respect to
Contingent Obligations in respect of the Subsidiary Guaranty, and Holdings may
become and remain liable with respect to Contingent Obligations in respect of
the Holdings Guaranty;

 

(ii)    Company may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;

 

(iii)    Company may become and remain liable with respect to (y) Contingent
Obligations under Hedge Agreements required under subsection 6.10 and (z)
Currency Agreements entered into in the ordinary course of business;

 

(iv)    Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of (a) customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales or
other sales of assets, (b) endorsements of instruments for deposit or collection
in the ordinary course of

 

125



--------------------------------------------------------------------------------

business, and (c) standard contractual indemnities entered into in the ordinary
course of business;

 

(v)    Company and its Subsidiaries may become and remain liable with respect to
Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of Holdings
and its Subsidiaries;

 

(vi)    Holdings and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto;

 

(vii)    Subsidiary Guarantors may become and remain liable with respect to
Contingent Obligations arising under their subordinated guaranties of the Senior
Subordinated Notes and the Discount Notes as set forth in the New Sub Debt
Indentures;

 

(viii)    Subject to the limitations set forth in subsection 7.1(xii), Company
and its Subsidiaries may become and remain liable with respect to Contingent
Obligations consisting of guaranties by Company of Foreign Subsidiary Working
Capital Indebtedness (including letters of credit issued for the account of
Company and its Subsidiaries and in favor of lenders in respect of any such
Foreign Subsidiary Working Capital Indebtedness);

 

(ix)    Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations consisting of guarantees of obligations of any
Subsidiary of Company under any worker’s compensation self-insurance program of
such Subsidiary administered in accordance with applicable law relating to
worker’s compensation;

 

(x)    Holdings and its Subsidiaries may become and remain liable with respect
to Contingent Obligations consisting of (a) guarantees by Holdings and its
Subsidiaries of Indebtedness, leases and other contractual obligations permitted
to be incurred by Company or its wholly owned Domestic Subsidiaries and (b)
guarantees by Foreign Subsidiaries of Holdings of Indebtedness, leases and other
contractual obligations permitted to be incurred by other wholly owned Foreign
Subsidiaries of Holdings; and

 

(xi)    Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations not otherwise permitted under this subsection;
provided that the maximum aggregate liability, contingent or otherwise, of
Company and its Subsidiaries in respect of all such Contingent Obligations,
together with the aggregate principal amount of Indebtedness of Company and its
Subsidiaries incurred pursuant to subsection 7.1(ix), shall at no time exceed
$20,000,000.

 

7.5    Restricted Junior Payments.

 

126



--------------------------------------------------------------------------------

 

Holdings and Company shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that (i) any Subsidiary of
Company can pay dividends to Company or any wholly owned Subsidiary of Company,
(ii) Company may make (x) regularly scheduled payments of interest in respect of
the Senior Subordinated Notes and the Discount Notes in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the Senior Subordinated Notes or the Discount Notes,
respectively, and the applicable New Sub Debt Indenture, and (y) so long as (1)
no Event of Default or Potential Event of Default shall have occurred and be
continuing or shall be caused thereby, (2) Holdings and Company shall be in
compliance, on a pro forma basis giving effect thereto, with the covenants set
forth in subsection 7.6 hereof and (3) the ratio of Consolidated Adjusted EBITDA
to Consolidated Cash Interest Expense (after giving effect thereto) shall equal
or exceed 3.5:1.00 (and Company shall have delivered to Administrative Agent an
Officer’s Certificate (together with supporting information therefor), in form
and substance reasonably satisfactory to Administrative Agent, certifying to the
effect of clauses (1), (2) and (3)), regularly scheduled payments of interest
accruing after delivery of such certificate in respect of the Junior
Subordinated Seller Notes in accordance with the terms of, and only to the
extent required by, and subject to the subordination provisions contained in,
the Junior Subordinated Seller Notes, (v) Company may make Restricted Junior
Payments to Holdings to the extent required for Holdings to make, and Holdings
may make, regularly scheduled payments of interest in respect of the Shareholder
Subordinated Notes in accordance with the terms of, and only to the extent
required by, and subject to the subordination provisions contained in, such
Shareholder Subordinated Notes, as applicable, (vi) Company may make scheduled
interest payments in respect of Permitted Seller Notes permitted under
subsection 7.1(ix) in accordance with the terms of such Permitted Seller Notes;
(vii) so long as no Event of Default or Potential Event of Default has occurred
and is continuing or would be caused thereby, Company may make Restricted Junior
Payments of amounts to the extent required for Holdings to, and Holdings may,
repurchase, redeem, defease or otherwise prepay or retire any Existing
Subordinated Notes not tendered pursuant to the Debt Tender Offer on terms (set
forth in the Existing Subordinated Note Indenture or otherwise) no less
favorable in any material respect to Holdings, Company and Lenders than the
terms of the Debt Tender Offer, (viii) Company may make Restricted Junior
Payments to Holdings, and Holdings may make Restricted Junior Payments, (a) in
an aggregate amount not to exceed $1,500,000 in any Fiscal Year, to the extent
necessary to permit Holdings to pay general administrative costs and expenses
and (b) to the extent necessary to permit Holdings to discharge the consolidated
tax liabilities of Holdings and its Subsidiaries, (ix) so long as no Potential
Event of Default or Event of Default shall have occurred and be continuing,
Company may make Restricted Junior Payments to Holdings, and Holdings may make
Restricted Junior Payments, (a) to permit the payment of the Bain Management
Fees under the Bain Advisory Services Agreement and (b) to permit the payment of
the Harvard Management Fees under the Harvard Advisory Services Agreement, and
(x) Company may make Restricted Junior Payments to Holdings to the extent
required for Holdings to make, and Holdings may make, Restricted Junior Payments
in an aggregate amount not to exceed $12,500,000 in any Fiscal Year to the
extent necessary to make repurchases of capital stock (and options or warrants
to purchase such capital stock) of Holdings from employees (a) upon termination
(including by reason of death, disability or retirement) of such employees or
(b) pursuant to a contractual obligation of

 

127



--------------------------------------------------------------------------------

Holdings or any of its Subsidiaries, provided that such amount shall be reduced
by the aggregate amount of all principal and interest payments made on any
Shareholder Subordinated Notes permitted under subsection 7.1(xi) in such Fiscal
Year; and, provided further, that any Restricted Junior Payments by Company to
Holdings permitted under this subsection shall be applied by Holdings for the
purposes specified in this subsection.

 

7.6    Financial Covenants.

 

A.    Minimum Interest Coverage Ratio.    Holdings and Company shall not permit
the ratio of (i) Consolidated Adjusted EBITDA to (ii) Consolidated Interest
Expense (excluding therefrom, for purposes of this subsection 7.6A only, the
amount of any amortization of deferred financing costs, interest on deferred
compensation or payments made to obtain Interest Rate Agreements which would
otherwise be included in Consolidated Interest Expense) for any four-Fiscal
Quarter period ending during any of the periods set forth below to be less than
the correlative ratio indicated:

 

Period

--------------------------------------------------------------------------------

    

Minimum

Interest Coverage Ratio

--------------------------------------------------------------------------------

Effective Date—December 1, 2002

    

2.5:1

December 2, 2002—March 2, 2003

    

2.2:1

March 3, 2003—June 1, 2003

    

2.1:1

June 2, 2003—August 31, 2003

    

2.0:1

September 1, 2003—November 30, 2003

    

2.1:1

December 1, 2003—February 29, 2004

    

2.2:1

March 1, 2004—May 30, 2004

    

2.3:1

May 31, 2004—August 29, 2004 and any Fiscal Quarter thereafter

    

2.4:1

 

B.    Maximum Total Leverage Ratio.    Holdings and Company shall not permit the
Total Leverage Ratio of the last day of any Fiscal Quarter ending during any of
the periods set forth below to exceed the correlative ratio indicated:

 

128



--------------------------------------------------------------------------------

 

Period

--------------------------------------------------------------------------------

    

Maximum

Total Leverage Ratio

--------------------------------------------------------------------------------

Effective Date—December 1, 2002

    

4.6:1

December 2, 2002—March 2, 2003

    

5.1:1

March 3, 2003—June 1, 2003

    

5.2:1

June 2, 2003—August 31, 2003

    

5.4:1

September 1, 2003—November 30, 2003

    

5.1:1

December 1, 2003—February 29, 2004

    

4.8:1

March 1, 2004—May 30, 2004

    

4.5:1

May 31, 2004—August 29, 2004 and any Fiscal Quarter thereafter

    

4.3:1

 

C.    Consolidated Senior Debt Ratio.    Holdings and Company shall not permit
the Consolidated Senior Debt Ratio of the last day of any Fiscal Quarter ending
during any of the period set forth below to exceed the correlative ratio
indicated:

 

Period

--------------------------------------------------------------------------------

    

Consolidated Senior

Debt Ratio

--------------------------------------------------------------------------------

Effective Date—December 1, 2002

    

2.2:1

December 2, 2002—March 2, 2003

    

2.4:1

March 3, 2003—June 1, 2003

    

2.4:1

June 2, 2003—August 31, 2003

    

2.5:1

September 1, 2003—November 30, 2003

    

2.3:1

December 1, 2003—February 29, 2004

    

2.1:1

March 1, 2004—May 30, 2004

    

1.9:1

 

129



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

    

Consolidated Senior

Debt Ratio

--------------------------------------------------------------------------------

May 31, 2004—August 29, 2004 and any Fiscal Quarter thereafter

    

1.8:1

 

;provided, however, that if at any time after the Effective Date the Company
issues any Senior Subordinated Notes the Consolidated Senior Debt Ratio
indicated above shall be permanently reduced by 0.25.

 

D.    Certain Calculations.    With respect to any period during which a
Permitted Acquisition occurs, for purposes of determining compliance with the
financial covenants set forth in this subsection 7.6, Consolidated Adjusted
EBITDA and Consolidated Interest Expense shall be calculated with respect to
such periods and such New Business on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission as of the Effective Date, which
would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges whether (x) resulting from
decisions made by Company or (y) implemented by the management of the New
Business within the six-month period immediately preceding the closing of such
Permitted Acquisition (provided that the cost savings described in clause (y)
are supportable and quantifiable by the underlying accounting records of such
business), which pro forma adjustments shall be certified by the principal
financial officer or principal accounting officer of Company) using the
historical financial statements of the New Business so acquired or to be
acquired and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated (i) as if such Permitted Acquisition,
and any acquisitions which have been consummated during such period, and any
Indebtedness or other liabilities incurred in connection with any such
acquisition had been consummated or incurred at the beginning of such period
(and assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans during such
period), and (ii) otherwise in conformity with certain procedures to be agreed
upon between Administrative Agent and Company, all such calculations to be in
form and substance reasonably satisfactory to Administrative Agent.

 

7.7    Restriction on Fundamental Changes; Asset Sales and Recapitalizations.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Holdings or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, or acquire by
purchase or otherwise all or substantially all the business,

 

130



--------------------------------------------------------------------------------

property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business of any Person, except:

 

(i)    any Subsidiary of Company may be merged with or into Company or any
wholly owned Subsidiary Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any wholly owned Subsidiary Guarantor; provided
that, in the case of such a merger involving Company, Company shall be the
continuing or surviving corporation, and in the case of any other such merger,
such wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation;

 

(ii)    any Foreign Subsidiary of Company may be merged with or into any wholly
owned Foreign Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any wholly owned Foreign Subsidiary; provided that (i) in the
case of such a merger, such wholly owned Foreign Subsidiary shall be the
continuing or surviving corporation and (ii) in each case, the stock of such
wholly owned Foreign Subsidiary is pledged pursuant to, and to the extent
required under, the Collateral Documents;

 

(iii)    Company and its Subsidiaries may make Consolidated Capital Expenditures
permitted under subsection 7.8;

 

(iv)    Company and its Subsidiaries may dispose of obsolete, uneconomical,
negligible, worn out or surplus property (including Intellectual Property) in
the ordinary course of business;

 

(v)    Company and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided that the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof;

 

(vi)    subject to subsection 7.12, Company and its Subsidiaries may make Asset
Sales of assets having a fair market value not in excess of $20,000,000;
provided that (x) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof; (y) not less than 80% of
the consideration received shall be cash; and (z) the proceeds of such Asset
Sales shall be applied as required by subsection 2.4B(iii)(a);

 

(vii)    Company and its Subsidiaries may sell or discount, in each case without
recourse, accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof; provided that the
aggregate amount of such accounts receivable sold pursuant to this clause (vii)
shall not exceed in any Fiscal Year

 

131



--------------------------------------------------------------------------------

10% of the accounts receivable of Company and its Subsidiaries recorded for the
preceding Fiscal Year;

 

(viii)    Company and its Subsidiaries may sell or exchange specific items of
equipment, so long as the purpose of each such sale or exchange is to acquire
(and results within 90 days of such sale or exchange in the acquisition of)
replacement items of equipment which are the functional equivalent of the item
of equipment so sold or exchanged;

 

(ix)    Company and its Subsidiaries may, in the ordinary course of business,
license as licensee or licensor patents, trademarks, copyrights and know-how to
or from third Persons, so long as any such license by Company or any of its
Subsidiaries in its capacity as licensor is permitted to be assigned pursuant to
the Collateral Documents (to the extent that a security interest in such
patents, trademarks, copyrights and know-how is granted thereunder) and does not
otherwise prohibit the granting of a Lien by Company or any of its Subsidiaries
pursuant to the Collateral Documents in the Intellectual Property covered by
such license;

 

(x)    Company and its Subsidiaries may sell or otherwise transfer inventory to
their respective Subsidiaries for resale by such Subsidiaries, and Subsidiaries
of Company may sell or otherwise transfer inventory to Company for resale by
Company so long as the security interest granted to the Collateral Agent
pursuant to the Collateral Documents in the inventory so transferred shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such transfer);

 

(xi)    Company may contribute cash to one or more wholly owned Domestic
Subsidiaries formed after the Effective Date, so long as the aggregate amount of
such cash so contributed to each such Domestic Subsidiary does not exceed
$1,000,000;

 

(xii)    Company and its Domestic Subsidiaries may transfer assets (other than
inventory) to wholly owned Foreign Subsidiaries so long as (x) the aggregate
fair market value of all such assets (other than intellectual property) so
transferred (determined in good faith by the Board of Directors or senior
management of Company) to all such Foreign Subsidiaries on and after the
Effective Date does not exceed $2,000,000 and (y) the aggregate fair market
value of all Intellectual Property so transferred (determined in good faith by
the Board of Directors or senior management of Company) to all such Foreign
Subsidiaries on and after the Effective Date does not exceed $1,000,000;

 

(xiii)    any Domestic Subsidiary of Company may transfer assets (other than
accounts receivable and inventory) to Company or to any other wholly owned
Domestic Subsidiary of Company so long as the security interests granted to
Collateral Agent of Lenders pursuant to the Collateral Documents in the assets
so transferred shall remain in full force and effect and perfected (to at least
the same extent as in effect immediately prior to such transfer); and

 

132



--------------------------------------------------------------------------------

 

(xiv)    Company or any Subsidiary of Company may make acquisitions of assets
and businesses (including acquisitions of the capital stock or other equity
interests of another Person), provided that:

 

(a)    immediately prior to and after giving effect to any such acquisition,
Company and its Subsidiaries shall be in compliance with the provisions of
subsection 7.13 hereof;

 

(b)    if such acquisition is structured as an acquisition of stock or other
equity interests, then (A) the Person so acquired becomes a majority owned or
wholly owned Subsidiary of Company or (B) such Person is merged with and into
Company or a wholly owned Subsidiary of Company (with Company or such wholly
owned Subsidiary being the surviving corporation in such merger), and in any
case, (1) all of the provisions of subsection 6.8 have been complied with in
respect of such Person and (2) the stock or other equity interests of such
Person have been made subject to a First Priority Lien in favor of Collateral
Agent on behalf of Lenders to the extent required pursuant to the Collateral
Documents;

 

(c)    the only consideration paid in connection with such Permitted Acquisition
shall consist of cash, Holdings Common Stock or Permitted Seller Notes;

 

(d)    (1) Company shall be in compliance, on a pro forma basis giving effect to
the proposed acquisition, with the covenants set forth in subsection 7.6 hereof,
(2) the ratio (calculated on a pro forma basis giving effect to the proposed
acquisition) of (x) the principal amount of any Revolving Loans borrowed to
finance such acquisition to (y) the New Business EBITDA of the acquired business
shall not exceed 3.5 to 1.0, (3) the ratio (calculated on a pro forma basis
giving effect to the proposed acquisition) of (x) the principal amount of all
Indebtedness incurred by Holdings and its Subsidiaries to finance such
acquisition plus all Indebtedness of such New Business existing at the time of
such acquisition for which Holdings or any of its Subsidiaries shall be liable
immediately following such acquisition, to (y) the New Business EBITDA of the
acquired business shall not exceed 5.5 to 1.0, and (4) no Event of Default or
Potential Event of Default shall have occurred and be continuing at the time of
such acquisition or shall be caused thereby; and Company shall have delivered to
Administrative Agent an Officer’s Certificate (together with supporting
information therefor), in form and substance reasonably satisfactory to
Administrative Agent, certifying as to the foregoing; and

 

(e)    any assets acquired pursuant to such acquisition shall be subject to a
First Priority Lien in favor of Collateral Agent on behalf of Lenders pursuant
to the Collateral Documents; provided that the assets and/or stock or other
equity interests of a Foreign Subsidiary shall not be required by this
subsection (e) to be made subject to such Lien to the extent a pledge of such
stock or other equity interests is not required pursuant to the Collateral
Documents;

 

133



--------------------------------------------------------------------------------

 

(xv)    Holdings may issue Holdings Common Stock to the extent otherwise not
prohibited under the provisions hereof.

 

7.8    Consolidated Capital Expenditures.

 

A.    Holdings and Company shall not, and shall not permit their respective
Subsidiaries to, make or incur Consolidated Capital Expenditures, in any Fiscal
Year indicated below, in an aggregate amount in excess of the corresponding
amount (as adjusted in accordance with the provisos hereto, the “Maximum
Consolidated Capital Expenditures Amount”) set forth below opposite such Fiscal
Year; provided that commencing with Fiscal Year 2004, the Maximum Consolidated
Capital Expenditures Amount for any Fiscal Year shall be increased by an amount
equal to the lesser of (x) the excess, if any, of the Maximum Consolidated
Capital Expenditures Amount for the previous Fiscal Year (prior to adjustment in
accordance with this proviso) over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year and (y) 50% of the Maximum
Consolidated Capital Expenditures Amount (prior to adjustment in accordance with
this proviso) for such previous Fiscal Year (the amount of such increase
described in this proviso being the “Carryforward” from such preceding Fiscal
Year):

 

Fiscal Year

--------------------------------------------------------------------------------

    

Maximum Consolidated

Capital Expenditures

--------------------------------------------------------------------------------

2002

    

$

20,000,000

2003

    

$

30,000,000

2004 and thereafter

    

$

35,000,000

 

; and provided further, that the Maximum Consolidated Capital Expenditures
Amount for each Fiscal Year shall be increased upon the consummation of the
acquisition of a New Business as follows:

 

(i)    for the Fiscal Year during which such acquisition is consummated, the
Maximum Consolidated Capital Expenditures Amount shall be increased by an amount
equal to the product of (a) a fraction obtained by dividing the number of days
remaining in such Fiscal Year (following such acquisition) by 365, multiplied by
(b) 2.0% of the actual historical revenues of the New Business for the most
recently ended twelve-month period (the “Acquired LTM Revenue”) prior to such
acquisition; and

 

(ii)    for each Fiscal Year thereafter, the Maximum Consolidated Capital
Expenditures Amount shall be increased by an amount equal to 2.0% of the
Acquired LTM Revenue of such New Business.

 

B.    Notwithstanding anything in this subsection to the contrary, so long as no
Event of Default or Potential Event of Default shall have occurred and be
continuing or shall be caused thereby, Company and its Subsidiaries may make
Consolidated Capital Expenditures at any time in an aggregate amount equal to
the Excess Proceeds Amount at such time (which Consolidated

 

134



--------------------------------------------------------------------------------

Capital Expenditures shall not be included in any determination of Consolidated
Capital Expenditures under subsection 7.8A).

 

7.9    Sales and Lease-Backs.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which Holdings or any of its Subsidiaries has sold or transferred
or is to sell or transfer to any other Person (other than Holdings or any of its
Subsidiaries) or (ii) which Holdings or any of its Subsidiaries intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by Holdings or any of its Subsidiaries to any Person
(other than Holdings or any of its Subsidiaries) in connection with such lease.

 

7.10     Sale or Discount of Receivables.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, sell with recourse, or discount or otherwise sell for less than the
face value thereof, any of its notes or accounts receivable; provided, however,
that Company and its Subsidiaries may, in the exercise of their reasonable
business judgment in connection with efforts to collect amounts owed thereunder,
discount or sell (to the extent permitted under subsection 7.7(vii)) for less
than the face value thereof any accounts receivable.

 

7.11     Transactions with Shareholders and Affiliates.

 

Holdings shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Holdings or with any Affiliate of Holdings or of any such holder, on terms that
are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from Persons who are not such a holder
or Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Holdings and any of its wholly owned Subsidiaries or between
any of its wholly owned Subsidiaries, (ii) any payment from Company to Holdings
expressly permitted under subsection 7.5, (iii) the payment of Management Fees
to Bain under the Bain Advisory Services Agreement, (iv) the payment of Harvard
Management Fees under the Harvard Advisory Services Agreement, (v) any
employment agreement entered into by Holdings or any of its Subsidiaries in the
ordinary course of business, (vi) any issuance of capital stock of Holdings in
connection with employment arrangements, stock options and stock ownership plans
of Holdings or any of its Subsidiaries entered into in the ordinary course of
business, (vii) reasonable and customary fees paid to members of the Boards of
Directors of Holdings and its Subsidiaries, and (viii) in addition to, and
without limiting the foregoing, Holdings shall not permit total Affiliate
Exposure (other than with respect to Company), together with (y) any cash
payments by Holdings or any of its Subsidiaries for the purpose of the
repayment, whether directly or indirectly, of any existing Indebtedness of MF
and (z) any consideration payable (including without limitation all

 

135



--------------------------------------------------------------------------------

payment, whether direct or indirect, whether in Cash or in kind and similar to
items listed in the definition of Affiliate Exposure set forth in Section 1
hereto) by Holdings or any of its Subsidiaries with respect to the MD or any
purchaser of MD or its assets (in each case, so long as MD is an Affiliate), to
exceed $20,000,000 in the aggregate; provided, however, that with respect to (a)
any other investment or transaction with Affiliates or any transaction with MD
or its Subsidiaries or any purchaser of MD or its assets (in each case, so long
as MD is an Affiliate), in each case involving consideration in excess of
$3,000,000 but not in excess of $5,000,000, a majority of the disinterested
members of the Board of Directors of Company shall determine in good faith that
such Affiliate Transaction is on terms that are not materially less favorable
than those that might be reasonably obtained in a comparable transaction at such
time on an arms’-length basis from a Person that is not an Affiliate of Holdings
or any of its Subsidiaries and (b) any other Investment or transaction with
Affiliates or any transaction with MD or its Subsidiaries or any purchaser of MD
or its assets (in each case, so long as MD is an Affiliate), in each case
involving consideration in excess of $5,000,000, the Board of Directors of
Company or any such Subsidiary party to such Affiliate Transaction shall have
received an opinion from a nationally recognized investment banking firm
reasonable acceptable to the Agents and stating that such Affiliate Transaction
is on terms not materially less favorable than those that might reasonably have
been obtained in a comparable transaction at such time on an arms’-length basis
from a Person that is not an Affiliate of Holdings or any of its Subsidiaries.

 

7.12    Disposal of Subsidiary Stock.

 

Except for any sale of 100% of the capital stock or other equity Securities of
any of its Subsidiaries in compliance with the provisions of subsection 7.7(vi),
Holdings shall not:

 

(i)    directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any shares of capital stock or other equity Securities of any of its
Subsidiaries, except to qualify directors if required by applicable law; or

 

(ii)    permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any shares of capital stock or other
equity Securities of any of its Subsidiaries (including such Subsidiary), except
to Company, another Subsidiary of Holdings (subject to the restrictions on such
disposition otherwise imposed hereinunder), or to qualify directors if required
by applicable law.

 

Nothing in this subsection 7.12 shall prohibit Holdings and its Subsidiaries
from pledging shares of capital stock or other equity Securities of their
respective Subsidiaries pursuant to the Collateral Documents.

 

7.13    Conduct of Business.

 

From and after the Effective Date, Company shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Effective Date and similar or
related or supportive businesses and (ii) such other

 

136



--------------------------------------------------------------------------------

lines of business as may be consented to by Requisite Lenders. Holdings shall
engage in no business and have no assets (including Intellectual Property) other
than (i) owning the stock of Company, (ii) the issuance of and activities
related to the maintenance and servicing of the Junior Subordinated Seller Notes
and Shareholder Subordinated Notes as permitted hereunder, (iii) the entering
into, and the performance of its obligations under, the Holdings Guaranty, the
Holdings Pledge Agreement, the Holdings Security Agreement, the Related
Agreements to which it is a party, the Bain Advisory Services Agreement and the
AXEL Credit Documents, (iv) the receipt of Cash dividends or Cash distributions
from Company in accordance with the provisions hereof, and (v) activities
associated with expenses paid with any dividends paid to Holdings which are
permitted under subsection 7.5. Notwithstanding the foregoing, Holdings may
engage in activities incidental to (a) the maintenance of its corporate
existence in compliance with applicable law, (b) legal, tax and accounting
matters in connection with any of the foregoing activities and (c) entering
into, and performing its obligations under, this Agreement and the Loan
Documents to which it is a party.

 

7.14    Amendments or Waivers of Certain Agreements; Amendments of Documents
Relating to Subordinated Indebtedness; Designation of “Designated Senior Debt”.

 

A.    Amendments or Waivers of Certain Agreements.    None of Holdings, Company
nor any of their respective Subsidiaries will agree to any amendment to, or
waive any of its rights under, the Bain Advisory Services Agreement, the Harvard
Advisory Services Agreement or any Related Agreement (other than any Related
Agreement evidencing or governing any Subordinated Indebtedness) after the
Effective Date if any such amendment or waiver would, individually or in the
aggregate, reasonably be expected to be materially adverse to Lenders without in
each case obtaining the prior written consent of Requisite Lenders to such
amendment or waiver.

 

B.    Amendments of Documents Relating to Subordinated Indebtedness.    Holdings
and Company shall not, and shall not permit any of their respective Subsidiaries
to, amend or otherwise change the terms of any Subordinated Indebtedness, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or change any collateral therefor (other than to release such
collateral), or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to Holdings, Company or Lenders.

 

C.    Amendments of AXEL Credit Documents.    Holdings and Company shall not,
and shall not permit any of their respective Subsidiaries to, amend or otherwise
change the terms of any of the AXEL Credit Documents, or make any payment
consistent with an amendment thereof or a change thereto, that would have the
effect of (i) changing (to earlier dates) any dates

 

137



--------------------------------------------------------------------------------

upon which payments of principal or interest are due on the AXELs, (ii) reducing
the percentage specified in the definition of “Requisite Lenders” in the AXEL
Credit Agreement, or (iii) changing the prepayment provisions of the AXEL Credit
Agreement in a manner that disproportionately disadvantages the Lenders relative
to the lenders under the AXEL Credit Agreement or confers additional rights on
the lenders under the AXEL Credit Agreement which would be adverse to Lenders,
without the prior written consent of Requisite Lenders under this Agreement.

 

D.    Designation of “Designated Senior Debt”.    Holdings and Company shall not
designate any Indebtedness as “Designated Senior Debt” (as defined in the New
Sub Debt Indentures or the Junior Subordinated Seller Notes) for purposes of the
New Sub Debt Indentures or the Junior Subordinated Seller Notes without the
prior written consent of Requisite Lenders.

 

7.15    Fiscal Year

 

Holdings and Company shall not change their Fiscal Year-end from the Sunday
nearest to November 30.

 

SECTION 8

 

EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1    Failure to Make Payments When Due.

 

Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Company to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Company to pay any interest on any Loan or any
fee or any other amount due under this Agreement within three days after the
date due; or

 

8.2    Default in Other Agreements.

 

(i)    Failure of Holdings or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $5,000,000
or more or with an aggregate principal amount of $10,000,000 or more, in each
case beyond the end of any grace period provided therefor; or (ii) breach or
default by Holdings or any of its Subsidiaries with respect to any other
material term of (a) one or more items of Indebtedness or Contingent Obligations
in the individual or aggregate principal amounts referred to in clause (i) above
or (b) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a

 

138



--------------------------------------------------------------------------------

trustee on behalf of such holder or holders) to cause, that Indebtedness or
Contingent Obligation(s) to become or be declared due and payable prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or

 

8.3    Breach of Certain Covenants.

 

Failure of Holdings or Company to perform or comply with any term or condition
contained in subsection 2.5 or 6.2 of 6.13 or Section 7 of this Agreement;
provided, however, that such failure with respect to the covenants contained in
subsections 7.1, 7.2, 7.3 and 7.4 shall not constitute an Event of Default for
ten days after such failure so long as Company is diligently pursuing the cure
of such failure; or

 

8.4    Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Holdings
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Holdings or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5    Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an officer of Holdings, Company or such Loan Party becoming aware of such
default or (ii) receipt by Holdings, Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or

 

8.6    Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i)    A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
(other than Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holdings or any of its Subsidiaries
(other than Immaterial Subsidiaries), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Holdings or
any of its Subsidiaries (other than Immaterial Subsidiaries) for all or a
substantial part of its property; or a warrant of attachment,

 

139



--------------------------------------------------------------------------------

execution or similar process shall have been issued against any substantial part
of the property of Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or

 

8.7    Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i)    Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall have an order for relief entered with respect to it or commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Holdings or
any of its Subsidiaries (other than Immaterial Subsidiaries) shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Board of Directors of Holdings or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (i)
above or this clause (ii); or

 

8.8    Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $5,000,000 or (ii) in the
aggregate at any time an amount in excess of $10,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Holdings or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

8.9    Dissolution.

 

Any order, judgment or decree shall be entered against Holdings or any of its
Subsidiaries decreeing the dissolution or split up of Holdings or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

 

8.10    Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Holdings or any of its Subsidiaries in excess of $7,500,000 during the term of
this Agreement; or

 

8.11    Change in Control.

 

(i)    Holdings shall cease to own 100% of the capital stock of Company; or (ii)
Bain and the Other Investors shall cease to have a presently exercisable right
to vote at least 51% of all issued and

 

140



--------------------------------------------------------------------------------

outstanding equity Securities of Holdings entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Holdings; or (iii) Bain and the Other Investors shall cease to
beneficially own at least 51% of the economic value of Holdings; or (iv) a
majority of the members of the Board of Directors of Company shall not be
Continuing Directors; or (v) Bain shall (a) cease to have a presently
exercisable right to vote more of the issued and outstanding equity Securities
of Holdings entitled (without regard to the occurrence of any contingency) to
vote for the election of members of the Board of Directors of Holdings than any
one of the Other Investors, or (b) cease to beneficially own a greater
percentage of the economic value of Holdings than the percentage beneficially
owned by any one of the Other Investors; or (vi) the ratio of (a) either (x) the
percentage of the issued and outstanding equity Securities of Holdings or (y)
the percentage of the economic value of Holdings, in each case held by Bain at
any time, to (b) either (x) the percentage of the issued and outstanding equity
Securities of Holdings or (y) the percentage of the economic value of Holdings,
in each case held by Bain on the Effective Date, shall at any time be less than
.50:1.0; or (vii) a “Change of Control” under either of the New Sub Debt
Indentures shall occur; or

 

8.12    Invalidity of Guaranties; Failure of Security; Repudiation of
Obligations.

 

At any time after the execution and delivery thereof, (i) any Guaranty for any
reason, other than the satisfaction in full of all Obligations (other than
inchoate indemnification obligations with respect to claims, losses or
liabilities which have not yet arisen and are not yet due and payable), shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void, (ii) any Collateral Document shall
cease to be in full force and effect (other than by reason of a release of
Collateral thereunder in accordance with the terms hereof or thereof, the
satisfaction in full of the Obligations (other than inchoate indemnification
obligations with respect to claims, losses or liabilities which have not yet
arisen and are not yet due and payable) or any other termination of such
Collateral Document in accordance with the terms hereof or thereof) or shall be
declared null and void, or Administrative Agent shall not have or shall cease to
have a valid and perfected First Priority Lien in any Collateral purported to be
covered thereby having a fair market value, individually or in the aggregate,
exceeding $2,000,000, in each case for any reason other than the failure of
Administrative Agent or any Lender to take any action within its control, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document to
which it is a party:

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Holdings and Company, and the obligation of each Lender to make any
Loan, the obligation of Administrative Agent to issue any Letter of Credit and
the right of any Lender

 

141



--------------------------------------------------------------------------------

to issue any Letter of Credit hereunder shall thereupon terminate, and (ii) upon
the occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, declare all or any portion
of the amounts described in clauses (a) through (c) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan, the obligation of Administrative Agent to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate; provided that the foregoing shall not
affect in any way the obligations of Lenders under subsection 3.3C(i) or the
obligations of Lenders to purchase participations in any unpaid Swing Line Loans
as provided in subsection 2.1A(iii).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Collateral Agent pursuant to the terms of the
Intercreditor Agreement and shall be applied as therein provided.

 

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to clause (ii)
of such paragraph Company shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Company, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon. The provisions of this paragraph
are intended merely to bind Lenders to a decision which may be made at the
election of Requisite Lenders and are not intended, directly or indirectly, to
benefit Holdings or Company, and such provisions shall not at any time be
construed so as to grant Holdings or Company the right to require Lenders to
rescind or annul any acceleration hereunder or to preclude Administrative Agent
or Lenders from exercising any of the rights or remedies available to them under
any of the Loan Documents, even if the conditions set forth in this paragraph
are met.

 

SECTION 9

 

AGENTS

 

9.1    Appointment.

 

A.    Appointment of Agents.    GSCP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes Syndication Agent to act as its
agent in accordance with the terms of this Agreement and the other Loan
Documents. JPMCB is hereby appointed Administrative Agent hereunder and under
the other Loan Documents and each Lender hereby authorizes Administrative Agent
to act as its agent in accordance with the terms of this Agreement and the other
Loan Documents. Wachovia and Fleet are hereby appointed Co-Documentation Agents

 

142



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, and each Lender hereby authorizes
the Co-Documentation Agents to act as its agent in accordance with the terms of
this Agreement and the other Loan Documents. Each Lender hereby authorizes and
confirms the appointment by Administrative Agent of JPMCB as Collateral Agent
under the Intercreditor Agreement and each Lender hereby authorizes Collateral
Agent to act as its agent in accordance with the terms of the Intercreditor
Agreement and the other Loan Documents. Each Agent hereby agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and Company shall have no rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties under
this Agreement, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
Each of Syndication Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the date on which Syndication Agent notifies Company that it
has concluded its primary syndication of the Loans and Commitments, all
obligations of GSCP, in its capacity as Syndication Agent hereunder, shall
terminate. Fleet and Wachovia, in their capacity as Co-Documentation Agents,
shall have no obligations hereunder.

 

B.    Appointment of Supplemental Collateral Agents.    It is the purpose of
this Agreement and the other Loan Documents that there shall be no violation of
any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction. It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case Administrative Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that Administrative Agent appoint an
additional individual or institution as a separate trustee, co-trustee,
collateral agent or collateral co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental Collateral
Agent” and collectively as “Supplemental Collateral Agents”).

 

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental

 

143



--------------------------------------------------------------------------------

Collateral Agent and all references therein to Administrative Agent shall be
deemed to be references to Administrative Agent and/or such Supplemental
Collateral Agent, as the context may require.

 

Should any instrument in writing from Holdings, Company or any other Loan Party
be required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Holdings or Company shall, or shall cause
such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by Administrative Agent. In case any
Supplemental Collateral Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall vest in and be exercised by Administrative Agent until the
appointment of a new Supplemental Collateral Agent.

 

9.2    Powers and Duties; General Immunity.

 

A.    Powers; Duties Specified.    Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified in this Agreement and the other Loan Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. Collateral Agent agrees that it will not give any
instruction to any depositary institution at which any Deposit Account of any
Loan Party is maintained with respect to any such Deposit Account prior to the
occurrence and continuance of an Event of Default. No Agent shall have, by
reason of this Agreement or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing in this Agreement or any of
the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.

 

B.    No Responsibility for Certain Matters.    No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any other
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any of Agent to Lenders or by or on behalf of
Holdings or Company to any Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Holdings or Company or any other Person liable
for the payment of any Obligations, nor shall any Agent be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Potential Event of Default. Anything
contained in this Agreement to the contrary notwithstanding, Administrative
Agent shall not have

 

144



--------------------------------------------------------------------------------

any liability arising from confirmations of the amount of outstanding Loans or
the Letter of Credit Usage or the component amounts thereof.

 

C.    Exculpatory Provisions.    None of Agents nor any of their respective
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Loan Documents except to the extent caused by such Agent’s gross negligence
or willful misconduct. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent, in the case of any Agent other than the Collateral Agent,
shall have received instructions in respect thereof from Requisite Lenders (or
such other Lenders as may be required to give such instructions under subsection
10.6) or, in the case of the Collateral Agent, in accordance with the
Intercreditor Agreement, and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be) or in accordance with the
Intercreditor Agreement, as the case may be, such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Holdings and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting under this Agreement or any of the other
Loan Documents, in the case of any Agent other than the Collateral Agent, in
accordance with the instructions of Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) or, in the case
of the Collateral Agent, in accordance with the Intercreditor Agreement.

 

D.    Agent Entitled to Act as Lender.    The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. Any Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Holdings, Company or any of their
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Holdings and Company for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders.

 

9.3    Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

145



--------------------------------------------------------------------------------

 

A.    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

B.    Each Lender, by delivering its signature page to this Agreement on the
Effective Date shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Effective Date.

 

9.4    Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by
Company or Holdings, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as such
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
that in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, that this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso to the immediately preceding sentence.

 

9.5    Successor Administrative Agent and Swing Line Lender.

 

A.    Successor Administrative Agent.    Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to Lenders and Company, and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Company and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Company, to appoint a successor Administrative
Agent with the consent of

 

146



--------------------------------------------------------------------------------

Company (which consent shall not be unreasonably withheld). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

 

B.    Successor Swing Line Lender.    Any resignation or removal of
Administrative Agent pursuant to subsection 9.5A shall also constitute the
resignation or removal of JPMCB or its successor as Swing Line Lender, and any
successor Administrative Agent appointed pursuant to subsection 9.5A shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder. In such event (i) Company shall prepay any outstanding
Swing Line Loans made by the retiring or removed Agent in its capacity as Swing
Line Lender, (ii) upon such prepayment, the retiring or removed Administrative
Agent and Swing Line Lender shall surrender any Swing Line Note held by it to
Company for cancellation, and (iii) if so requested by the successor
Administrative Agent and Swing Line Lender in accordance with subsection 2.1E,
Company shall issue a new Swing Line Note to the successor Administrative Agent
and Swing Line Lender substantially in the form of Exhibit VI annexed hereto, in
the principal amount of the Swing Line Loan Commitment then in effect and with
other appropriate insertions.

 

9.6    Collateral Documents and Guaranty.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into the Intercreditor Agreement, and each
Lender agrees to be bound by the terms of the Intercreditor Agreement; provided
that Administrative Agent shall not enter into or consent to any material
amendment, modification, termination or waiver of the Intercreditor Agreement
without the prior consent of Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 10.6). Each Lender hereby
further authorizes Collateral Agent (and under the terms of the Intercreditor
Agreement Collateral Agent is authorized), on behalf of and for the benefit of
Lenders, to enter into each Collateral Document as secured party and to be the
agent for and representative of the Lenders under the Guaranties, and each
Lender agrees to be bound by the terms of each Collateral Document and each
Guaranty; provided that Collateral Agent shall not enter into or consent to any
material amendment, modification, termination or waiver of the Intercreditor
Agreement without the prior consent of Requisite Lenders (or such other Lenders
as

 

147



--------------------------------------------------------------------------------

may be required to give such instructions under subsection 10.6) ; provided
further, however, that, without further written consent or authorization from
Lenders, Collateral Agent may execute any documents or instruments necessary to
(a) release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted by this Agreement or as permitted
or required under the Intercreditor Agreement or the Collateral Documents or to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under subsection 10.6) have otherwise consented or (b) release any
Subsidiary Guarantor from the Subsidiary Guaranty if all of the capital stock of
such Subsidiary Guarantor is sold to any Person pursuant to a sale or other
disposition permitted hereunder or as permitted under the Intercreditor
Agreement or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under subsection 10.6) have otherwise consented;
provided, however, that nothing in this subsection shall require consent to
release from the Subsidiary Guaranty any Person which, immediately after such
sale, shall be a Domestic Subsidiary of Holdings which is obligated to and will
enter into the Subsidiary Guaranty. Anything contained in any of the Loan
Documents to the contrary notwithstanding, Company, Administrative Agent,
Collateral Agent and each Lender hereby agree that (X) no Lender shall have any
right individually to realize upon any of the Collateral under any Collateral
Document or to enforce the Subsidiary Guaranty, it being understood and agreed
that all powers, rights and remedies under the Collateral Documents and the
Guaranties may be exercised solely by Collateral Agent for the benefit of
Secured Parties in accordance with the terms thereof, and (Y) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Collateral Agent or any Secured Party may be the purchaser of any
or all of such Collateral at any such sale and Collateral Agent, as agent for
and representative of Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale.

 

SECTION 10

 

MISCELLANEOUS

 

10.1    Assignments and Participations in Loans and Letters of Credit.

 

A.    General.    Subject to subsection 10.1B, each Lender shall have the right
at any time to (i) sell, assign or transfer to any Eligible Assignee, or (ii)
sell participations to any Person in, all or any part of its Commitments or any
Loan or Loans made by it or its Letters of Credit or participations therein or
any other interest herein or in any other Obligations owed to it; provided that
no such sale, assignment, transfer or participation shall, without the consent
of Company, require Company to file a registration statement with the Securities
and Exchange Commission or apply to qualify such sale, assignment, transfer or
participation under the securities laws of any state; provided, further that no
such sale, assignment or transfer described in clause (i) above shall be
effective unless and until an Assignment Agreement effecting such sale,
assignment or transfer shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection

 

148



--------------------------------------------------------------------------------

10.1B(ii); provided, further that no such sale, assignment, transfer or
participation of any Letter of Credit or any participation therein may be made
separately from a sale, assignment, transfer or participation of a corresponding
interest in the Revolving Loan Commitment and the Revolving Loans of the Lender
effecting such sale, assignment, transfer or participation; and provided,
further that, anything contained herein to the contrary notwithstanding, the
Swing Line Loan Commitment and the Swing Line Loans of Swing Line Lender may not
be sold, assigned or transferred as described in clause (i) above to any Person
other than a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5. Except as otherwise provided in this subsection
10.1, no Lender shall, as between Company and such Lender, be relieved of any of
its obligations hereunder as a result of any sale, assignment or transfer of, or
any granting of participations in, all or any part of its Commitments or the
Loans, the Letters of Credit or participations therein, or the other Obligations
owed to such Lender.

 

B.    Assignments.

 

(i)    Amounts and Terms of Assignments.    Each Commitment, Loan, Letter of
Credit or participation therein, or other Obligation may (a) be assigned in any
amount to another Lender, or to an Affiliate of the assigning Lender or another
Lender, with the giving of notice to Company and Administrative Agent, or (b) be
assigned in an aggregate amount of not less than $1,000,000 (or such lesser
amount as shall constitute the aggregate amount of the Commitments, Loans,
Letters of Credit and participations therein, and other Obligations of the
assigning Lender) to any other Eligible Assignee with the consent of Company and
Administrative Agent (which consent of Company and Administrative Agent shall
not be unreasonably withheld or delayed); provided that, unless otherwise agreed
to in writing by Company and Administrative Agent, the assigning Lender shall
have, immediately after giving effect to such assignment, not less than an
aggregate amount of $1,000,000 in Commitments, Loans and Letter of Credit; and
provided further, however, that (x) upon the occurrence and during the
continuance of an Event of Default, or (y) in the case of assignments by any of
the Agents, or (z) in the case of an assignment of a funded Tranche A Term Loan,
an assignment in accordance with this clause (b) may be made without the consent
of Company or Administrative Agent, upon the giving of notice to Company and
Administrative Agent. To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans, Letters of Credit or
participations therein, or other Obligations or the portion thereof so assigned.
The parties to each such assignment shall execute and deliver to Administrative
Agent, for its acceptance and recording in the Register, an Assignment
Agreement, together with a processing and recordation fee of $500 in the case of
assignments pursuant to clause (a) above and assignments by any of the Agents,
and $2,000 in the case of all other assignments and such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to subsection 2.7B(iii)(a).
Upon such execution, delivery, acceptance and recordation, from and after the
effective date specified in such Assignment Agreement,

 

149



--------------------------------------------------------------------------------

(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender with respect to
any outstanding Letters of Credit such Lender shall continue to have all rights
and obligations of an Issuing Lender with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The Commitments hereunder shall
be modified to reflect the Commitment of such assignee and any remaining
Commitment of such assigning Lender and, if any such assignment occurs after the
issuance of any Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lenders in accordance with Subsection 2.1E, be issued to
the assignee and/or to the assigning Lender, substantially in the form of
Exhibit IV, Exhibit V or Exhibit VI annexed hereto, as the case may be, with
appropriate insertions, to reflect the new Commitments and/or outstanding
Tranche A Term Loan, as the case may be, of the assignee and/or the assigning
Lender.

 

(ii)    Acceptance by Administrative Agent; Recordation in Register.    Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a), Administrative Agent
shall, if Administrative Agent has and Company have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Company. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

C.    Participations.    The holder of any participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of

 

150



--------------------------------------------------------------------------------

or the rate of interest or fees payable on any Loan allocated to such
participation, and all amounts payable by Company hereunder (including amounts
payable to such Lender pursuant to subsections 2.6D, 2.7 and 3.6) shall be
determined as if such Lender had not sold such participation. Company and each
Lender hereby acknowledge and agree that, solely for purposes of subsections
10.4 and 10.5, (a) any participation will give rise to a direct obligation of
Company to the participant and (b) the participant shall be considered to be a
“Lender”.

 

D.    Assignments to Federal Reserve Banks and Fund Trustees.    In addition to
the assignments and participations permitted under the foregoing provisions of
this subsection 10.1, any Lender may assign and pledge all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank, and with the consent of Company and Administrative
Agent any Lender which is an investment fund may pledge all or any portion of
its Notes or Loans to its trustee in support of its obligations to such trustee;
provided that (i) no Lender shall, as between Company and such Lender, be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge and (ii) in no event shall such Federal Reserve Bank or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

E.    Information.    Each Lender may furnish any information concerning Company
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to subsection 10.19.

 

F.    Representations of Lenders.    Each Lender listed on the signature pages
hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of loans such as the Loans; and (iii) that it will
make its Loans for its own account in the ordinary course of its business and
without a view to distribution of such Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this subsection 10.1, the
disposition of such Loans or any interests therein shall at all times remain
within its exclusive control). Each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree that the representations and
warranties of such Lender contained in Section 2(c) of such Assignment Agreement
are incorporated herein by this reference.

 

10.2    Expenses.

 

Whether or not the transactions contemplated hereby are consummated, Company
agrees to pay promptly (i) all the actual and reasonable costs and expenses of
preparation of the Loan Documents and any consents, amendments (requested by or
for the benefit of Company), waivers or other modifications thereto; (ii) all
the costs of furnishing all opinions by counsel for Company (including any
opinions requested by Lenders as to any legal matters arising hereunder) and of
Company’s performance of and compliance with all agreements and conditions on
its part to be performed or complied with under this Agreement and the other
Loan Documents including with

 

151



--------------------------------------------------------------------------------

respect to confirming compliance with environmental, insurance and solvency
requirements; (iii) the reasonable fees, expenses and disbursements of counsel
to Syndication Agent and counsel to Administrative Agent (in each case including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments (requested by or for the benefit of Company), waivers or
other modifications thereto and any other documents or matters requested by
Company; (iv) all the reasonable costs and reasonable expenses of creating and
perfecting Liens in favor of Collateral Agent on behalf of Lenders pursuant to
any Collateral Document, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums, and
reasonable fees, expenses and disbursements of counsel to Syndication Agent,
counsel to Administrative Agent and counsel to Collateral Agent and of counsel
providing any opinions that Syndication Agent, Administrative Agent, Collateral
Agent or Requisite Lenders may request in respect of the Collateral Documents or
the Liens created pursuant thereto; (v) all the reasonable costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Administrative Agent or Syndication
Agent and their respective counsel) of obtaining and reviewing any appraisals
provided for under subsection 6.9C, any environmental audits or reports provided
for under subsection 4.2I or 6.9B(viii) and any audits or reports provided for
under subsection 6.5B with respect to Inventory and accounts receivable of
Holdings and its Subsidiaries; (vi) all the reasonable costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
consultants, advisors and agents employed or retained by Administrative Agent or
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (vii) all other reasonable costs and expenses incurred
by Syndication Agent or Administrative Agent in connection with the syndication
of the Commitments and the negotiation, preparation and execution of the Loan
Documents and any consents, amendments (requested by or for the benefit of
Company), waivers or other modifications thereto and the transactions
contemplated thereby; and (viii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by
Syndication Agent, Administrative Agent and Lenders in enforcing any Obligations
of or in collecting any payments due from any Loan Party hereunder or under the
other Loan Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranties Subsidiary Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

 

10.3    Indemnity.

 

A.    In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby are consummated, Company
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless Agents (including Collateral Agent) and Lenders, and the
officers, partners, directors, trustees, employees, agents and affiliates of any
of Agents (including Collateral Agent) and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined);

 

152



--------------------------------------------------------------------------------

provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence, bad faith or willful misconduct of
that Indemnitee as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or the Related Agreements or the transactions
contemplated hereby or thereby (including Lenders’ agreement to make the Loans
hereunder or the use or intended use of the proceeds thereof or the issuance of
Letters of Credit hereunder or the use or intended use of any thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranties)), (ii) the statements contained in the commitment letter delivered
by any Lender to Company with respect thereto, or (iii) any Environmental Claim
or any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.

 

B.    To the extent permitted by applicable law, neither Holdings nor any of its
Subsidiaries or Affiliates shall assert, and hereby waives, any claim against
any Lender or any of their Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Holdings and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

C.    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is

 

153



--------------------------------------------------------------------------------

permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

10.4    Set-Off; Security Interest in Deposit Accounts.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by Company
at any time or from time to time subject to the consent of Collateral Agent,
without notice to Company or to any other Person (other than Collateral Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts or payroll accounts) and any other Indebtedness at any
time held or owing by that Lender to or for the credit or the account of Company
against and on account of the obligations and liabilities of Company which are
then due and payable to that Lender under this Agreement, the Letters of Credit
and participations therein and the other Loan Documents, including all claims of
any nature or description arising out of or connected with this Agreement, the
Letters of Credit and participations therein or any other Loan Document,
irrespective of whether or not that Lender shall have made any demand hereunder
which are then due and payable. Company hereby further grants to Collateral
Agent and each Lender a security interest in all deposits and accounts
maintained with Collateral Agent or such Lender as security for the Obligations.

 

Company, the Lenders and Administrative Agent hereby acknowledge and agree that
the provisions of this subsection 10.4 are subject to the provisions of the
Intercreditor Agreement. To the extent that any Lender is required pursuant to
the provisions of the Intercreditor Agreement to turn over to the Collateral
Agent any payments otherwise subject to the provisions of this subsection 10.4,
such payments shall not be subject to the provisions of this subsection 10.4.

 

10.5    Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so

 

154



--------------------------------------------------------------------------------

that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders
in proportion to the Aggregate Amounts Due to them; provided that if all or part
of such proportionately greater payment received by such purchasing Lender is
thereafter recovered from such Lender upon the bankruptcy or reorganization of
Company or otherwise, those purchases shall be rescinded and the purchase prices
paid for such participations shall be returned to such purchasing Lender ratably
to the extent of such recovery, but without interest. Company expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Company to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

Company, the Lenders and Administrative Agent hereby acknowledge and agree that
the provisions of this subsection 10.5 are subject to the provisions of the
Intercreditor Agreement. To the extent that any Lender is required pursuant to
the provisions of the Intercreditor Agreement to turn over to the Collateral
Agent any payments otherwise subject to the provisions of this subsection 10.5,
such payments shall not be subject to the provisions of this subsection 10.5.

 

10.6    Amendments and Waivers.

 

A.    No amendment, modification, termination or waiver of any provision of the
Loan Documents, or consent to any departure by Company therefrom, shall in any
event be effective without the written concurrence of Requisite Lenders;
provided that no such amendment, modification, termination, waiver or consent
shall, without the consent of each Lender (with Obligations directly affected in
the case of the following clause (i)): (i) extend the scheduled final maturity
of any Loan or Note, or waive, reduce or postpone any scheduled repayment set
forth in subsection 2.4B, or extend the stated expiration date of any Letter of
Credit beyond the Revolving Loan Commitment Termination Date, or reduce the rate
of interest on any Loan (other than any waiver of any increase in the interest
rate applicable to any Loan pursuant to subsection 2.2E) or any commitment fees
or letter of credit fees payable hereunder, or extend the time for payment of
any such interest or fees, or reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit, (ii) amend, modify,
terminate or waive any provision of this subsection 10.6, (iii) reduce the
percentage specified in the definition of “Requisite Lenders” (it being
understood that, with the consent of Requisite Lenders, additional extensions of
credit pursuant to this Agreement may be included in the determination of
“Requisite Lenders” on substantially the same basis as the Tranche A Term Loan
Commitments, the Tranche A Term Loans, the Revolving Loan Commitments and the
Revolving Loans are included on the Effective Date), (iv) release all or
substantially all of the Collateral or Holdings from the Holdings Guaranty all
or substantially all of the Subsidiary Guarantors from the Subsidiary Guaranty
except as expressly provided in the Loan Documents, or (v) consent to the
assignment or transfer by Company of any of its rights and obligations under
this Agreement; provided, further that no such amendment, modification,
termination or waiver shall (1) increase the Commitments of any Lender over the
amount thereof then in effect, or extend the duration thereof, without the
consent of such Lender (it being understood that no amendment, modification or
waiver of any condition precedent, covenant, Potential Event of Default or Event
of Default shall constitute an increase or extension in the Commitment of any

 

155



--------------------------------------------------------------------------------

Lender, and that no increase in the available portion of any Commitment of any
Lender shall constitute an increase in such Commitment of such Lender); (2)
amend, modify, terminate or waive any provision of subsection 2.1A(iii) or any
other provision of this Agreement relating to the Swing Line Loan Commitment or
the Swing Line Loans without the consent of Swing Line Lender; (3) amend the
definition of “Requisite Class Lenders” without the consent of Requisite Class
Lenders of each Class, or alter the required application of any repayments or
prepayments as between Classes pursuant to subsection 2.4B(iv) without the
consent of Requisite Class Lenders of each Class which is being allocated a
lesser repayment or prepayment as a result thereof (although Requisite Lenders
may waive, in whole or in part, any mandatory prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered); (4) amend, modify, terminate or waive
any obligation of Lenders relating to the purchase of participations in Letters
of Credit as provided in subsection 3.1C without the written concurrence of
Administrative Agent and of each Issuing Lender which has a Letter of Credit
then outstanding or which has not been reimbursed for a drawing under a Letter
of Credit issued it; or (5) amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent (including the Collateral Agent), or
any other provision of this Agreement as the same applies to the rights or
obligations of any Agent (including the Collateral Agent), in each case without
the consent of such Agent (including the Collateral Agent).

 

B.    Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company in any case shall entitle Company to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

 

10.7    Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8    Notices.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telexed or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile or telex, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided that notices to Syndication Agent or Administrative
Agent shall not be effective until

 

156



--------------------------------------------------------------------------------

received. For the purposes hereof, the address of each party hereto shall be as
set forth under such party’s name on the signature pages hereof or (i) as to
Holdings, Company and Administrative Agent, such other address as shall be
designated by such Person in a written notice delivered to the other parties
hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.

 

10.9    Survival of Representations, Warranties and Agreements.

 

A.    All representations, warranties and agreements made herein shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

 

B.    Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company and Holdings set forth in subsections 2.6D,
2.7, 3.5A, 3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in
subsections 9.2C, 9.4 and 10.5 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination of this Agreement.

 

10.10    Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

10.11    Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of Company or any other party or against or in
payment of any or all of the Obligations. To the extent that Company makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

157



--------------------------------------------------------------------------------

 

10.12    Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13    Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

10.14    Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15    Applicable Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

10.16    Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither Holdings’ or Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Holdings or Company without the prior written consent of all
Lenders.

 

10.17    Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY OR HOLDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

 

158



--------------------------------------------------------------------------------

DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY AND HOLDINGS, FOR THEMSELVES
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)    ACCEPT GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(II)    WAIVE ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)    AGREE THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
HOLDINGS AND COMPANY AT THEIR ADDRESSES PROVIDED IN ACCORDANCE WITH SUBSECTION
10.8;

 

(IV)    AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)    AGREE THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY
OTHER JURISDICTION; AND

 

(VI)    AGREE THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

10.18    Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in

 

159



--------------------------------------------------------------------------------

entering into this Agreement, and that each will continue to rely on this waiver
in their related future dealings. Each party hereto further warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

10.19    Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with prudent lending
or investing practices, it being understood and agreed by Company and Holdings
that in any event a Lender may make disclosures to Affiliates of such Lender or
disclosures reasonably required by any bona fide assignee, transferee or
participant in connection with the contemplated assignment or transfer by such
Lender of any Loans or any participations therein or by any direct or indirect
contractual counterparties (or the professional advisors thereto) in swap
agreements (provided that such swap counterparties and advisors are advised of
and agree to be bound by the provisions of this subsection 10.19) or disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify Company of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall any Lender be obligated or required to return any materials
furnished by Holdings or any of its Subsidiaries.

 

10.20    Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by Requisite Lenders (under and as defined in the Existing
Credit Agreement), Agents, each New Lender, Company and Holdings and receipt by

 

160



--------------------------------------------------------------------------------

Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

It is the intention of each of the parties hereto that the Existing Credit
Agreement be amended and restated so as to preserve the perfection and priority
of all security interests securing indebtedness and obligations under the
Existing Credit Agreement and the other Loan Documents and that all indebtedness
and obligations of Company and its Subsidiaries hereunder and thereunder shall
be secured by the Collateral Documents and that this Agreement shall not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or be deemed to evidence or constitute repayment of
all or any portion of any such obligations or liabilities. The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing Credit Agreement made under and in accordance with the terms of
subsection 10.6 thereof.

 

[Remainder of page intentionally left blank]

 

161



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

SEALY MATTRESS COMPANY

By:

 

--------------------------------------------------------------------------------

Name:

Title:

HOLDINGS:

 

SEALY CORPORATION

By:

 

--------------------------------------------------------------------------------

Name:

Title:

     

Notice Address:

   

Sealy, Inc.

One Office Parkway

Trinity, NC 27370

Attention:      Kenneth L. Walker

Telephone:    (336) 861-3660

Facsimile:     (336) 861-3786

     

with a copy to:

         

Bain Capital, LLC.

111 Huntington Avenue

Boston, MA 02199

Attention:      Paige Daly

Telephone:    (617) 516-2078

Facsimile:     (617) 516-2010

     

and:

 

S-1



--------------------------------------------------------------------------------

 

   

Kirkland & Ellis

200 East Randolph Drive

Chicago, IL 60601

Attention:      Linda Myers

Telephone:    (312) 861-2322

Facsimile:     (312) 861-2200

 

 

S-2



--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

individually and as Syndication Agent

By:

 

--------------------------------------------------------------------------------

   

Authorized Signatory

     

Notice Address:

     

Goldman Sachs Credit Partners L.P.

c/o Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Attention:      Stephen King

Telephone:    212-902-8123

Telecopy:      212-357-9110

 

S-3



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK,

Individually, as Administrative Agent
and as Collateral Agent

By:

 

--------------------------------------------------------------------------------

Name:

Title:

Notice Address:

     

JP Morgan Chase Bank

270 Park Avenue

New York, NY 10017

Attention:      Martha Gurwit

Telephone:    (212) 270-5041

Facsimile:     (212) 270-0998

 

S-4



--------------------------------------------------------------------------------

 

FLEET NATIONAL BANK

as a Co-Documentation Agent

By:

 

--------------------------------------------------------------------------------

Name:

Title:

Notice Address:

     

Fleet National Bank

100 Federal Street

11th Floor

Mail Stop: Made 100 11D

Boston, MA 02110

Attention:      Mark D. Cordes

Telephone:    617-434-2460

Facsimile:     617-434-4929

 

S-5



--------------------------------------------------------------------------------

 

WACHOVIA BANK, N.A.

as a Co-Documentation Agent

By:

 

--------------------------------------------------------------------------------

Name:

Title:

Notice Address:

     

Wachovia Bank, N.A.

301 South College Street

One Wachovia Center

Charlotte, NC 28288

Attention:      David Silander

Telephone:    704-383-5124

Facsimile:     704-374-4793

 

 

S-6



--------------------------------------------------------------------------------

 

SCHEDULE 1.1(i)

 

Addbacks to EBITDA

 

Without duplication, including across categories:

 

(i)   any bad debt, factoring losses or write-offs incurred specifically with
respect to American Mattress, MD, MF, MF’s franchisees and the Subsidiaries of
MD and MF in the preceding 12-month period prior to the Effective Date and
prospectively as a result of any transaction involving MD (other than any
post-bankruptcy petition exposure);

 

(ii)   items classified as unusual or nonrecurring gains and losses (including
restructuring costs, severance and relocation costs, any one-time expenses
related to (or resulting from) any merger, recapitalization or Permitted
Acquisition);

 

(iii)   non-recurring cash restructuring charges incurred in connection with
Permitted Acquisitions to the extent deducted in determining Consolidated Net
Income;

 

(iv)   one-time compensation charges, including any arising from any
recapitalization of Holdings’ special bonus program or existing stock options,
performance share or restricted stock plans resulting from any merger or
recapitalization transaction or expensed in any period prior to the consummation
of the Merger (as defined in the Existing Credit Agreement); and

 

(v)   Bain Management Fees (excluding any portion thereof representing
reimbursement of expenses or fees for acquisitions, financings or divestitures)
paid during such period under the Bain Advisory Services Agreement, and any
Harvard Management Fees (excluding any portion thereof representing
reimbursement of expenses paid during such period).



--------------------------------------------------------------------------------

 

SCHEDULE 2.1

 

Lenders’ Revolving Commitments and Pro Rata Shares

 

Lender

--------------------------------------------------------------------------------

    

Revolving Loan Commitment

--------------------------------------------------------------------------------

    

Pro Rata Share

--------------------------------------------------------------------------------

 

GSCP

    

$

12,500,000.00

    

25

%

JPMCP

    

$

12,500,000.00

    

25

%

FLEET

    

$

12,500,000.00

    

25

%

Wachovia

    

$

12,500,000.00

    

25

%

      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

    

$

50,000,000.00

    

100

%

      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 8, 2002

 

AMONG

 

SEALY MATTRESS COMPANY,

AS BORROWER,

 

 

SEALY CORPORATION,

AS GUARANTOR,

 

 

THE LENDERS LISTED HEREIN,

AS LENDERS,

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

AS CO-LEAD ARRANGER AND SYNDICATION AGENT,

 

 

JPMORGAN CHASE BANK,

AS ADMINISTRATIVE AGENT,

 

 

J.P. MORGAN SECURITIES INC.,

AS CO-LEAD ARRANGER,

 

FLEET NATIONAL BANK,

AS CO-DOCUMENTATION AGENT

 

AND

 

WACHOVIA BANK, N.A.,

AS CO-DOCUMENTATION AGENT



--------------------------------------------------------------------------------

 

SEALY MATTRESS COMPANY

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

  

2

1.1

  

Certain Defined Terms

  

2

1.2

  

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

  

41

1.3

  

Other Definitional Provisions and Rules of Construction

  

41

1.4

  

Changes in GAAP

  

42

SECTION 2 AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

  

42

2.1

  

Commitments; Making of Loans; the Register; Notes

  

42

2.2

  

Interest on the Loans

  

49

2.3

  

Fees

  

53

2.4

  

Repayments, Prepayments and Reductions in Revolving Loan Commitments; General
Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranties

  

54

2.5

  

Use of Proceeds

  

63

2.6

  

Special Provisions Governing Eurodollar Rate Loans

  

64

2.7

  

Increased Costs; Taxes; Capital Adequacy

  

66

2.8

  

Obligation of Lenders and Issuing Lenders to Mitigate

  

70

2.9

  

Defaulting Lenders

  

70

2.10

  

Removal or Replacement of a Lender

  

72

SECTION 3 LETTERS OF CREDIT

  

73

3.1

  

Issuance of Letters of Credit and Lenders' Purchase of Participations Therein

  

73

3.2

  

Letter of Credit Fees

  

77

3.3

  

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

  

78

3.4

  

Obligations Absolute

  

81

3.5

  

Indemnification; Nature of Issuing Lenders' Duties

  

81

3.6

  

Increased Costs and Taxes Relating to Letters of Credit

  

83

SECTION 4 CONDITIONS TO EFFECTIVENESS, LOANS AND LETTERS OF CREDIT

  

84

4.1

  

Conditions to Existing Credit Agreement Revolving Loans and Letters of Credit

  

84

4.2

  

Conditions to Effectiveness of Amendment and Restatement

  

84

4.3

  

Conditions to All Loans

  

90

4.4

  

Conditions to Letters of Credit

  

91

SECTION 5 HOLDINGS' AND COMPANY'S REPRESENTATIONS AND WARRANTIES

  

91

 

i



--------------------------------------------------------------------------------

 

5.1

  

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

  

92

5.2

  

Authorization of Borrowing, etc.

  

92

5.3

  

Financial Condition

  

93

5.4

  

No Material Adverse Change

  

94

5.5

  

Title to Properties; Liens; Real Property

  

94

5.6

  

Litigation; Adverse Facts

  

95

5.7

  

Payment of Taxes

  

95

5.8

  

Performance of Agreements; Materially Adverse Agreements

  

95

5.9

  

Governmental Regulation

  

96

5.10

  

Securities Activities

  

96

5.11

  

Employee Benefit Plans

  

96

5.12

  

Environmental Protection

  

97

5.13

  

Employee Matters

  

98

5.14

  

Solvency

  

98

5.15

  

Matters Relating to Collateral

  

98

5.16

  

Delivery of Related Agreements

  

99

5.17

  

Disclosure

  

99

5.18

  

Subordination of Seller Notes and Shareholder Subordinated Notes

  

100

5.19

  

Certain Fees

  

100

5.20

  

Certain Transactions

  

100

SECTION 6 HOLDINGS' AND COMPANY'S AFFIRMATIVE COVENANTS

  

100

6.1

  

Financial Statements and Other Reports

  

100

6.2

  

Corporate Existence, etc.

  

106

6.3

  

Payment of Taxes and Claims; Tax Consolidation

  

106

6.4

  

Maintenance of Properties; Insurance; Application of Net Insurance/Condemnation
Proceeds

  

106

6.5

  

Inspection Rights; Audits of Inventory and Accounts Receivable; Lender Meeting

  

108

6.6

  

Compliance with Laws, etc.

  

109

6.7

  

Environmental Review and Investigation, Disclosure, Etc.; Company's Actions
Regarding Hazardous Materials Activities, Environmental Claims and Violations of
Environmental Laws

  

109

6.8

  

Execution of Subsidiary Guaranty and Personal Property Collateral Documents by
Future Subsidiaries

  

112

6.9

  

Conforming Leasehold Interests; Matters Relating to Additional Real Property
Collateral

  

113

6.10

  

Interest Rate Protection

  

115

6.11

  

Additional Foreign Subsidiary Collateral

  

116

6.12

  

MD Transactions

  

116

6.13

  

Post Closing Deliveries

  

116

SECTION 7 HOLDINGS' AND COMPANY'S NEGATIVE COVENANTS

  

116

7.1

  

Indebtedness

  

117

 

ii



--------------------------------------------------------------------------------

7.2

  

Liens and Related Matters

  

120

7.3

  

Investments; Joint Ventures

  

122

7.4

  

Contingent Obligations

  

125

7.5

  

Restricted Junior Payments

  

126

7.6

  

Financial Covenants

  

128

7.7

  

Restriction on Fundamental Changes; Asset Sales and Recapitalizations

  

130

7.8

  

Consolidated Capital Expenditures

  

134

7.9

  

Sales and Lease-Backs

  

135

7.10

  

Sale or Discount of Receivables

  

135

7.11

  

Transactions with Shareholders and Affiliates

  

135

7.12

  

Disposal of Subsidiary Stock

  

136

7.13

  

Conduct of Business

  

136

7.14

  

Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to
Subordinated Indebtedness; Designation of "Designated Senior Debt"

  

137

7.15

  

Fiscal Year

  

138

SECTION 8 EVENTS OF DEFAULT

  

138

8.1

  

Failure to Make Payments When Due

  

138

8.2

  

Default in Other Agreements

  

138

8.3

  

Breach of Certain Covenants

  

139

8.4

  

Breach of Warranty

  

139

8.5

  

Other Defaults Under Loan Documents

  

139

8.6

  

Involuntary Bankruptcy; Appointment of Receiver, etc.

  

139

8.7

  

Voluntary Bankruptcy; Appointment of Receiver, etc.

  

140

8.8

  

Judgments and Attachments

  

140

8.9

  

Dissolution

  

140

8.10

  

Employee Benefit Plans

  

140

8.11

  

Change in Control

  

140

8.12

  

Invalidity of Guaranties; Failure of Security; Repudiation of Obligations

  

141

SECTION 9 AGENTS

  

142

9.1

  

Appointment

  

142

9.2

  

Powers and Duties; General Immunity

  

144

9.3

  

Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness

  

145

9.4

  

Right to Indemnity

  

146

9.5

  

Successor Administrative Agent and Swing Line Lender

  

146

9.6

  

Collateral Documents and Guaranty

  

147

SECTION 10 MISCELLANEOUS

  

148

10.1

  

Assignments and Participations in Loans and Letters of Credit

  

148

10.2

  

Expenses

  

151

10.3

  

Indemnity

  

152

10.4

  

Set-Off; Security Interest in Deposit Accounts

  

154

10.5

  

Ratable Sharing

  

154

 

iii



--------------------------------------------------------------------------------

10.6

  

Amendments and Waivers

  

155

10.7

  

Independence of Covenants

  

156

10.8

  

Notices

  

156

10.9

  

Survival of Representations, Warranties and Agreements

  

157

10.10

  

Failure or Indulgence Not Waiver; Remedies Cumulative

  

157

10.11

  

Marshalling; Payments Set Aside

  

157

10.12

  

Severability

  

158

10.13

  

Obligations Several; Independent Nature of Lenders' Rights

  

158

10.14

  

Headings

  

158

10.15

  

Applicable Law

  

158

10.16

  

Successors and Assigns

  

158

10.17

  

Consent to Jurisdiction and Service of Process

  

158

10.18

  

Waiver of Jury Trial

  

159

10.19

  

Confidentiality

  

160

10.20

  

Counterparts; Effectiveness

  

160

Signature pages

  

S-1

 

iv



--------------------------------------------------------------------------------

 

EXHIBITS

 

I

  

FORM OF NOTICE OF BORROWING

II

  

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

  

FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

IV

  

FORM OF TRANCHE A TERM NOTE

V

  

FORM OF REVOLVING NOTE

VI

  

FORM OF SWING LINE NOTE

VII

  

FORM OF COMPLIANCE CERTIFICATE

VIII

  

FORM OF OPINIONS OF COUNSEL TO LOAN PARTIES

IX

  

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

X

  

FORM OF ASSIGNMENT AGREEMENT

XI

  

FORM OF CERTIFICATE RE NON-BANK STATUS

XII

  

FORM OF FINANCIAL CONDITION CERTIFICATE

XIII

  

FORM OF INTERCREDITOR AGREEMENT

XIV

  

FORM OF COMPANY PLEDGE AGREEMENT

XIVA

  

FORM OF SUPPLEMENT TO THE COMPANY PLEDGE AGREEMENT

XV

  

FORM OF COMPANY SECURITY AGREEMENT

XVA

  

FORM OF SUPPLEMENT TO THE COMPANY SECURITY AGREEMENT

XVI

  

FORM OF COMPANY PATENT AND TRADEMARK SECURITY AGREEMENT

XVIA

  

FORM OF SUPPLEMENT TO THE COMPANY PATENT AND TRADEMARK SECURITY AGREEMENT

XVII

  

FORM OF SUBSIDIARY GUARANTY

XVIII

  

FORM OF SUBSIDIARY PLEDGE AGREEMENT

XVIIIA

  

FORM OF SUPPLEMENT TO THE SUBSIDIARY PLEDGE AGREEMENT

XIX

  

FORM OF SUBSIDIARY SECURITY AGREEMENT

XIXA

  

FORM OF SUPPLEMENT TO THE SUBSIDIARY SECURITY AGREEMENT

XX

  

FORM OF SUBSIDIARY PATENT AND TRADEMARK SECURITY AGREEMENT

XXA

  

FORM OF SUPPLEMENT TO THE SUBSIDIARY PATENT AND TRADEMARK SECURITY AGREEMENT

XXI

  

FORM OF HOLDINGS GUARANTY

XXII

  

FORM OF HOLDINGS PLEDGE AGREEMENT

XXIIA

  

FORM OF SUPPLEMENT TO THE HOLDINGS PLEDGE AGREEMENT

XXIII

  

FORM OF HOLDINGS SECURITY AGREEMENT

XXIIIA

  

FORM OF SUPPLEMENT TO THE HOLDINGS SECURITY AGREEMENT

XXIV

  

FORM OF MORTGAGE

XXV

  

FORM OF COLLATERAL ACCESS AGREEMENT

XXVI

  

FORM OF SUBORDINATION PROVISIONS

XXVII

  

FORM OF CONFIRMATION AGREEMENT

 

v



--------------------------------------------------------------------------------

 

SCHEDULES

 

1.1(i)

  

ADD BACKS TO EBITDA

2.1

  

LENDERS’ COMMITMENTS AND PRO RATA SHARES

3.1

  

EXISTING LETTERS OF CREDIT

4.2E

  

CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP

5.1

  

SUBSIDIARIES OF COMPANY

5.5

  

REAL PROPERTY

5.12

  

ENVIRONMENTAL MATTERS

6.9

  

CERTAIN PROPERTIES

6.13

  

POST-CLOSING DELIVERABLES

7.1(v)

  

EXISTING FOREIGN SUBSIDIARY INTERCOMPANY INDEBTEDNESS

7.1(xii)

  

EXISTING FOREIGN SUBSIDIARY WORKING CAPITAL INDEBTEDNESS

7.1(xv)

  

CERTAIN EXISTING INDEBTEDNESS

7.3(vii)

  

CERTAIN EXISTING INVESTMENTS

7.3(xiii)

  

EXISTING FOREIGN SUBSIDIARY CAPITAL CONTRIBUTIONS

 

vi